Exhibit 10.2

Execution Version

STONE ENERGY CORPORATION,

as Issuer,

STONE ENERGY OFFSHORE, L.L.C.,

as Subsidiary Guarantor,

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as Trustee and Collateral Agent

INDENTURE

dated as of February 28, 2017

$225,000,000 7.500% Senior Secured Notes due 2022



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA

Section

   Indenture
Section

310

  (a)(1)    709   (a)(2)    709   (a)(3)    N.A.   (a)(4)    N.A.   (b)    708  
   710

311

  (a)    713   (b)    713

312

  (a)    801      802   (b)    802   (c)    802

313

  (a)    803   (b)    803   (c)    803   (d)    803

314

  (a)    804   (a)(4)    201      1104   (b)    N.A.   (c)(1)    202   (c)(2)   
202   (c)(3)    N.A.   (d)    N.A.   (e)    202

315

  (a)    701; 703   (b)    702   (c)    701   (d)    701   (e)    614

316

  (a)    201

316

  (a)(1)(A)    602      612   (a)(1)(B)    613   (a)(2)    N.A.   (b)    608  
(c)    204

317

  (a)(1)    603   (a)(2)    604   (b)    1103

318

  (a)    207

N.A. means Not Applicable

NOTE:  This reconciliation and tie shall not, for any purpose, be deemed to be a
part of this Indenture.

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 INDENTURE    1  

Article 2 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

     1  

Section 201.

 

Definitions

     1  

Section 202.

 

Compliance Certificates and Opinions

     33  

Section 203.

 

Form of Documents Delivered to Trustee

     33  

Section 204.

 

Acts of Holders; Record Dates

     33  

Section 205.

 

Notices, Etc., to Trustee and Company

     35  

Section 206.

 

Notice to Holders; Waiver

     35  

Section 207.

 

Conflict with Trust Indenture Act.

     36  

Section 208.

 

Effect of Headings and Table of Contents

     36  

Section 209.

 

Successors and Assigns

     36  

Section 210.

 

Separability Clause

     36  

Section 211.

 

Benefits of Indenture

     36  

Section 212.

 

Governing Law

     36  

Section 213.

 

Legal Holidays

     36  

Section 214.

 

No Personal Liability of Directors, Officers, Employees and Stockholders

     36  

Section 215.

 

No Adverse Interpretation of Other Agreements

     37  

Section 216.

 

U.S.A. Patriot Act.

     37  

Section 217.

 

Counterpart Originals

     37  

Section 218.

 

WAIVER OF JURY TRIAL

     37  

Section 219.

 

Force Majeure

     37  

Section 220.

 

FATCA

     37  

Article 3 NOTE FORMS

     38  

Section 301.

 

Forms Generally

     38  

Section 302.

 

Form of Legend for Global Notes

     38  

Article 4 THE NOTES

     38  

Section 401.

 

Title and Terms

     38  

Section 402.

 

Denominations

     39  

Section 403.

 

Execution, Authentication, Delivery and Dating

     39  

Section 404.

 

Temporary Securities

     39  

Section 405.

 

Registration, Registration of Transfer and Exchange

     39  

Section 406.

 

Mutilated, Destroyed, Lost and Stolen Notes

     41  

Section 407.

 

Payment of Interest; Interest Rights Preserved

     41  

Section 408.

 

Persons Deemed Owners

     42  

Section 409.

 

Cancellation

     42  

Section 410.

 

Computation of Interest

     42  

Section 411.

 

CUSIP Numbers

     42  

Article 5 SATISFACTION AND DISCHARGE

     43  

Section 501.

 

Satisfaction and Discharge of Indenture

     43  

Section 502.

 

Application of Trust Money

     43  

Article 6 REMEDIES

     44  

Section 601.

 

Events of Default

     44  

Section 602.

 

Acceleration of Maturity; Rescission and Annulment

     46  

Section 603.

 

Collection of Indebtedness and Suits for Enforcement by Trustee

     47  

Section 604.

 

Trustee May File Proofs of Claim

     47  

Section 605.

 

Trustee May Enforce Claims Without Possession of Notes

     47  

Section 606.

 

Application of Money Collected

     47  

Section 607.

 

Limitation on Suits

     48  

Section 608.

 

Unconditional Right of Holders to Receive Principal, Premium and Interest

     48  

Section 609.

 

Restoration of Rights and Remedies

     48  

Section 610.

 

Rights and Remedies Cumulative

     48  

Section 611.

 

Delay or Omission Not Waiver

     48  

Section 612.

 

Control by Holders

     49  

Section 613.

 

Waiver of Past Defaults

     49  

Section 614.

 

Undertaking for Costs

     49  

Section 615.

 

Waiver of Usury, Stay or Extension Laws

     49  

 

ii



--------------------------------------------------------------------------------

Article 7 THE TRUSTEE

     50  

Section 701.

 

Certain Duties and Responsibilities

     50  

Section 702.

 

Notice of Defaults

     50  

Section 703.

 

Certain Rights of Trustee

     50  

Section 704.

 

Not Responsible for Recitals or Issuance of Notes

     51  

Section 705.

 

May Hold Notes

     52  

Section 706.

 

Money Held in Trust

     52  

Section 707.

 

Compensation and Reimbursement

     52  

Section 708.

 

Conflicting Interests

     53  

Section 709.

 

Corporate Trustee Required; Eligibility

     53  

Section 710.

 

Resignation and Removal; Appointment of Successor

     53  

Section 711.

 

Acceptance of Appointment by Successor

     54  

Section 712.

 

Merger, Conversion, Consolidation or Succession to Business

     54  

Section 713.

 

Preferential Collection of Claims Against Company

     54  

Section 714.

 

Appointment of Authenticating Agent

     54  

Article 8 HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

     55  

Section 801.

 

Company to Furnish Trustee Names and Addresses of Holders

     55  

Section 802.

 

Preservation of Information; Communications to Holders

     55  

Section 803.

 

Reports by Trustee

     56  

Section 804.

 

Reports by Company

     56  

Article 9 CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

     57  

Section 901.

 

Company May Consolidate, Etc., Only on Certain Terms

     57  

Section 902.

 

Subsidiary Guarantors may Consolidate, Etc, Only on Certain Terms

     58  

Section 903.

 

Certain Permitted Consolidations, Etc.

     59  

Section 904.

 

Successor Substituted

     59  

Article 10 AMENDMENTS

     59  

Section 1001.

 

Amendments Without Consent of Holders

     59  

Section 1002.

 

Amendments With Consent of Holders

     60  

Section 1003.

 

Execution of Supplemental Indentures or Amendment

     61  

Section 1004.

 

Effect of Supplemental Indentures or Amendment

     61  

Section 1005.

 

Conformity with Trust Indenture Act.

     61  

Section 1006.

 

Reference in Notes to Supplemental Indentures or Amendments

     61  

Article 11 COVENANTS

     61  

Section 1101.

 

Payment of Principal, Premium and Interest

     61  

Section 1102.

 

Maintenance of Office or Agency

     61  

Section 1103.

 

Money for Notes Payments to Be Held in Trust

     62  

Section 1104.

 

Annual Compliance Certificate; Statement by Officers as to Default

     62  

Section 1105.

 

Existence

     63  

Section 1106.

 

[Reserved]

     63  

Section 1107.

 

Payment of Taxes

     63  

Section 1108.

 

[Reserved]

     63  

Section 1109.

 

[Reserved]

     63  

Section 1110.

 

Purchase of Notes Upon a Change of Control

     63  

Section 1111.

 

Limitation on Indebtedness and Preferred Stock

     65  

Section 1112.

 

Limitation on Restricted Payments

     67  

Section 1113.

 

Limitation on Liens

     71  

Section 1114.

 

Limitation on Restrictions on Distributions from Restricted Subsidiaries

     71  

Section 1115.

 

Limitation on Sales of Assets and Subsidiary Stock

     73  

Section 1116.

 

Limitation on Affiliate Transactions

     76  

Section 1117.

 

Future Subsidiary Guarantors

     77  

Section 1118.

 

After Acquired Property

     77  

Section 1119.

 

Covenant Termination

     78  

 

iii



--------------------------------------------------------------------------------

Article 12 REDEMPTION OF NOTES

     78  

Section 1201.

 

Applicability of Article

     78  

Section 1202.

 

Election to Redeem; Notice to Trustee

     78  

Section 1203.

 

Optional Redemption

     78  

Section 1204.

 

Selection by Trustee of Notes to Be Redeemed

     79  

Section 1205.

 

Notice of Redemption

     79  

Section 1206.

 

Deposit of Redemption Price

     80  

Section 1207.

 

Notes Payable on Redemption Date

     80  

Section 1208.

 

Notes Redeemed in Part

     80  

Article 13 SECURITY

     80  

Section 1301.

 

Collateral and Security Documents

     80  

Section 1302.

 

Release of Collateral

     81  

Section 1303.

 

Authorization of Actions to be Taken by the Trustee

     81  

Section 1304.

 

Authorization of Receipt of Funds by the Trustee

     82  

Section 1305.

 

Termination of Security Interest

     82  

Section 1306.

 

Intercreditor Agreement

     83  

Section 1307.

 

Further Action

     83  

Section 1308.

 

Concerning the Collateral Agent

     83  

Section 1309.

 

Reports and Certificates Relating to Collateral

     86  

Section 1310.

 

Security Documents and Collateral Requirements

     87  

Section 1311.

 

Intercreditor Agreement

     88  

Article 14 DEFEASANCE AND COVENANT DEFEASANCE

     88  

Section 1401.

 

Company’s Option to Effect Defeasance or Covenant Defeasance

     88  

Section 1402.

 

Defeasance and Discharge

     88  

Section 1403.

 

Covenant Defeasance

     89  

Section 1404.

 

Conditions to Defeasance or Covenant Defeasance

     89  

Section 1405.

 

Deposited Money and U.S. Government Obligations to Be Held in Trust;
Miscellaneous Provisions

     90  

Section 1406.

 

Reinstatement

     90  

Article 15 [INTENTIONALLY DELETED]

     91  

Article 16 SUBSIDIARY GUARANTEES

     91  

Section 1601.

 

Unconditional Guarantee

     91  

Section 1602.

 

Execution and Delivery of Notation of Subsidiary Guarantee

     92  

Section 1603.

 

Limitation on Subsidiary Guarantors’ Liability

     92  

Section 1604.

 

Release of Subsidiary Guarantors from Guarantee

     93  

Section 1605.

 

Subsidiary Guarantor Contribution

     93  

ANNEX A

       1  

ANNEX B

       1  

ANNEX C

       1  

 

iv



--------------------------------------------------------------------------------

ARTICLE 1

INDENTURE

This INDENTURE (this “Indenture”), dated as of February 28, 2017, is among Stone
Energy Corporation, a Delaware corporation (herein called the “Company”), having
its principal office at 625 East Kaliste Saloom Road, Lafayette, Louisiana
70508, Stone Energy Offshore, L.L.C., a Delaware limited liability company and
subsidiary of the Company (herein called “Stone Offshore”), and The Bank of New
York Mellon Trust Company, N.A., not in its individual capacity, but solely as
trustee (herein called the “Trustee”) and collateral agent (herein called the
“Collateral Agent”).

The Company, the Subsidiary Guarantors and the Trustee agree as follows for the
equal and proportionate benefit of all Holders of the Notes:

ARTICLE 2

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

Section 201. Definitions.

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

  (1) the terms defined in this Article have the meanings assigned to them in
this Article and include the plural as well as the singular;

 

  (2) all other terms used herein which are defined in the Trust Indenture Act,
or the Securities Act of 1933, either directly or by reference therein, have the
meanings assigned to them therein;

 

  (3) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP;

 

  (4) unless the context otherwise requires, any reference to an “Article” or a
“Section” refers to an Article or a Section, as the case may be, of this
Indenture; and

 

  (5) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

“Acquired Indebtedness” means Indebtedness (i) of a Person or any of its
Subsidiaries existing at the time such Person becomes or is merged with and into
a Restricted Subsidiary or (ii) assumed in connection with the acquisition of
assets from such Person, in each case whether or not Incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary or such acquisition. Acquired Indebtedness shall be deemed
to have been Incurred, with respect to clause (i) of the preceding sentence, on
the date such Person becomes or is merged with and into a Restricted Subsidiary
and, with respect to clause (ii) of the preceding sentence, on the date of
consummation of such acquisition of assets.

“Act”, when used with respect to any Holder, has the meaning specified in
Section 204.

“Action” has the meaning specified in Section 1308.

“Additional Assets” means:

 

  (1) any properties or assets to be used by the Company or a Restricted
Subsidiary in the Oil and Gas Business;

 

  (2) capital expenditures by the Company or a Restricted Subsidiary in the Oil
and Gas Business;

 

  (3) the Capital Stock of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Company or a Restricted
Subsidiary; or

 

  (4) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary;

provided, however, that, in the case of clauses (3) and (4), such Restricted
Subsidiary is primarily engaged in the Oil and Gas Business.

 

1



--------------------------------------------------------------------------------

“Additional Secured Debt Designation” means the written agreement of the holders
of any Series of Junior Lien Debt or their Junior Lien representative, as
applicable, as set forth in the indenture, credit agreement or other agreement
governing such Series of Junior Lien Debt, for the benefit of (i) all holders of
existing and future Priority Lien Debt, the Priority Lien Agent, each existing
and future holder of Priority Liens, (ii) if applicable, all existing and future
holders of Note Obligations, the Collateral Agent and (iii) if applicable, all
holders of each existing and future Series of Junior Lien Debt and the Junior
Lien collateral agent, in each case:

 

  (a) that all Junior Lien Obligations will be and are secured equally and
ratably by all Junior Liens at any time granted by the Company or any Subsidiary
Guarantor to secure any Obligations in respect of such Series of Junior Lien
Debt, whether or not upon Property otherwise constituting collateral for such
Series of Junior Lien Debt, and that all such Junior Liens will be enforceable
by the Junior Lien collateral agent for the benefit of all holders of Junior
Lien Obligations equally and ratably;

 

  (b) that such Junior Lien representative and the holders of Obligations in
respect of such Series of Junior Lien Debt are bound by the provisions of an
intercreditor agreement providing for the express subordination of the Junior
Liens to the Priority Liens and the Liens securing the Note Obligations and the
order of application of proceeds from the enforcement of Priority Liens, Liens
securing the Note Obligations and Junior Liens in accordance therewith; and

 

  (c) appointing the Junior Lien collateral agent and consenting to the terms of
such intercreditor agreement and the performance by the Junior Lien collateral
agent of, and consenting to and directing the Junior Lien collateral agent to
perform its obligations under the Junior Lien Documents or applicable security
documents, as applicable, and such intercreditor agreement, together with all
such powers as are reasonably incidental thereto.

“Adjusted Consolidated Net Tangible Assets” of the Company means (without
duplication), as of the date of determination, the remainder of:

 

  (a) the sum of:

 

  (i) discounted future net revenues from proved oil and gas reserves of the
Company and its Restricted Subsidiaries calculated in accordance with SEC
guidelines before any state or federal income taxes, as estimated by the Company
in a reserve report prepared as of the end of the Company’s most recently
completed fiscal year for which audited financial statements are available,
which reserve report is prepared or audited by independent petroleum engineers,
as increased by, as of the date of determination, the estimated discounted
future net revenues from:

(A) estimated proved oil and gas reserves acquired since such year end, which
reserves were not reflected in such year end reserve report, and

(B) estimated oil and gas reserves attributable to extensions, discoveries and
other additions and upward revisions of estimates of proved oil and gas reserves
since such year end due to exploration, development or exploitation, production
or other activities, which would, in accordance with standard industry practice,
cause such revisions (including the impact to proved reserves and future net
revenues from estimated development costs incurred and the accretion of discount
since such year end), and decreased by, as of the date of determination, the
estimated discounted future net revenues from (C) estimated proved oil and gas
reserves produced or disposed of since such year end, and (D) estimated oil and
gas reserves attributable to downward revisions of estimates of proved oil and
gas reserves since such year end due to changes in geological conditions or
other factors which would, in accordance with standard industry practice, cause
such revisions, in each case calculated on a pre-tax basis and in accordance
with SEC guidelines, in the case of clauses (A) through (D) utilizing prices and
costs calculated in accordance with SEC guidelines as of such year end;
provided, however, that in the case of each of the determinations made pursuant
to clauses (A) through (D), such increases and decreases shall be as estimated
by the Company’s petroleum engineers;

 

2



--------------------------------------------------------------------------------

  (ii) the capitalized costs that are attributable to Oil and Gas Properties of
the Company and its Restricted Subsidiaries to which no proved oil and gas
reserves are attributable, based on the Company’s books and records as of a date
no earlier than the date of the Company’s latest available annual or quarterly
financial statements;

 

  (iii) the Net Working Capital of the Company and its Restricted Subsidiaries
on a date no earlier than the date of the Company’s latest annual or quarterly
financial statements; and

 

  (iv) the greater of:

(A) the net book value of other tangible assets of the Company and its
Restricted Subsidiaries, as of a date no earlier than the date of the Company’s
latest annual or quarterly financial statements, and

(B) the appraised value, as estimated by independent appraisers, of other
tangible assets of the Company and its Restricted Subsidiaries, as of a date no
earlier than the date of the Company’s latest audited financial statements;
provided, that, if no such appraisal has been performed the Company shall not be
required to obtain such an appraisal and only clause (iv)(A) of this definition
shall apply; minus

 

  (b) the sum of:

 

  (i) Minority Interests;

 

  (ii) any net gas balancing liabilities of the Company and its Restricted
Subsidiaries reflected in the Company’s latest annual or quarterly balance sheet
(to the extent not deducted in calculating Net Working Capital of the Company in
accordance with clause (a)(iii) above of this definition);

 

  (iii) to the extent included in (a)(i) above, the discounted future net
revenues, calculated in accordance with SEC guidelines (utilizing prices and
costs calculated in accordance with SEC guidelines as of such year end),
attributable to reserves which are required to be delivered to third parties to
fully satisfy the obligations of the Company and its Restricted Subsidiaries
with respect to Volumetric Production Payments (determined, if applicable, using
the schedules specified with respect thereto); and

 

  (iv) the discounted future net revenues, calculated in accordance with SEC
guidelines, attributable to reserves subject to Dollar-Denominated Production
Payments which, based on the estimates of production and price assumptions
included in determining the discounted future net revenues specified in (a)(i)
above, would be necessary to fully satisfy the payment obligations of the
Company and its Subsidiaries with respect to Dollar-Denominated Production
Payments (determined, if applicable, using the schedules specified with respect
thereto).

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“After Acquired Property” means any and all assets or property (other than
Excluded Collateral) acquired by the Company or any Subsidiary Guarantor after
the Issue Date that constitutes Collateral.

“Applicable Premium” means, with respect to any Note at the time of computation,
the greater of:

 

  (1) 1.0% of the principal amount of such Note; or

 

3



--------------------------------------------------------------------------------

  (2) the excess, if any, of:

 

  (a) the present value at such time of (i) the redemption price of such Note at
May 31, 2020 (such redemption price being set forth in the table appearing in
Section 1203) plus (ii) all required interest payments (excluding accrued and
unpaid interest to the redemption date) due on such Note through May 31, 2020
computed using a discount rate equal to the Treasury Rate as of such time plus
50 basis points; over

 

  (b) the principal amount of such Note.

“Asset Disposition” means (A) any direct or indirect sale, lease (including by
means of Production Payments and Reserve Sales and a Sale/Leaseback Transaction
but excluding an operating lease entered into in the ordinary course of the Oil
and Gas Business), transfer, issuance or other disposition, or a series of
related sales, leases, transfers, issuances or dispositions that are part of a
common plan, of any assets and (B) Capital Stock of a Restricted Subsidiary
(other than directors’ qualifying shares or shares required by applicable law to
be held by a Person other than the Company or a Restricted Subsidiary) (each
referred to for the purposes of this definition as a “disposition”), in each
case by the Company or any of the Restricted Subsidiaries, including any
disposition by means of a merger, consolidation or similar transaction.

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:

 

  (1) a disposition by a Restricted Subsidiary to the Company or by the Company
or a Restricted Subsidiary to a Restricted Subsidiary;

 

  (2) a disposition of cash, Cash Equivalents or other financial assets in the
ordinary course of business;

 

  (3) a disposition of Hydrocarbons or mineral products inventory in the
ordinary course of business;

 

  (4) a disposition of damaged, unserviceable, obsolete or worn out equipment or
equipment that is no longer necessary for the proper conduct of the business of
the Company and its Restricted Subsidiaries and that is disposed of in each case
in the ordinary course of business;

 

  (5) transactions in accordance with Section 901 or 902;

 

  (6) an issuance of Capital Stock by a Restricted Subsidiary to the Company or
to a Restricted Subsidiary;

 

  (7) the making of a Permitted Investment or a Restricted Payment (or a
disposition that would constitute a Restricted Payment but for the exclusions
from the definition thereof) permitted by Section 1112;

 

  (8) an Asset Swap;

 

  (9) dispositions of assets with a Fair Market Value of less than $5.0 million;

 

  (10) Permitted Liens;

 

  (11) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

 

  (12) the licensing or sublicensing of intellectual property (including,
without limitation, the licensing of seismic data) or other general intangibles
and licenses, leases or subleases of other property in the ordinary course of
business which do not materially interfere with the business of the Company and
its Restricted Subsidiaries;

 

  (13) foreclosure on assets;

 

  (14) any Production Payments and Reserve Sales; provided that any such
Production Payments and Reserve Sales, other than incentive compensation
programs on terms that are reasonably customary in the Oil and Gas Business for
geologists, geophysicists and other providers of technical services to the
Company or a Restricted Subsidiary, shall have been created, Incurred, issued,
assumed or Guaranteed in connection with the financing of, and within 60 days
after the acquisition of, the property that is subject thereto;

 

4



--------------------------------------------------------------------------------

  (15) surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

 

  (16) the abandonment, farmout, lease or sublease of developed or undeveloped
Oil and Gas Properties in the ordinary course of business; and

 

  (17) a disposition (whether or not in the ordinary course of business) of any
Oil and Gas Property or interest therein to which no Proved Reserves are
attributable at the time of such disposition.

“Asset Disposition Offer” has the meaning specified in Section 1115.

“Asset Disposition Offer Amount” has the meaning specified in Section 1115.

“Asset Disposition Offer Period” has the meaning specified in Section 1115.

“Asset Disposition Purchase Date” has the meaning specified in Section 1115.

“Asset Swap” means any substantially contemporaneous (and in any event occurring
within 180 days of each other) purchase and sale or exchange of any oil or
natural gas properties or assets or interests therein between the Company or any
of its Restricted Subsidiaries and another Person; provided that any cash
received must be applied in accordance with Section 1115 as if the Asset Swap
were an Asset Disposition.

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 714 to act on behalf of the Trustee to authenticate Notes.

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.

“Bank Product” means each and any of the following bank services provided to the
Company or any Subsidiary Guarantor by any holder of Priority Lien Debt or any
Affiliate thereof: (a) commercial credit cards, (b) stored value cards and
(c) Treasury Management Arrangements (including controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Bank Product Obligations” means any and all obligations of the Company or any
Subsidiary Guarantor, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with any Bank Product.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Board of Directors” means, as to any Person that is a corporation, the board of
directors of such Person or any duly authorized committee thereof or as to any
Person that is not a corporation, the board of managers or such other individual
or group serving a similar function.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by its Board of
Directors and to be in full force and effect on the date of such certification.

 

5



--------------------------------------------------------------------------------

“Borrowing Base” means the “Borrowing Base” as defined in and as determined from
time to time pursuant to the Senior Secured Credit Agreement; provided that the
Borrowing Base under the Senior Secured Credit Agreement is determined in
accordance with customary policies and procedures for extending credit under oil
and gas secured reserve based loan transactions.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which commercial banking institutions in New York, New York are authorized or
required by law to close.

“Capital Stock” of any Person means any and all shares, units, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into, or exchangeable for,
such equity.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation will be the capitalized amount of such obligation at the time
any determination thereof is to be made as determined in accordance with GAAP,
and the Stated Maturity thereof will be the date of the last payment of rent or
any other amount due under such lease prior to the first date such lease may be
terminated without penalty.

“Cash Equivalents” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality of the United States (
provided that the full faith and credit of the United States is pledged in
support thereof), having maturities of not more than one year from the date of
acquisition;

(2) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of “A” (or the
equivalent thereof) or better from either S&P or Moody’s;

(3) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any commercial bank the
short-term deposit of which is rated at the time of acquisition thereof at least
“A-2” or the equivalent thereof by S&P, or “P-2” or the equivalent thereof by
Moody’s, and having combined capital and surplus in excess of $100.0 million;

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (1), (2) and (3) entered
into with any bank meeting the qualifications specified in clause (3) above;

(5) commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named Rating Agencies cease publishing ratings of investments, and in
any case maturing within one year after the date of acquisition thereof; and

(6) interests in any investment company or money market fund which invests 95%
or more of its assets in instruments of the type specified in clauses
(1) through (5) above.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change of Control” means:

(1) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than a Permitted Holder, is
or becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total voting power of the Voting Stock of the Company (or its successor by
merger, consolidation or purchase of all or substantially all of its properties
or assets) (for the purposes of this clause (1), such person or group shall be
deemed to Beneficially Own any Voting Stock of the Company held by a parent
entity, if such person or group Beneficially Owns, directly or indirectly, more
than 50% of the total voting power of the Voting Stock of such parent entity);

(2) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Restricted
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act); or

 

6



--------------------------------------------------------------------------------

(3) the adoption by the shareholders of the Company of a plan or proposal for
the liquidation or dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collateral” means all assets and property, whether real, personal or mixed,
wherever located and whether owned on the Issue Date or at any time acquired
after the Issue Date by the Company or any Subsidiary Guarantor as to which a
Lien is granted under the Security Documents to secure the Note Obligations.

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., until
a successor replaces it and, thereafter, means the successor entity thereunder.

“Commodity Agreements” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement in respect of Hydrocarbons used, produced, processed or sold by
such Person that are customary in the Oil and Gas Business and designed to
protect such Person against fluctuation in Hydrocarbon prices.

“Common Stock” means, with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Issue Date, and includes, without limitation, all series and
classes of such common stock.

“Communications Laws” means the Communications Act of 1934, as amended, and the
FCC’s rules, regulations, published orders and published and promulgated policy
statements of the FCC, all as may be amended from time to time.

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by an Officer and delivered to the Trustee.

“Consolidated Coverage Ratio” means as of any date of determination, the ratio
of (x) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which financial statements are in existence to
(y) Consolidated Interest Expense for such four fiscal quarters, provided,
however, that:

 

  (1) if the Company or any Restricted Subsidiary:

 

  (a) has Incurred any Indebtedness since the beginning of such period that
remains outstanding on such date of determination or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio is an Incurrence
of Indebtedness, Consolidated EBITDA and Consolidated Interest Expense for such
period will be calculated after giving effect on a pro forma basis to such
Indebtedness and the use of proceeds thereof as if such Indebtedness had been
Incurred on the first day of such period and such proceeds had been applied as
of such date (except that in making such computation, the amount of Indebtedness
under any revolving Credit Facility outstanding on the date of such calculation
will be deemed to be (i) the average daily balance of such Indebtedness during
such four fiscal quarters or such shorter period for which such facility was
outstanding or (ii) if such revolving Credit Facility was created after the end
of such four fiscal quarters, the average daily balance of such Indebtedness
during the period from the date of creation of such revolving Credit Facility to
the date of such calculation, in each case, provided that such average daily
balance shall take into account any repayment of Indebtedness under such
revolving Credit Facility as provided in clause (b)); or

 

  (b)

has repaid, repurchased, defeased or otherwise discharged any Indebtedness since
the beginning of the period, including with the proceeds of such new
Indebtedness, that is no

 

7



--------------------------------------------------------------------------------

  longer outstanding on such date of determination or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio involves a
discharge of Indebtedness (in each case other than Indebtedness Incurred under
any revolving Credit Facility unless such Indebtedness has been permanently
repaid and the related commitment terminated), Consolidated EBITDA and
Consolidated Interest Expense for such period will be calculated after giving
effect on a pro forma basis to such discharge of such Indebtedness as if such
discharge had occurred on the first day of such period;

 

  (2) if, since the beginning of such period, the Company or any Restricted
Subsidiary has made any Asset Disposition or if the transaction giving rise to
the need to calculate the Consolidated Coverage Ratio is such an Asset
Disposition, the Consolidated EBITDA for such period will be reduced by an
amount equal to the Consolidated EBITDA (if positive) directly attributable to
the assets which are the subject of such Asset Disposition for such period or
increased by an amount equal to the Consolidated EBITDA (if negative) directly
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to the Consolidated Interest Expense
directly attributable to any Indebtedness of the Company or any Restricted
Subsidiary repaid, repurchased, defeased or otherwise discharged with respect to
the Company and its continuing Restricted Subsidiaries in connection with or
with the proceeds from such Asset Disposition for such period (or, if the
Capital Stock of any Restricted Subsidiary is sold, the Consolidated Interest
Expense for such period directly attributable to the Indebtedness of such
Restricted Subsidiary to the extent the Company and its continuing Restricted
Subsidiaries are no longer liable for such Indebtedness after such sale);

 

  (3) if, since the beginning of such period, the Company or any Restricted
Subsidiary (by merger or otherwise) has made an Investment in any Restricted
Subsidiary (or any Person which becomes a Restricted Subsidiary or is merged
with or into the Company or a Restricted Subsidiary) or an acquisition (or will
have received a contribution) of assets, including any acquisition or
contribution of assets occurring in connection with a transaction causing a
calculation to be made under this Indenture, which constitutes all or
substantially all of a company, division, operating unit, segment, business,
group of related assets or line of business, Consolidated EBITDA and
Consolidated Interest Expense for such period will be calculated after giving
pro forma effect thereto (including the Incurrence of any Indebtedness) as if
such Investment or acquisition or contribution had occurred on the first day of
such period; and

 

  (4) if, since the beginning of such period, any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Company or any
Restricted Subsidiary since the beginning of such period) made any Asset
Disposition or any Investment or acquisition of assets that would have required
an adjustment pursuant to clause (2) or (3) above if made by the Company or a
Restricted Subsidiary during such period, Consolidated EBITDA and Consolidated
Interest Expense for such period will be calculated after giving pro forma
effect thereto as if such Asset Disposition or Investment or acquisition of
assets had occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations will be determined
in good faith by a responsible financial or accounting officer of the Company;
provided that such officer may in his or her discretion include any reasonably
identifiable and factually supportable pro forma changes to Consolidated EBITDA,
including any pro forma expenses and costs reductions, that have occurred or in
the judgment of such officer are reasonably expected to occur within 12 months
of the date of the applicable transaction (regardless of whether such expense or
cost reduction or any other operating improvements could then be reflected
properly in pro forma financial statements prepared in accordance with
Regulation S-X under the Securities Act or any other regulation or policy of the
SEC). If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest expense on such Indebtedness will be calculated
as if the average rate in effect from the beginning of such period to the date
of determination had been the applicable rate for the entire period (taking into
account any Interest Rate Agreement applicable to such Indebtedness, but if the
remaining term of such Interest Rate Agreement is less than 12 months, then such
Interest Rate Agreement shall only be taken into account for that portion of the
period equal to the remaining term thereof). If any Indebtedness that is being
given pro forma effect bears an interest rate at the option of the Company, the
interest rate shall be calculated by applying such optional rate chosen by the
Company. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Company may designate.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following, without duplication
and to the extent deducted (and not added back) in calculating such Consolidated
Net Income:

 

  (1) Consolidated Interest Expense;

 

  (2) Consolidated Income Tax Expense;

 

  (3) consolidated accretion and consolidated depletion and depreciation expense
of the Company and its Restricted Subsidiaries;

 

  (4) consolidated amortization expense or impairment charges of the Company and
its Restricted Subsidiaries recorded in connection with the application of
Statement of Financial Accounting Standard No. 142, “Goodwill and Other
Intangibles” and Statement of Financial Accounting Standard No. 144, “Accounting
for the Impairment or Disposal of Long Lived Assets”;

 

  (5) other non-cash charges of the Company and its Restricted Subsidiaries
(excluding any such non-cash charge to the extent it represents an accrual of or
reserve for cash charges in any future period or amortization of a prepaid cash
expense that was paid in a prior period not included in the calculation); and

 

  (6) if the Company changes its method of accounting for Oil and Gas Properties
from full cost to successful efforts or a similar method of accounting,
consolidated exploration and abandonment expense of the Company and its
Restricted Subsidiaries,

if applicable for such period; and less, to the extent included in calculating
such Consolidated Net Income and in excess of any costs or expenses attributable
thereto that were deducted (and not added back) in calculating such Consolidated
Net Income, the sum of (x) the amount of deferred revenues that are amortized
during such period and are attributable to reserves that are subject to
Volumetric Production Payments, (y) amounts recorded in accordance with GAAP as
repayments of principal and interest pursuant to Dollar-Denominated Production
Payments and (z) other non-cash gains (excluding any non-cash gain to the extent
it represents the reversal of an accrual or reserve for a potential cash item
that reduced Consolidated EBITDA in any prior period).

Notwithstanding the preceding sentence, clauses (2) through (6) relating to
amounts of a Restricted Subsidiary of the Company will be added to Consolidated
Net Income to compute Consolidated EBITDA of the Company only to the extent (and
in the same proportion) that the net income (loss) of such Restricted Subsidiary
was included in calculating the Consolidated Net Income of the Company and, to
the extent the amounts set forth in clauses (2) through (6) are in excess of
those necessary to offset a net loss of such Restricted Subsidiary or if such
Restricted Subsidiary has net income for such period included in Consolidated
Net Income, only if a corresponding amount would be permitted at the date of
determination to be dividended to the Company by such Restricted Subsidiary
without prior approval (that has not been obtained), pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to that Restricted
Subsidiary or the holders of its Capital Stock.

“Consolidated Income Tax Expense” means, with respect to any period, the
provision for federal, state, local and foreign income taxes (including state
franchise taxes accounted for as income taxes in accordance with GAAP) of the
Company and its Restricted Subsidiaries for such period as determined in
accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense (less interest income) of the Company and its Restricted
Subsidiaries, whether paid or accrued, plus, to the extent not included in such
interest expense and without duplication:

 

  (1) interest expense attributable to Capitalized Lease Obligations and the
interest component of any deferred payment obligations;

 

  (2) amortization of debt discount and debt issuance cost (provided that any
amortization of bond premium will be credited to reduce Consolidated Interest
Expense unless, pursuant to GAAP, such amortization of bond premium has
otherwise reduced Consolidated Interest Expense);

 

9



--------------------------------------------------------------------------------

  (3) non-cash interest expense;

 

  (4) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;

 

  (5) the interest expense on Indebtedness of another Person that is Guaranteed
by the Company or one of its Restricted Subsidiaries or secured by a Lien on
assets of the Company or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon;

 

  (6) cash costs associated with Interest Rate Agreements (including
amortization of fees); provided, however, that if Interest Rate Agreements
result in net cash benefits rather than costs, such benefits shall be credited
to reduce Consolidated Interest Expense unless, pursuant to GAAP, such net
benefits are otherwise reflected in Consolidated Net Income;

 

  (7) the consolidated interest expense of the Company and its Restricted
Subsidiaries that was capitalized during such period; and

 

  (8) all dividends paid or payable in cash, Cash Equivalents or Indebtedness or
accrued during such period on any series of Disqualified Stock of the Company or
on Preferred Stock of its Restricted Subsidiaries payable to a party other than
the Company or another Restricted Subsidiary,

minus, to the extent included above, (i) any interest attributable to
Dollar-Denominated Production Payments and (ii) accretion of interest charges on
future plugging and abandonment obligations, future retirement benefits and
other obligations that do not constitute Indebtedness.

For the purpose of calculating the Consolidated Coverage Ratio in connection
with the Incurrence of any Indebtedness described in the final paragraph of the
definition of “Indebtedness”, the calculation of Consolidated Interest Expense
shall include all interest expense (including any amounts described in clauses
(1) through (8) above) relating to any Indebtedness of the Company or any
Restricted Subsidiary described in the final paragraph of the definition of
“Indebtedness.”

“Consolidated Net Income” means, for any period, the aggregate net income
(loss) of the Company and its consolidated Subsidiaries determined in accordance
with GAAP and before any reduction in respect of Preferred Stock dividends of
such Person; provided, however, that there will not be included (to the extent
otherwise included therein) in such Consolidated Net Income:

 

  (1) any net income (loss) of any Person (other than the Company) if such
Person is not a Restricted Subsidiary, except that:

 

  (a) subject to the limitations contained in clauses (3) and (4) below, the
Company’s equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Company or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (2) below); and

 

  (b) the Company’s equity in a net loss of any such Person for such period will
be included in determining such Consolidated Net Income to the extent such loss
has been funded with cash from the Company or a Restricted Subsidiary during
such period;

 

  (2) any net income (but not loss) of any Restricted Subsidiary if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Company, except that:

 

  (a) subject to the limitations contained in clauses (3), (4) and (5) below,
the Company’s equity in the net income of any such Restricted Subsidiary for
such period will be included in such Consolidated Net Income up to the aggregate
amount of cash that could have been distributed by such Restricted Subsidiary
during such period to the Company or another Restricted Subsidiary as a dividend
or other distribution (subject, in the case of a dividend or other distribution
paid to another Restricted Subsidiary, to the limitation contained in this
clause); and

 

10



--------------------------------------------------------------------------------

  (b) the Company’s equity in a net loss of any such Restricted Subsidiary for
such period will be included in determining such Consolidated Net Income;

 

  (3) any gain (loss) realized upon the sale or other disposition of any
property, plant or equipment of the Company or its consolidated Subsidiaries
(including pursuant to any Sale/Leaseback Transaction) which is not sold or
otherwise disposed of in the ordinary course of business and any gain
(loss) realized upon the sale or other disposition of any Capital Stock of any
Person;

 

  (4) any extraordinary or nonrecurring gains or losses, together with any
related provision for taxes on such gains or losses and all related fees and
expenses;

 

  (5) the cumulative effect of a change in accounting principles;

 

  (6) any “ceiling limitation” on Oil and Gas Properties or other asset
impairment writedowns under GAAP or SEC guidelines;

 

  (7) any unrealized non-cash gains or losses or charges in respect of Hedging
Obligations (including those resulting from the application of FASB ASC 815);

 

  (8) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued);

 

  (9) all deferred financing costs written off, and premiums paid, in connection
with any early extinguishment of Indebtedness; and

 

  (10) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards; provided that the proceeds resulting from
any such grant will be excluded from Section 1112(c)(ii).

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Corporate Trust Office” means the principal office of the Trustee in Houston,
Texas at which at any particular time its corporate trust business shall be
administered, which office on the date hereof is located at The Bank of New York
Mellon Trust Company, N.A., 601 Travis Street, 16th Floor, Houston, Texas 77002,
Attention: Corporate Trust Administration, or such other address as the Trustee
may designate from time to time by notice to the Holders and the Company, or the
principal corporate trust office of any successor Trustee (or such other address
as such successor Trustee may designate from time to time by notice to the
Holders and the Company).

“Covenant Defeasance” has the meaning specified in Section 1403.

“Credit Agreement Agent” means, at any time, the Person serving at such time as
the “Agent” or “Administrative Agent” under the Senior Secured Credit Agreement
or other representative then most recently designated in accordance with the
applicable provisions of the Senior Secured Credit Agreement, together with its
successors in such capacity.

“Credit Facility” means, with respect to the Company or any Restricted
Subsidiary, one or more debt facilities (including, without limitation, the
Senior Secured Credit Agreement), indentures or commercial paper facilities
providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), capital
markets financings or letters of credit, in each case, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time (and whether or not with the original administrative agent and
lenders or another administrative agent or agents or other lenders and whether
provided under the original Senior Secured Credit Agreement or any other credit
or other agreement or indenture).

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement as to which such Person is a party or a beneficiary.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt of
an Unrestricted Subsidiary or any Non-Recourse Purchase Money Indebtedness,
exclusions from the exculpation provisions with respect to such Indebtedness for
the voluntary bankruptcy of such Unrestricted Subsidiary or the obligor on such

 

11



--------------------------------------------------------------------------------

Non-Recourse Purchase Money Indebtedness, as applicable, fraud, misapplication
of cash, environmental claims, waste, willful destruction and other
circumstances customarily excluded by lenders from exculpation provisions or
included in separate indemnification agreements in non-recourse financings.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Defaulted Interest” has the meaning specified in Section 407.

“Defeasance” has the meaning specified in Section 1402.

“Depositary” means, with respect to Notes issued in whole or in part in the form
of one or more Global Notes, The Depository Trust Company or any other clearing
agency registered under the Exchange Act that is designated to act as successor
Depositary for such Notes.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) at the option of the holder of the
Capital Stock or upon the happening of any event:

 

  (1) matures or is mandatorily redeemable (other than redeemable only for
Capital Stock of such Person which is not itself Disqualified Stock) pursuant to
a sinking fund obligation or otherwise;

 

  (2) is convertible or exchangeable for Disqualified Stock or other
Indebtedness (excluding Capital Stock which is convertible or exchangeable
solely at the option of the Company or a Restricted Subsidiary); or

 

  (3) is redeemable at the option of the holder of the Capital Stock in whole or
in part,

in each case on or prior to the date that is 91 days after the earlier of the
date (a) of the Stated Maturity of the Notes or (b) on which there are no Notes
outstanding; provided that only the portion of Capital Stock which so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided further, that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Company to repurchase such Capital Stock upon the occurrence of a
change of control or asset sale (each defined in a substantially identical
manner to the corresponding definitions in this Indenture) shall not constitute
Disqualified Stock if the terms of such Capital Stock (and all such securities
into which it is convertible or for which it is ratable or exchangeable) provide
that (i) the Company may not repurchase or redeem any such Capital Stock (and
all such securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by the Company with
the provisions of Sections 1110 and 1115 and (ii) such repurchase or redemption
will be permitted solely to the extent also permitted in accordance with
Section 1112.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means a public or private offering for cash by the Company of
Capital Stock (other than Disqualified Stock), other than public offerings
registered on Form S-8.

“Event of Default” has the meaning specified in Section 601.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Accounts” means deposit accounts (1) with funds less than or equal to
$500,000 or (2) used solely (a) to pay payroll, employee wage and benefit
payments, payroll taxes or other taxes, (b) for escrow or trust purposes,
(c) for royalty suspense amounts or other third party funds or (d) as a zero
balance account.

 

12



--------------------------------------------------------------------------------

“Excluded Collateral” means any of the following property or assets of any the
Company or any Subsidiary Guarantor:

(1) Excluded Equity Interests;

(2) motor vehicles or other assets subject to certificates of title;

(3) commercial tort claims where the amount of the damages claimed by the
Company or any Subsidiary Guarantor is less than $5,000,000;

(4) any lease, license, contract, property right or agreement (or any of its
rights or interests thereunder) if and to the extent that the grant of the
security interest shall, after giving effect to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or any successor provision or provisions)
or any other applicable law, constitute or result in (A) the abandonment,
invalidation or unenforceability of any material right, title or interest of the
Company or any Subsidiary Guarantor therein or (B) a breach or termination
pursuant to the terms of, or a default under, any such lease license, contract,
property rights or agreement; provided, however, that the security interest
shall attach immediately at any such time as the restriction resulting in
abandonment, invalidation or unenforceability or breach or termination shall be
removed or become invalid or any condition thereto (including any consent) shall
be satisfied;

(5) once paid, any amounts constituting the payment of a dividend or the
repurchase or redemption of the shares of the Company’s common stock, in each
case to the extent such dividend, repurchase or redemption is permitted under
Section 1112;

(6) any FCC License to the extent (but only to the extent) that at such time the
Collateral Agent may not validly possess a security interest therein pursuant to
applicable Communications Laws, but the Collateral shall include, to the maximum
extent permitted by law, all rights incident or appurtenant to the FCC Licenses
(except to the extent requiring approval of any governmental authority,
including by the FCC) and the right to receive all proceeds derived from or in
connection with the sale, assignment or transfer of the FCC Licenses; and

(7) assets subject to a Lien securing Capitalized Lease Obligations or purchase
money debt obligations, in each case permitted under Section 1113 and section
(10) of the definition of “Permitted Liens”, if the contract or other agreement
in which such Lien is granted prohibits the creation of any other Lien on such
assets (other than to the extent that any such prohibition would be rendered
ineffective pursuant to the Uniform Commercial Code or any other applicable
law), provided that such asset (x) will be excluded from the Collateral only to
the extent and for so long as the consequences specified in this clause (7) will
result and (y) will cease to be excluded from the Collateral and will become
subject to the Lien granted hereunder, immediately and automatically, at such
time as such consequences will no longer result.

“Excluded Equity Interests” means (a) any Equity Interests of any Foreign
Subsidiary that is classified as a CFC or any FSHCO other than 65% of the voting
Equity Interests of a FSHCO or any Foreign Subsidiary that is classified as a
CFC and in each case is owned directly by the Company or a Subsidiary Guarantor,
(b) the Equity Interests of any Subsidiary of a Foreign Subsidiary that is
classified as a CFC or is owned directly or indirectly by a CFC, (c) any Equity
Interests of Excluded Subsidiaries.

“Excluded Subsidiaries” means (a) each Unrestricted Subsidiary, (b) any Foreign
Subsidiary that is classified as a CFC or any Subsidiary thereof, (c) each
Immaterial Subsidiary, (d) any Domestic Subsidiary that is a FSHCO, (e) SP 49
Pipeline, LLC and (f) HWCG Holdings, LLC; provided, that in the case of (e) and
(f), if the Equity Interests of SP 49 Pipeline, LLC or HWCG Holdings, LLC no
longer constitute “Excluded Equity Interests” under the Senior Secured Credit
Agreement, then SP 49 Pipeline, LLC or HWCG Holdings, LLC, as applicable, shall
no longer constitute an “Excluded Subsidiary”.

“Expiration Date” has the meaning specified in Section 204.

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length free market transaction between an
informed and willing seller under no compulsion to sell and an

 

13



--------------------------------------------------------------------------------

informed and willing buyer under no compulsion to buy. Fair Market Value of an
asset or property equal to or in excess of $25.0 million shall be determined by
the Board of Directors of the Company acting in good faith, whose determination
shall be conclusive and evidenced by a resolution of such Board of Directors
delivered to the Trustee, and any lesser Fair Market Value may be determined by
an officer of the Company acting in good faith.

“FASB ASC 815” means Financial Accounting Standards Board Accounting Standards
Codification Topic No. 815, Derivatives and Hedging.

“FCC” means the Federal Communications Commission and any successor thereto.

“FCC License” means any paging, mobile telephone, specialized mobile radio,
microwave, personal communications services or other license, permit, consent,
certificate of compliance, franchise, approval, waiver or authorization granted
or issued by the FCC.

“Foreign Subsidiary” means any Restricted Subsidiary that is not organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

“FSHCO” means any Domestic Subsidiary substantially all of whose assets (held
directly or through its Subsidiaries) consist of equity interests of one or more
Foreign Subsidiaries that are CFCs.

“Funding Guarantor” has the meaning specified in Section 1605.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time. All ratios and computations based on
GAAP contained in this Indenture will be computed in conformity with GAAP.

“Global Note” means a Note that evidences all or part of the Notes and bears the
legend set forth in Section 302.

“Grantors” means the Company, the Subsidiary Guarantors and any other Person (if
any) that provides collateral security for any Secured Obligations.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

  (1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or

 

  (2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business or any obligation to
the extent it is payable only in Capital Stock of the Subsidiary Guarantor that
is not Disqualified Stock. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor Subordinated Obligation” means, with respect to a Subsidiary
Guarantor, its Guarantee of the any Indebtedness of the Company or any
Subsidiary Guarantor (whether outstanding on the Issue Date or thereafter
Incurred) which is expressly subordinate in right of payment to the obligations
of such Subsidiary Guarantor under its Subsidiary Guarantee pursuant to a
written agreement.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement.

“Holder” means a Person in whose name a Note is registered on the Security
Registrar’s books.

 

14



--------------------------------------------------------------------------------

“Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and products refined or
processed therefrom.

“Hydrocarbon Interests” means leasehold and other interests in or under oil,
natural gas and other liquid or gaseous Hydrocarbon leases wherever located,
mineral fee interests, overriding royalty and royalty interests, and net profit
Interests relating to oil, gas or other liquid or gaseous Hydrocarbons wherever
located, including any reserved or residual interest of whatever nature.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary whose
total assets, as of the end of the most recent month for which financial
statements are available, are less than $5.0 million and whose total revenues
for the most recent 12-month period for which financial statements are available
do not exceed $5.0 million; provided that a Restricted Subsidiary will not be
considered to be an Immaterial Subsidiary if it, directly or indirectly,
Guarantees or otherwise provides direct credit support for any Indebtedness of
the Company.

“Incur” means issue, create, assume, Guarantee, incur or otherwise become
directly or indirectly liable for, contingently or otherwise; provided, however,
that any Indebtedness or Capital Stock of a Person existing at the time such
Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) will be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary; and the terms
“Incurred” and “Incurrence” have meanings correlative to the foregoing.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication, whether or not contingent):

 

  (1) the principal of and premium (if any) in respect of indebtedness of such
Person for borrowed money;

 

  (2) the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

 

  (3) the principal component of all obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto except to the extent such
reimbursement obligation relates to a trade payable, to the extent such letters
of credit are not drawn upon or, if and to the extent drawn upon, such
obligation is satisfied within 30 days of payment on the letter of credit);

 

  (4) the principal component of all obligations of such Person (other than
obligations payable solely in Capital Stock that is not Disqualified Stock) to
pay the deferred and unpaid purchase price of property (except as described in
clause (8) of the penultimate paragraph of this definition of “Indebtedness”),
which purchase price is due more than six months after the date of placing such
property in service or taking delivery and title thereto to the extent such
obligations would appear as a liabilities upon the consolidated balance sheet of
such Person in accordance with GAAP;

 

  (5) Capitalized Lease Obligations of such Person to the extent such
Capitalized Lease Obligations would appear as liabilities on the consolidated
balance sheet of such Person in accordance with GAAP;

 

  (6) the principal component or liquidation preference of all obligations of
such Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary that is not a Subsidiary
Guarantor, any Preferred Stock (but excluding, in each case, any accrued
dividends);

 

  (7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the Fair Market Value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Persons;

 

  (8) the principal component of Indebtedness of other Persons to the extent
Guaranteed by such Person; and

 

  (9) to the extent not otherwise included in this definition, net obligations
of such Person under Commodity Agreements, Currency Agreements and Interest Rate
Agreements (the amount of any such obligations to be equal at any time to the
termination value of such agreement or arrangement giving rise to such
obligation that would be payable by such Person at such time);

 

15



--------------------------------------------------------------------------------

provided, however, that any indebtedness which has been defeased in accordance
with GAAP or defeased pursuant to the deposit of cash or Cash Equivalents (in an
amount sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, shall not constitute
“Indebtedness.” The term “Indebtedness also excludes any repayment or
reimbursement obligation of such Person or any of its Restricted Subsidiaries
with respect to Customary Recourse Exceptions, unless and until an event or
circumstance occurs that triggers the Person’s or such Restricted Subsidiary’s
direct repayment or reimbursement obligation (as opposed to contingent or
performance obligations) to the lender or other Person to whom such obligation
is actually owed, in which case the amount of such direct payment or
reimbursement obligation shall constitute Indebtedness.

The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date.

Notwithstanding the preceding, “Indebtedness” of any Person shall not include:

 

  (1) Production Payments and Reserve Sales;

 

  (2) any obligation of a Person in respect of a farm-in agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property;

 

  (3) any obligations under Currency Agreements, Commodity Agreements and
Interest Rate Agreements; provided that such agreements are entered into for
bona fide hedging purposes of such Person or its Restricted Subsidiaries (as
determined in good faith by the Board of Directors or senior management of the
Company, whether or not accounted for as a hedge in accordance with GAAP) and,
in the case of Currency Agreements or Commodity Agreements, such Currency
Agreements or Commodity Agreements are related to business transactions of such
Person or its Restricted Subsidiaries entered into in the ordinary course of
business and, in the case of Interest Rate Agreements, such Interest Rate
Agreements substantially correspond in terms of notional amount, duration and
interest rates, as applicable, to Indebtedness of such Person or its Restricted
Subsidiaries Incurred without violation of this Indenture;

 

  (4) any obligation arising from agreements of such Person or a Restricted
Subsidiary providing for indemnification, Guarantees, adjustment of purchase
price, holdbacks, contingency payment obligations or similar obligations, in
each case, Incurred or assumed in connection with the acquisition or disposition
of any business, assets or Capital Stock of a Restricted Subsidiary, provided
that such Indebtedness is not reflected on the face of the balance sheet of the
Company or any Restricted Subsidiary;

 

  (5) any obligation arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business, provided that such Indebtedness is extinguished within five business
days of Incurrence;

 

  (6) in-kind obligations relating to net oil or natural gas balancing positions
arising in the ordinary course of business;

 

  (7) all contracts and other obligations, agreements, instruments or
arrangements described in clauses (19), (20), (21) or (26)(a) of the definition
of “Permitted Liens”; and

 

  (8) accrued expenses and trade payables and other accrued liabilities arising
in the ordinary course of business that are not overdue by 90 days past the
invoice or billing date or more or are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted.

 

16



--------------------------------------------------------------------------------

In addition, “Indebtedness” of any Person shall include Indebtedness described
in the first paragraph of this definition of “Indebtedness” that would not
appear as a liability on the balance sheet of such Person if:

 

  (1) such Indebtedness is the obligation of a partnership or joint venture that
is not a Restricted Subsidiary (a “Joint Venture”);

 

  (2) such Person or a Restricted Subsidiary of such Person is a general partner
of the Joint Venture or otherwise liable for all or a portion of the Joint
Venture’s liabilities (a “General Partner”); and

 

  (3) there is recourse, by contract or operation of law, with respect to the
payment of such Indebtedness to property or assets of such Person or a
Restricted Subsidiary of such Person; and then such Indebtedness shall be
included in an amount not to exceed:

 

  (a) the lesser of (i) the net assets of the General Partner and (ii) the
amount of such obligations to the extent that there is recourse, by contract or
operation of law, to the property or assets of such Person or a Restricted
Subsidiary of such Person; or

 

  (b) if less than the amount determined pursuant to clause (a) immediately
above, the actual amount of such Indebtedness that is with recourse to such
Person or a Restricted Subsidiary of such Person, if the Indebtedness is
evidenced by a writing and is for a determinable amount and the related interest
expense shall be included in Consolidated Interest Expense to the extent
actually paid by such Person and its Restricted Subsidiaries.

“Indenture” has the meaning specified in the first paragraph of this Indenture.

“Intercreditor Agreement” means the Intercreditor Agreement among the Collateral
Agent, the Trustee, the Priority Lien Agent and the other Persons from time to
time party thereto, to be entered into on the Issue Date, as it may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

“Interest Payment Date”, when used with respect to any Note, means the Stated
Maturity of an installment of interest on such Note.

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (including by way of Guarantee or
similar arrangement, but excluding any debt or extension of credit represented
by a bank deposit other than a time deposit and advances or extensions of credit
to customers in the ordinary course of business) or capital contribution to (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments
(excluding any interest in a crude oil or natural gas leasehold to the extent
constituting a security under applicable law) issued by, such other Person and
all other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

The amount of any Investment shall not be adjusted for increases or decreases in
value, write-ups, write-downs or write-offs with respect to such Investment.

For purposes of the definition of “Unrestricted Subsidiary” and Section 1112,

 

  (1) “Investment” will include the portion (proportionate to the Company’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the Fair Market Value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Company will be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Company’s “Investment” in such Subsidiary at the time
of such redesignation less (b) the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time that such Subsidiary is so redesignated a
Restricted Subsidiary; and

 

17



--------------------------------------------------------------------------------

  (2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its Fair Market Value at the time of such transfer.

“Investment Company Act” means the Investment Company Act of 1940 and any
statute successor thereto, in each case as amended from time to time.

“Investment Grade Rating” means a rating equal to or higher than:

 

  (1) Baa3 (or the equivalent) with a stable or better outlook by Moody’s; and

 

  (2) BBB– (or the equivalent) with a stable or better outlook by S&P,

or, if either such Rating Agency ceases to make a rating on the Notes publicly
available for reasons outside of the Company’s control, the equivalent
investment grade credit rating from any other Rating Agency.

“Investment Grade Rating Event” means the first day on which the Notes have an
Investment Grade Rating from each Rating Agency, and no Default has occurred and
is then continuing under this Indenture.

“Issue Date” means the date of this Indenture.

“Junior Lien” means a Lien, junior to the Priority Liens and the Liens securing
the Note Obligations as provided in the Intercreditor Agreement, granted by the
Company or any Subsidiary Guarantor in favor of holders of Junior Lien Debt (or
any collateral agent or representative in connection therewith), at any time,
upon any Property of the Company or any Subsidiary Guarantor to secure Junior
Lien Obligations.

“Junior Lien Debt” means any Indebtedness (other than intercompany Indebtedness
owing to the Company or its Subsidiaries) of the Company or any Subsidiary
Guarantor (including any Refinancing Indebtedness in respect thereof to the
extent permitted by the Intercreditor Agreement) that is secured by a Junior
Lien and that was permitted to be Incurred under the first paragraph of the
Section 1111 or clause (1), (2), (4) or (8) of the second paragraph thereof and
also permitted to be Incurred and so secured under each applicable Secured Debt
Document; provided that, in the case of any Indebtedness referred to in this
definition:

(a)    on or before the date on which the first such Indebtedness is Incurred by
the Company or any Subsidiary Guarantor, the Junior Lien collateral agent shall
become a party an intercreditor agreement providing for the express
subordination of such Junior Lien to the Priority Liens and the Liens securing
the Note Obligations by executing and delivering an Additional Secured Debt
Designation;

(b)    on or before the date on which such Indebtedness is Incurred by the
Company or any Subsidiary Guarantor, such Indebtedness is designated by the
Company, in an Officers’ Certificate delivered to the Junior Lien collateral
agent and Collateral Agent as “Junior Lien Debt” for the purposes of the Secured
Debt Documents; provided that no Series of Junior Lien Debt may be designated as
both Junior Lien Debt and Priority Lien Debt or as being secured on a pari passu
basis with the Liens securing the Note Obligations (or any combination of the
three);

(c)    the administrative agent or other representative with respect to such
Indebtedness, the Priority Lien Agent, the Junior Lien collateral agent, the
Collateral Agent, the Company and each applicable Subsidiary Guarantor have duly
executed and delivered an intercreditor agreement providing for the express
subordination of such Junior Lien to the Priority Liens and the Liens securing
the Note Obligations in a form reasonably acceptable to each of the parties
thereto; and

(d)    all other requirements set forth in such intercreditor agreement as to
the confirmation, grant or perfection of the Liens of the holders of Junior Debt
to secure such Indebtedness or Obligations in respect thereof are satisfied.

“Junior Lien Documents” means, collectively, any indenture, credit agreement or
other agreement or instrument pursuant to which Junior Lien Debt is Incurred and
the documents pursuant to which Junior Lien Obligations are granted, in each
case, as amended, modified, renewed, restated or replaced, in whole or in part,
from time to time.

“Junior Lien Obligations” means Junior Lien Debt and all other Obligations in
respect thereof.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention

 

18



--------------------------------------------------------------------------------

agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction; provided that in no event shall an operating lease be
deemed to constitute a Lien.

“Minority Interest” means the percentage interest represented by any class of
Capital Stock of a Restricted Subsidiary that are not owned by the Company or a
Restricted Subsidiary.

“Modified ACNTA” means, as of any date of determination, an amount equal to the
Company’s Adjusted Consolidated Net Tangible Assets calculated as of a date not
more than 30 days prior to the date of determination (the “calculation date”),
on the following basis:

(a)    in lieu of commodity pricing of future net revenues based on SEC
guidelines, Modified ACNTA Prices shall be used after giving effect to all
commodity derivatives contracts in effect as of the date of determination as
determined in good faith by the Company, and

(b)    such calculation shall be based on then current estimates of costs
determined in good faith by the Company in light of prevailing market
conditions.

“Modified ACNTA Prices” means, as of any date of determination, the forward
month prices for the most comparable hydrocarbon commodity applicable to such
future production month for a five year period (or such shorter period if
forward month prices are not quoted for a reasonably comparable hydrocarbon
commodity for the full five year period), with such prices held constant
thereafter based on the last quoted forward month price of such period, as such
prices are (i) quoted on the NYMEX (or its successor) as of the calculation date
(as defined in the definition of Modified ACNTA) and (ii) adjusted for energy
content, quality and basis differentials; provided that with respect to
estimated future production for which prices are defined, within the meaning of
SEC guidelines, by contractual arrangements excluding escalations based upon
future conditions, then such contract prices shall be applied to future
production subject to such arrangements.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring Person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:

 

  (1) all legal, accounting, investment banking, title and recording tax
expenses, commissions and other fees and expenses Incurred, and all federal,
state, provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition;

 

  (2) all payments made on any Indebtedness which is secured by any assets
subject to such Asset Disposition, in accordance with the terms of any Lien upon
such assets, or which must by its terms, or in order to obtain a necessary
consent to such Asset Disposition, or by applicable law be repaid out of the
proceeds from such Asset Disposition;

 

  (3) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures or to holders of royalty or
similar interests as a result of such Asset Disposition;

 

  (4) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such Asset Disposition and retained by the Company or any
Restricted Subsidiary after such Asset Disposition; and

 

  (5) all relocation expenses incurred as a result thereof and all related
severance and associated costs, expenses and charges of personnel related to
assets and related operations disposed of;

provided, however, that if any consideration for an Asset Disposition (that
would otherwise constitute Net Available Cash) is required to be held in escrow
pending determination of whether or not a purchase price adjustment will be
made, such consideration (or any portion thereof) shall become Net Available
Cash only at such time as it is released to the Company or any of its Restricted
Subsidiaries from escrow.

 

19



--------------------------------------------------------------------------------

“Net Cash Proceeds”, with respect to any issuance or sale of Capital Stock or
any contribution to equity capital, means the cash proceeds of such issuance,
sale or contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, listing fees, discounts or commissions and brokerage,
consultant and other fees and charges actually Incurred in connection with such
issuance, sale or contribution and net of taxes paid or payable as a result of
such issuance or sale (after taking into account any available tax credit or
deductions and any tax sharing arrangements).

“Net Working Capital” means (a) all current assets of the Company and its
Restricted Subsidiaries, except current assets from commodity price risk
management activities arising in the ordinary course of the Oil and Gas
Business, less (b) all current liabilities of the Company and its Restricted
Subsidiaries, except current liabilities (i) associated with asset retirement
obligations relating to Oil and Gas Properties, (ii) included in Indebtedness
and (iii) any current liabilities from commodity price risk management
activities arising in the ordinary course of the Oil and Gas Business, in each
case as set forth in the consolidated financial statements of the Company
prepared in accordance with GAAP except as contemplated by clause (3) of the
definition of “Permitted Liens” or for Customary Recourse Exceptions.

“New York Uniform Commercial Code” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

“Non-Recourse Debt” means Indebtedness of a Person:

 

  (1) as to which neither the Company nor any Restricted Subsidiary (a) provides
any Guarantee or credit support of any kind (including any undertaking,
guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor or
otherwise), except for Customary Recourse Exceptions;

 

  (2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Company or any Restricted Subsidiary to declare a default
under such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity; and

 

  (3) the explicit terms of which provide there is no recourse against any of
the assets of the Company or its Restricted Subsidiaries (excluding any
adjustments made pursuant to FASB ASC 815.

“Note Documents” means this Indenture, the Notes, the Subsidiary Guarantees, the
Security Documents and the Intercreditor Agreement.

“Note Obligations” means the obligations of the Company and the Subsidiary
Guarantors hereunder in respect of the Notes, this Indenture and the other Note
Documents.

“Notice of Default” means a written notice of the kind specified in
Section 601(4).

“NYMEX” means the New York Mercantile Exchange.

“Obligations” means any principal, premium, if any, interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization, whether or not a claim for post-filing interest is allowed in
such proceeding), penalties, fees, charges, expenses, indemnifications,
reimbursement obligations, damages, guarantees, and other liabilities or amounts
payable under the documentation governing any Indebtedness or in respect
thereto.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Vice President, the Treasurer or the
Secretary of the Company. Officer of any Subsidiary Guarantor has a correlative
meaning.

“Officers’ Certificate” means a certificate signed by two Officers of the
Company, one of whom must be, in the case of the Officers’ Certificate referred
to in Section 1104(a), the principal executive officer, the principal financial
officer or the principal accounting officer of the Company, and that meets the
requirements of Section 202.

 

20



--------------------------------------------------------------------------------

“Oil and Gas Business” means:

 

  (1) the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, liquefied natural gas
and other Hydrocarbon and mineral properties or products produced in association
with any of the foregoing;

 

  (2) the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from such
interests or properties and products produced in association therewith and the
marketing of oil, natural gas, other Hydrocarbons and minerals obtained from
unrelated Persons;

 

  (3) any other related energy business, including power generation and
electrical transmission business, directly or indirectly, from oil, natural gas
and other Hydrocarbons and minerals produced substantially from properties in
which the Company or its Restricted Subsidiaries, directly or indirectly,
participate;

 

  (4) any business relating to oil field sales and service; and

 

  (5) any business or activity relating to, arising from, or necessary,
appropriate or incidental to the activities described in the foregoing clauses
(1) through (4) of this definition.

“Oil and Gas Properties” means Hydrocarbon Interests now owned by the Company
and the Subsidiary Guarantors and contracts executed in connection therewith and
all tenements, hereditaments, appurtenances, and properties belonging, affixed
or incidental to such Hydrocarbon Interests, including any and all property,
real or personal, now owned by the Company or the Subsidiary Guarantors and
situated upon or to be situated upon, and used, built for use, or useful in
connection with the operating, working or developing of such Hydrocarbon
Interests, including any and all petroleum and/or natural gas wells, buildings,
structures, field separators, liquid extractors, plant compressors, pumps,
pumping units, field gathering systems, pipelines, tank and tank batteries,
fixtures, valves, fittings, machinery and parts, engines, boilers, liters,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
taping, tubing and rods, surface leases, rights-of-way, easements and
servitudes, and all additions, substitutions, replacements for, and fixtures and
attachments to, any and all of the foregoing owned directly or indirectly by the
Company and the Subsidiary Guarantors.

“Opinion of Counsel” means a written opinion from legal counsel that meets the
requirements of Section 202. The counsel may be an employee of or counsel to the
Company.

“Outstanding”, when used with respect to the Notes, means, as of the date of
determination, all Notes theretofore authenticated and delivered under this
Indenture, except:

 

  (1) Notes theretofore cancelled by the Trustee or delivered to the Trustee for
cancellation;

 

  (2) Notes for whose payment or redemption money in the necessary amount has
been theretofore deposited with the Trustee or any Paying Agent (other than the
Company or an Affiliate of the Company) in trust or set aside and segregated in
trust by the Company (if the Company or an Affiliate of the Company shall act as
its own Paying Agent) for the Holders of such Notes; provided that, if such
Notes are to be redeemed, notice of such redemption has been duly given pursuant
to this Indenture or provision therefor satisfactory to the Trustee has been
made;

 

  (3) Notes as to which Defeasance has been effected pursuant to Section 1402;
and

 

  (4) Notes which have been paid pursuant to Section 406 or in exchange for or
in lieu of which other Notes have been authenticated and delivered pursuant to
this Indenture, other than any such Notes in respect of which there shall have
been presented to the Trustee proof satisfactory to it that such Notes are held
by a protected purchaser in whose hands such Notes are valid obligations of the
Company;

provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Notes have given, made or taken any request,
demand, authorization, direction, notice, consent, waiver or other Act hereunder
as of any date, Notes owned by the Company or any other obligor upon the Notes
or any Affiliate of the Company or such other obligor shall be disregarded and
deemed not to be Outstanding, except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent, waiver or other action, only Notes which a
Responsible Officer of the Trustee actually knows to be so owned shall be so
disregarded. Notes so owned which have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not the Company or any other obligor upon the Notes or any Affiliate
of the Company or of such other obligor.

 

21



--------------------------------------------------------------------------------

“Paying Agent” means any Person authorized by the Company to pay the principal
of or any premium or interest on any Notes on behalf of the Company.

“Permitted Acquisition Indebtedness” means Indebtedness (including Disqualified
Stock) of the Company or any of the Restricted Subsidiaries to the extent such
Indebtedness was Indebtedness:

 

  (1) of an acquired Person prior to the date on which such Person became a
Restricted Subsidiary as a result of having been acquired and not Incurred in
contemplation of such acquisition; or

 

  (2) of a Person that was merged, consolidated or amalgamated with or into the
Company or a Restricted Subsidiary that was not Incurred in contemplation of
such merger, consolidation or amalgamation,

provided that on the date such Person became a Restricted Subsidiary or the date
such Person was merged, consolidated and amalgamated with or into the Company or
a Restricted Subsidiary, as applicable, after giving pro forma effect thereto,

 

  (a) the Restricted Subsidiary or the Company, as applicable, would be
permitted to Incur at least $1.00 of additional Indebtedness pursuant to the
first paragraph of Section 1111, or

 

  (b) the Consolidated Coverage Ratio for the Company would be greater than the
Consolidated Coverage Ratio for the Company immediately prior to such
transaction.

“Permitted Business Investment” means any Investment made in the ordinary course
of, and of a nature that is or shall have become customary in, the Oil and Gas
Business including investments or expenditures for actively exploiting,
exploring for, acquiring, developing, producing, processing, gathering,
marketing or transporting oil, natural gas or other Hydrocarbons and minerals
through agreements, transactions, interests or arrangements which permit one to
share risks or costs, comply with regulatory requirements regarding local
ownership or satisfy other objectives customarily achieved through the conduct
of the Oil and Gas Business jointly with third parties including:

 

  (a) ownership interests in oil, natural gas, other Hydrocarbons and minerals
properties, liquefied natural gas facilities, processing facilities, gathering
systems, pipelines, storage facilities or related systems or ancillary real
property interests;

 

  (b) Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-in
agreements, farm-out agreements, contracts for the sale, transportation or
exchange of oil, natural gas, other Hydrocarbons and minerals, production
sharing agreements, participation agreements, development agreements, area of
mutual interest agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts, joint venture agreements, partnership
agreements (whether general or limited) and other similar agreements (including
for limited liability companies) with third parties, excluding, however,
Investments in corporations and publicly-traded limited liability companies or
limited partnerships; and

 

  (c) direct or indirect ownership interests in drilling rigs and related
equipment, including, without limitation, transportation equipment.

“Permitted Holder” means (i) each of (a) Bain Capital Credit, LP, (b) Credit
Suisse Asset Management, LLC, (c) Franklin Advisers, Inc., (d) MacKay Shields
LLC, (e) Par Capital Management, Inc. and (f) Putnam Investments, (ii) any
affiliated funds or investment vehicles managed by any of the Persons described
in clause (i), and (iii) any general partner, managing member, principal or
managing director of any of the Persons described in clause (i).

“Permitted Investment” means an Investment by the Company or any Restricted
Subsidiary in:

 

  (1) the Company (whether by way of an Investment in the Notes or otherwise) or
a Restricted Subsidiary; provided, however, that the primary business of such
Restricted Subsidiary is the Oil and Gas Business;

 

22



--------------------------------------------------------------------------------

  (2) another Person whose primary business is the Oil and Gas Business if as a
result of such Investment such other Person becomes a Restricted Subsidiary or
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Company or a Restricted Subsidiary and, in
each case, any Investment held by such Person; provided that such Investment was
not acquired by such Person in contemplation of such acquisition, merger,
consolidation or transfer;

 

  (3) cash and Cash Equivalents;

 

  (4) receivables owing to the Company or any Restricted Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or any such Restricted
Subsidiary deems reasonable under the circumstances;

 

  (5) payroll, commission, travel, relocation and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business;

 

  (6) loans or advances to employees (other than executive officers) made in the
ordinary course of business consistent with past practices of the Company or
such Restricted Subsidiary not to exceed $5.0 million in the aggregate at any
one time outstanding;

 

  (7) non-speculative Hedging Obligations entered into in the ordinary course of
business and in compliance with this Indenture;

 

  (8) endorsements of negotiable instruments and documents in the ordinary
course of business;

 

  (9) an acquisition of assets, Capital Stock or other securities by the Company
or a Subsidiary for consideration to the extent such consideration consists of
Common Stock of the Company;

 

  (10) Capital Stock, obligations or securities received in settlement of debts
(x) created in the ordinary course of business and owing to the Company or any
Restricted Subsidiary or in satisfaction of judgments or (y) pursuant to any
plan of reorganization or similar arrangement in a bankruptcy or insolvency
proceeding;

 

  (11) any Person as a result of the receipt of non-cash consideration from an
Asset Disposition that was made pursuant to and in compliance with Section 1115;

 

  (12) Commodity Agreements, Currency Agreements, Interest Rate Agreements and
related Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 1111;

 

  (13) Guarantees issued in accordance with Section 1111;

 

  (14) Permitted Business Investments;

 

  (15) any Person where such Investment was acquired by the Company or any of
its Restricted Subsidiaries (a) in exchange for any other Investment or accounts
receivable held by the Company or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (b) as a result
of a foreclosure by the Company or any of its Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 

  (16) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Company or any Restricted Subsidiary;

 

  (17) Guarantees of performance or other obligations (other than Indebtedness)
arising in the ordinary course in the Oil and Gas Business, including
obligations under oil and natural gas exploration, development, joint operating,
and related agreements and licenses, concessions or operating leases related to
the Oil and Gas Business; and

 

  (18) Investments by the Company or any of its Restricted Subsidiaries,
together with all other Investments pursuant to this clause (18), in an
aggregate amount outstanding at the time of such Investment not to exceed the
greater of $10.0 million and 1.0% of the Company’s Modified ACNTA (with the Fair
Market Value of such Investment being measured at the time such Investment is
made and without giving effect to subsequent changes in value).

 

23



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any Person:

 

  (1) Liens securing Priority Lien Debt or Junior Lien Debt under Credit
Facilities permitted to be Incurred under clause (1) of the second paragraph of
Section 1111 and Liens securing Bank Product Obligations and Hedging Obligations
constituting Priority Lien Obligations;

 

  (2) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws, social security or old age pension laws or similar
legislation or regulations or other insurance-related obligations (including,
but not limited to, in respect of deductibles, self-insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits (which may be secured by a Lien) to secure public or
statutory obligations of such Person including letters of credit and bank
guarantees required or requested by the United States, any State thereof or any
foreign government or any subdivision, department, agency, organization or
instrumentality of any of the foregoing in connection with any contract or
statute (including lessee or operator obligations under statutes, governmental
regulations, contracts or instruments related to the ownership, exploration and
production of oil, natural gas, other Hydrocarbons and minerals on State,
Federal or foreign lands or waters), or deposits of cash or United States
government bonds to secure indemnity performance, surety or appeal bonds or
other similar bonds to which such Person is a party, or deposits as security for
contested taxes or import or customs duties or for the payment of rent, in each
case Incurred in the ordinary course of business;

 

  (3) Liens on and pledges of Capital Stock of any Unrestricted Subsidiary or
any Joint Venture owned by the Company or any Restricted Subsidiary of the
Company to the extent securing Non-Recourse Debt or other Indebtedness of such
Unrestricted Subsidiary or Joint Venture;

 

  (4) Liens for taxes, assessments or other governmental charges or claims not
yet subject to penalties for non-payment or which are being contested in good
faith by appropriate proceedings; provided that appropriate reserves, if any,
required pursuant to GAAP have been made in respect thereof;

 

  (5) Liens in favor of issuers of surety or performance bonds or bankers’
acceptances issued pursuant to the request of and for the account of such Person
in the ordinary course of its business;

 

  (6) survey exceptions, encumbrances, ground leases, easements or reservations
of, or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which do not in the aggregate materially
adversely affect the value of the assets of such Person and its Restricted
Subsidiaries, taken as a whole, or materially impair their use in the operation
of the business of such Person;

 

  (7) Liens securing, to the extent not constituting Priority Lien Obligations,
(a) Hedging Obligations and (b) in respect of Bank Product Obligations of the
Company and its Restricted Subsidiaries, in each case, Incurred in the ordinary
course of business; provided that such Liens are subordinated to the Liens
securing the Note Obligations;

 

  (8) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Company or
any of its Restricted Subsidiaries;

 

  (9) prejudgment Liens and judgment Liens not giving rise to an Event of
Default so long as such Lien is adequately bonded and any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

 

24



--------------------------------------------------------------------------------

  (10) Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capitalized Lease Obligations, purchase money obligations
or other payments Incurred to finance the acquisition, lease, improvement or
construction of or repairs or additions to, assets or property acquired or
constructed in the ordinary course of business; provided that:

 

  (a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Indenture and does not exceed the
cost of the assets or property so acquired or constructed; and

 

  (b) such Liens are created within 180 days of the later of the acquisition,
lease, completion of improvements, construction, repairs or additions or
commencement of full operation of the assets or property subject to such Lien
and do not encumber any other assets or property of the Company or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto;

 

  (11) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that:

 

  (a) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Company in excess of those set
forth by regulations promulgated by the Federal Reserve Board; and

 

  (b) such deposit account is not intended by the Company or any Restricted
Subsidiary to provide collateral to the depository institution;

 

  (12) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Company and its Restricted
Subsidiaries in the ordinary course of business;

 

  (13) Liens existing on the Issue Date (other than Priority Liens);

 

  (14) Liens on property or Capital Stock of a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such other Person becoming
a Subsidiary; provided further, however, that any such Lien may not extend to
any other property owned by the Company or any Restricted Subsidiary (other than
assets or property affixed or appurtenant thereto);

 

  (15) Liens on property at the time the Company or any of its Subsidiaries
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Company or any of its Subsidiaries; provided,
however, that such Liens are not created or Incurred in connection with, or in
contemplation of, such acquisition; provided further, however, that such Liens
may not extend to any other property owned by the Company or any Restricted
Subsidiary (other than assets or property affixed or appurtenant thereto);

 

  (16) Liens securing Note Obligations in respect of Notes and Subsidiary
Guarantees issued on the Issue Date;

 

  (17) Liens securing Refinancing Indebtedness Incurred to refinance
Indebtedness that was previously so secured, provided that any such Lien is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the Indebtedness being refinanced or is in respect of property or
assets that is the security for a Permitted Lien hereunder;

 

  (18) Liens in respect of Production Payments and Reserve Sales, which Liens
shall be limited to the property that is the subject of such Production Payments
and Reserve Sales;

 

  (19)

Liens arising under farm-out agreements, farm-in agreements, division orders,
contracts for the sale, purchase, exchange, transportation, gathering or
processing of Hydrocarbons, unitizations and pooling designations, declarations,
orders and agreements, development agreements, joint venture agreements,
partnership agreements, operating agreements, royalties, working interests, net
profits interests, joint

 

25



--------------------------------------------------------------------------------

  interest billing arrangements, participation agreements, production sales
contracts, area of mutual interest agreements, gas balancing or deferred
production agreements, injection, repressuring and recycling agreements, salt
water or other disposal agreements, seismic or geophysical permits or
agreements, and other agreements which are customary in the Oil and Gas
Business; provided, however, in all instances that such Liens are limited to the
assets that are the subject of the relevant agreement, program, order or
contract;

 

  (20) Liens on pipelines or pipeline facilities that arise by operation of law;

 

  (21) Liens in favor of the Company or any Subsidiary Guarantor;

 

  (22) deposits made in the ordinary course of business to secure liability to
insurance carriers;

 

  (23) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

  (24) Liens deemed to exist in connection with Investments in repurchase
agreements permitted by Section 1111; provided that such Liens do not extend to
any assets other than those that are the subject of such repurchase agreement;

 

  (25) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

  (26) any (a) interest or title of a lessor or sublessor under any lease, Liens
reserved in oil, gas or other Hydrocarbons, minerals, leases for bonus, royalty
or rental payments and for compliance with the terms of such leases,
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ liens, tax
liens, and easements) or (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding clause (b);

 

  (27) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

  (28) Liens arising under this Indenture in favor of the Trustee or the
Collateral Agent, in each case, for its own benefit and similar Liens in favor
of other trustees, agents and representatives arising under instruments
governing Indebtedness permitted to be incurred under this Indenture, provided,
however, that such Liens are solely for the benefit of the trustees, agents or
representatives in their capacities as such and not for the benefit of the
holders of such Indebtedness;

 

  (29) Liens arising from the deposit of funds or securities in trust for the
purpose of decreasing or defeasing Indebtedness so long as such deposit of funds
or securities and such decreasing or defeasing of Indebtedness are permitted by
Section 1112;

 

  (30) Liens in favor of collecting or payer banks having a right of setoff,
revocation, or charge back with respect to money or instruments of the Company
or any Subsidiary of the Company on deposit with or in possession of such bank;

 

  (31) Liens securing Indebtedness (other than Priority Lien Obligations) in an
aggregate principal amount outstanding at any one time, added together with all
other Indebtedness secured by Liens Incurred pursuant to this clause (31), not
to exceed the greater of $10.0 million and 1.0% of the Company’s Modified ACNTA,
as determined on the date of Incurrence of such Indebtedness after giving pro
forma effect to such Incurrence and the application of the proceeds therefrom;

 

  (32) landlords’, carriers’, warehousemen’s, materialmen’s, repairmen’s,
construction and mechanics’ Liens not yet subject to penalties for non-payment
or which are being contested in good faith by appropriate proceedings; provided
that appropriate reserves, if any, required pursuant to GAAP have been made in
respect thereof;

 

26



--------------------------------------------------------------------------------

  (33) Liens on cash collateral to secure bonds and other arrangements in place
for plugging and abandonment liabilities of the Company and its Restricted
Subsidiaries; and

 

  (34) Liens securing Junior Lien Debt under Credit Facilities permitted to be
Incurred under the first paragraph of Section 1111 or clauses (1), (2), (4) or
(8) of the second paragraph thereof.

In each case set forth above, notwithstanding any stated limitation on the
assets that may be subject to such Lien, a Permitted Lien on a specified asset
or group or type of assets may include Liens on all improvements, additions and
accessions thereto and all products and proceeds thereof (including dividends,
distributions and increases in respect thereof).

“Permitted Prior Liens” means Liens described in clauses (2), (3), (4), (5),
(6), (9), (10), (11), (14), (15), (19) (to the extent arising in the ordinary
course of business), (20), (22) (23), (25), (26), (29), (30), (32) and (33) (in
respect of the refinancing of any other Permitted Prior Lien) of the definition
of “Permitted Liens” that, by operation of law or, in the case of Liens
described in clauses (19) and (33), otherwise, have priority over the Liens
securing the Note Obligations.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

“Place of Payment”, when used with respect to the Notes, means the place or
places where the principal of and any premium and interest on the Notes are
payable as specified in Section 1102.

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 406 in exchange for or in lieu of a mutilated, destroyed, lost or
stolen Note shall be deemed to evidence the same debt as the mutilated,
destroyed, lost or stolen Note.

“Preferred Stock”, as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

“Priority Lien” means a Lien granted by the Company or any Subsidiary Guarantor
in favor of the Priority Lien Agent, at any time, upon any Property of the
Company or any Subsidiary Guarantor to secure Priority Lien Obligations.

“Priority Lien Agent” means (1) the Credit Agreement Agent (or other Person
designated by the Credit Agreement Agent), or (2) in the case of any Refinancing
Credit Facility, the trustee, agent or other representative of lenders or
holders of Priority Lien Debt who maintains the transfer register for such
Priority Lien Debt and is appointed as a representative of the Priority Lien
Debt (for purposes related to the administration of the security documents
related to such Priority Lien Debt) pursuant to the agreements governing such
Priority Lien Debt.

“Priority Lien Debt” means Indebtedness of the Company and the Subsidiary
Guarantors under the Senior Secured Credit Agreement (including letters of
credit (with outstanding letters of credit being deemed to have a principal
amount equal to the stated amount thereof) and reimbursement obligations with
respect thereto) or any Refinancing Credit Facility, in each case, that is
subject to the Intercreditor Agreement and permitted to be Incurred under
clause (1) of Section 1111 and secured under each applicable Secured Debt
Document; provided, in the case of Indebtedness under any Refinancing Credit
Facility, that:

 

  (a) on or before the date on which such Indebtedness is Incurred under such
Refinancing Credit Facility by the Company and the Subsidiary Guarantors, such
Indebtedness is designated by the Company, in an Officers’ Certificate delivered
to the Priority Lien Agent and the Collateral Agent, as “Priority Lien Debt” for
the purposes of the Secured Debt Documents; provided that if such Indebtedness
is designated as “Priority Lien Debt,” it cannot also be designated as Junior
Lien Debt (other than in the case of “Excess First Lien Obligations,” as defined
in the Intercreditor Agreement) or secured on a pari passu basis with the Liens
securing the Note Obligations (or any combination of the three);

 

27



--------------------------------------------------------------------------------

  (b) the collateral agent or other representative with respect to such
Indebtedness, the Priority Lien Agent, the Collateral Agent, the Company and
each applicable Subsidiary Guarantor have duly executed and delivered the
Intercreditor Agreement (or a joinder to the Intercreditor Agreement or a new
Intercreditor Agreement substantially similar to the Intercreditor Agreement, as
in effect on the Issue Date, and in a form reasonably acceptable to each of the
parties thereto); and

 

  (d) such Indebtedness (other than any DIP Financing (as defined in the
Intercreditor Agreement) that is permitted by the Intercreditor Agreement) is
pari passu in lien priority with other Priority Lien Debt. Any such Indebtedness
(other than any such DIP Financing) that is not consistent with the foregoing
requirement for pari passu treatment in lien priority shall not constitute
Priority Lien Debt.

“Priority Lien Documents” means the Senior Secured Credit Agreement, any
Refinancing Credit Facility and any other Credit Facility pursuant to which any
Priority Lien Debt is Incurred and the documents pursuant to which Priority Lien
Obligations are granted.

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of Priority Lien Debt, Hedging Obligations and Bank
Product Obligations, in each case, to the extent such Obligations are secured by
a Priority Lien under the terms of each applicable Priority Lien Document.

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Senior Secured Credit Agreement or
Refinancing Credit Facility, each holder, provider or obligee of any Hedging
Obligations and Bank Product Obligations that is a lender or an Affiliate of a
lender under the Senior Secured Credit Agreement or Refinancing Credit Facility
at the time of entry into the applicable arrangements or is otherwise allowed to
be secured under the Senior Secured Credit Agreement or Refinancing Credit
Facility (as defined herein or in the Senior Secured Credit Agreement) thereof
and that is a secured party (or a party entitled to the benefits of the
security) under any Priority Lien Document, the beneficiaries of each
indemnification obligation undertaken by the Company or any Subsidiary Guarantor
under any Priority Lien Document, each other Person that provides letters of
credit, Guarantees or other credit support related thereto under any Priority
Lien Document and each other holder of, or obligee in respect of, any Priority
Lien Obligations, in each case to the extent designated as, or otherwise
entitled to be, a secured party (or a party entitled to the benefits of the
security) under any Priority Lien Document outstanding at such time.

“Production Payments and Reserve Sales” means the grant or transfer by the
Company or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, production payment (whether volumetric or dollar
denominated), partnership or other interest in Oil and Gas Properties, reserves
or the right to receive all or a portion of the production or the proceeds from
the sale of production attributable to such properties where the holder of such
interest has recourse solely to such production or proceeds of production,
subject to the obligation of the grantor or transferor to operate and maintain,
or cause the subject interests to be operated and maintained, in a reasonably
prudent manner or other customary standard or subject to the obligation of the
grantor or transferor to indemnify for environmental, title or other matters
customary in the Oil and Gas Business, including any such grants or transfers
pursuant to incentive compensation programs on terms that are reasonably
customary in the Oil and Gas Business for geologists, geophysicists or other
providers of technical services to the Company or a Restricted Subsidiary.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Reserves” has the meaning assigned to such term under Rule 4-10(22) of
Regulation S-X.

“Rating Agency” means each of S&P and Moody’s, or if S&P or Moody’s or both
shall not make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Company shall be substituted for S&P or Moody’s, or both, as the case may be.

“Real Property” shall mean, collectively, all right, title and interest of the
Company or any Subsidiary Guarantor (including any leasehold or mineral estate)
in and to any and all parcels of real property owned or operated by the Company
or any Subsidiary Guarantor, whether by lease, license or other use agreement,
including but not limited to, coal leases and surface use agreements, together
with, in each case, all improvements and appurtenant fixtures (including all
conveyors, preparation plants or other coal processing facilities, silos, shops
and load out and other transportation facilities), easements and other property
and rights incidental to the ownership, lease or operation thereof, including
but not limited to, access rights, water rights and extraction rights for
minerals.

 

28



--------------------------------------------------------------------------------

“Redemption Date”, when used with respect to any Note to be redeemed, means the
date fixed for such redemption by or pursuant to this Indenture.

“Redemption Price”, when used with respect to any Note to be redeemed, means the
price at which it is to be redeemed pursuant to this Indenture.

“Refinancing Credit Facility” means any Credit Facility that refunds, refinances
or replaces the Senior Secured Credit Agreement or any other Refinancing Credit
Facility, in each case, in whole and with all commitments thereunder terminated,
or, to the extent permitted by the terms of the Senior Secured Credit Agreement
or such Refinancing Credit Facility so refunded, refinanced or replaced, in
part.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay, extend, prepay, redeem or retire
(including pursuant to any defeasance or discharge mechanism) (collectively,
“refinance” and “refinances” and “refinanced” shall have correlative meanings)
any Indebtedness (including Indebtedness of the Company that refinances
Indebtedness of any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that refinances Indebtedness of another Restricted Subsidiary, but
excluding Indebtedness of a Subsidiary that is not a Restricted Subsidiary that
refinances Indebtedness of the Company or a Restricted Subsidiary), including
Indebtedness that refinances Refinancing Indebtedness, provided, however, that:

 

  (1) (a) if the Stated Maturity of the Indebtedness being Refinanced is earlier
than the Stated Maturity of the Notes, the Refinancing Indebtedness has a Stated
Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (b) if the Stated Maturity of the Indebtedness being refinanced is
later than the Stated Maturity of the Notes, the Refinancing Indebtedness has a
Stated Maturity at least 91 days later than the Stated Maturity of the Notes;

 

  (2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is (a) equal to or greater than the
Average Life of the Indebtedness being refinanced or (b) at least 91 days later
than the Stated Maturity of the Notes;

 

  (3) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of the aggregate principal amount (or if issued
with original issue discount, the aggregate accreted value) then outstanding of
the Indebtedness being refinanced (plus, without duplication, any additional
Indebtedness Incurred to pay interest, premiums or defeasance costs required by
the instruments governing such existing Indebtedness and fees and expenses
Incurred in connection therewith);

 

  (4) if the Indebtedness being Refinanced is subordinated in right of payment
to the Notes or the Subsidiary Guarantee, such Refinancing Indebtedness is
subordinated in right of payment to the Notes or the Subsidiary Guarantee on
terms at least as favorable to the Holders as those contained in the
documentation governing the Indebtedness being Refinanced; and

 

  (5) if the Indebtedness being Refinanced is Non-Recourse Purchase Money
Indebtedness or Indebtedness that Refinanced Non-Recourse Purchase Money
Indebtedness, such Refinancing Indebtedness satisfies clauses (a) and (b) of the
definition of “Non-Recourse Purchase Money Indebtedness.”

“Regular Record Date” for the interest payable on any Interest Payment Date on
the Notes means the date specified for that purpose as contemplated by
Section 401.

“Related Person” has the meaning specified in Section 1308.

“Reporting Failure” means the failure of the Company to file with the SEC and
make available or otherwise deliver to the Trustee and each Holder of Notes,
within the time periods specified in Section 804 (after giving effect to any
grace period specified under Rule 12b-25 under the Exchange Act), the periodic
reports, information, documents or other reports which the Company may be
required to file with the SEC pursuant to such provision.

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration department of the Trustee (or any
successor group of the Trustee) with direct responsibility for the

 

29



--------------------------------------------------------------------------------

administration of this Indenture and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of his knowledge of and familiarity with the particular subject and when
used with respect to the Collateral Agent, means the officer in the Corporate
Trust Office of the Collateral Agent having direct responsibility for
administration of the Security Documents.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired whereby the Company or a Restricted Subsidiary transfers
such property to a Person and the Company or a Restricted Subsidiary leases it
from such Person.

“SEC” means the United States Securities and Exchange Commission.

“Secured Debt Documents” means the Priority Lien Documents, the Note Documents
and the Junior Lien Documents.

“Secured Obligations” means the Priority Lien Obligations, Note Obligations and
Junior Lien Obligations.

“Securities Act” means the Securities Act of 1933 and any statute successor
thereto, in each case as amended from time to time.

“Security Agreement” means the security agreement to be dated as of the Issue
Date among the Collateral Agent, the Company and the Subsidiary Guarantors
granting, among other things, a Lien on the Collateral subject to Permitted
Liens, in each case in favor of the Collateral Agent for its benefit and for the
benefit of the Trustee and the Holders, as amended, modified, restated,
supplemented or replaced from time to time in accordance with its terms.

“Security Documents” means all security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements or other grants or transfers for security executed and
delivered by the Company or any Subsidiary Guarantor creating (or purporting to
create) a Lien upon Collateral in favor of the Collateral Agent, in each case,
as amended, modified, renewed, restated or replaced, in whole or in part, from
time to time, in accordance with its terms.

“Security Document Order” has the meaning specified in Section 1308.

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 405.

“Senior Secured Credit Agreement” means the Fifth Amended and Restated Credit
Agreement dated on or about the date hereof among the Company, as Borrower, Bank
of America, N.A., as Administrative Agent and Issuing Bank, and the lenders and
other Persons parties thereto from time to time, including any guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and any amendments, supplements, modifications, extensions, renewals,
restatements, refundings or refinancings thereof (including by any Refinancing
Credit Facility) and any indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder.

“Series of Junior Lien Debt” means each issue or series of Junior Lien Debt for
which a single transfer register is maintained.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC, as in effect on the Issue Date.

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 407.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

 

30



--------------------------------------------------------------------------------

“Subordinated Obligation” means any Indebtedness of the Company or any of the
Subsidiary Guarantors (whether outstanding on the Issue Date or thereafter
Incurred) which is expressly subordinate in right of payment to the Notes
pursuant to a written agreement.

“Subsidiary” of any Person means (a) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary voting
power of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
(or Persons performing similar functions) or (b) any partnership, joint venture,
limited liability company or similar entity of which more than 50% of the
capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (a) and (b), at the time owned or controlled, directly or indirectly, by
(1) such Person, (2) such Person and one or more Subsidiaries of such Person or
(3) one or more Subsidiaries of such Person. Unless otherwise specified herein,
each reference to a Subsidiary (other than in this definition) will refer to a
Subsidiary of the Company.

“Subsidiary Guarantee” means, individually, any Guarantee of payment of the
Notes by a Subsidiary Guarantor pursuant to the terms of this Indenture and any
supplemental indenture thereto, and, collectively, all such Guarantees.

“Subsidiary Guarantor” means any Subsidiary of the Company that is a guarantor
of the Notes, including the Subsidiary party to this Indenture and any Person
that is required after the Issue Date to Guarantee the Notes pursuant to
Section 1117, in each case until a successor replaces such Person pursuant to
the applicable provisions of this Indenture and, thereafter, means such
successor.

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer (including
electronic funds transfer), automated clearinghouse, zero balance accounts,
returned check concentration, controlled disbursement, lockbox, interstate
depository network services, account reconciliation and reporting and trade
finance services and other cash management services.

“Treasury Rate” means, in respect of any redemption date, the yield to maturity
at the time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) which has become publicly available at least two
Business Days prior to such time (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from the redemption date to May 31, 2020; provided, however,
that if the period from the redemption date to May 31, 2020 is not equal to the
constant maturity of a United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given, except that if the period from the redemption date to May 31, 2020 is
less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.
The Company will (a) calculate the Treasury Rate as of the second Business Day
preceding the applicable redemption date (or, in the case of any redemption in
connection with a legal or covenant defeasance of the Notes or a satisfaction
and discharge of this Indenture, on the second Business Day preceding such
event) and (b) prior to such redemption date (or such event, as applicable) file
with the Trustee an Officers’ Certificate setting forth the Applicable Premium
and the Treasury Rate and showing the calculation of each in reasonable detail.

“Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at the
date as of which this instrument was executed; provided, however, that in the
event the Trust Indenture Act of 1939 is amended after such date, “Trust
Indenture Act” means, to the extent required by any such amendment, the Trust
Indenture Act of 1939 as so amended.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
each successor Trustee.

 

31



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means:

 

  (1) any Subsidiary of the Company that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Company
in the manner provided below; and

 

  (2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Company may designate any Subsidiary of the
Company (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:

 

  (1) such Subsidiary or any of its Subsidiaries does not own any Capital Stock
or Indebtedness of or has any Investment in, or owns or holds any Lien on any
property of, any other Subsidiary of the Company which is not a Subsidiary of
the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary;

 

  (2) all the Indebtedness of such Subsidiary and its Subsidiaries shall, at the
date of designation, and will at all times thereafter, consist of Non-Recourse
Debt;

 

  (3) on the date of such designation, such designation and the Investment of
the Company or a Restricted Subsidiary in such Subsidiary complies with
Section 1112;

 

  (4) such Subsidiary is a Person with respect to which neither the Company nor
any of its Restricted Subsidiaries has any direct or indirect obligation:

 

  (a) to subscribe for additional Capital Stock of such Person; or

 

  (b) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results; and

 

  (5) on the date such Subsidiary is designated an Unrestricted Subsidiary, such
Subsidiary is not a party to any agreement, contract, arrangement or
understanding with the Company or any Restricted Subsidiary with terms
substantially less favorable to the Company or such Restricted Subsidiary than
those that might have been obtained from Persons who are not Affiliates of the
Company.

Any such designation by the Board of Directors of the Company shall be evidenced
to the Trustee by filing with the Trustee a Board Resolution of the Company
giving effect to such designation and an Officers’ Certificate certifying that
such designation complies with the foregoing conditions. If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary shall be deemed to be Incurred as of such date.

The Board of Directors of the Company may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof and the Company could Incur
at least $1.00 of additional Indebtedness under the first paragraph of
Section 1111 on a pro forma basis taking into account such designation.

“U.S. Government Obligations” means securities that are (a) direct obligations
of the United States of America for the timely payment of which its full faith
and credit is pledged or (b) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally guaranteed as a full faith and credit
obligation of the United States of America, which, in either case, are not
callable or redeemable at the option of the issuer thereof, and shall also
include a depositary receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act), as custodian with respect to any such U.S. Government
Obligations or a specific payment of principal of or interest on any such U.S.
Government Obligations held by such custodian for the account of the holder of
such depositary receipt; provided that (except as required by law) such
custodian is not authorized to make any deduction from the amount payable to the
holder of such depositary receipt from any amount received by the custodian in
respect of the U.S. Government Obligations or the specific payment of principal
of or interest on the U.S. Government Obligations evidenced by such depositary
receipt.

“Vice President”, when used with respect to the Company or the Trustee, means
any vice president, whether or not designated by a number or a word or words
added before or after the title “vice president.”

 

32



--------------------------------------------------------------------------------

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

“Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of members of
such entity’s Board of Directors.

“Wholly-Owned Subsidiary” means a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned by the Company
or another Wholly-Owned Subsidiary.

Section 202. Compliance Certificates and Opinions.

Upon any application or request by the Company to the Trustee to take or refrain
from taking any action under any provision of this Indenture, the Company shall
furnish to the Trustee an Officers’ Certificate and an Opinion of Counsel, each
stating that all conditions precedent relating to the proposed action have been
satisfied. Each such certificate or opinion shall comply with the requirements
of the Trust Indenture Act and any other requirements set forth in this
Indenture.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include,

 

  (1) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

 

  (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

  (3) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

  (4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

Section 203. Form of Documents Delivered to Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such person, or that
they be so certified or covered by only one document, but one such person may
certify or give an opinion with respect to some matters and one or more other
such persons as to other matters, and any such person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such Officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an Officer or Officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Section 204. Acts of Holders; Record Dates.

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Indenture to be given, made or taken by
Holders of the Notes may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed (either physically or by means of a
facsimile or an electronic transmission, provided that such electronic
transmission is transmitted through the facilities of a Depositary) by such
Holders in person or by agent duly appointed in writing; and, except as herein
otherwise

 

33



--------------------------------------------------------------------------------

expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Trustee and, where it is hereby expressly
required, to the Company or the Subsidiary Guarantors. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Company and, if applicable, the
Subsidiary Guarantors, if made in the manner provided in this Section 204.

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Trustee deems sufficient.

The ownership, principal amount and serial numbers of Notes held by any Person,
and the date of commencement of such Person’s holding of same, shall be proved
by the Security Register.

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the Holder of any Note shall bind every future Holder of Notes and the
Holder of every Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof in respect of anything done, omitted or
suffered to be done by the Trustee or the Company or, if applicable, the
Subsidiary Guarantors in reliance thereon, whether or not notation of such
action is made upon such Note.

The Company may set any day as a record date for the purpose of determining the
Holders of Outstanding Notes entitled to give, make or take any request, demand,
authorization, direction, notice, consent, waiver or other Act provided or
permitted by this Indenture to be given, made or taken by Holders of Notes,
provided that the Company may not set a record date for, and the provisions of
this paragraph shall not apply with respect to, the giving or making of any
notice, declaration, request or direction referred to in the next paragraph. If
any record date is set pursuant to this paragraph, the Holders of Outstanding
Notes on such record date, and no other Holders, shall be entitled to take the
relevant action, whether or not such Holders remain Holders after such record
date; provided that no such action shall be effective hereunder unless taken on
or prior to the applicable Expiration Date by Holders of the requisite principal
amount of Outstanding Notes on such record date. Nothing in this paragraph shall
be construed to prevent the Company from setting a new record date for any
action for which a record date has previously been set pursuant to this
paragraph (whereupon the record date previously set shall automatically and with
no action by any Person be cancelled and of no effect), and nothing in this
paragraph shall be construed to render ineffective any action taken by Holders
of the requisite principal amount of Outstanding Notes on the date such action
is taken. Promptly after any record date is set pursuant to this paragraph, the
Company, at its own expense, shall cause notice of such record date, the
proposed action by Holders and the applicable Expiration Date to be given to the
Trustee in writing and to each Holder of Notes in the manner set forth in
Section 206.

The Trustee may set any day as a record date for the purpose of determining the
Holders of Notes entitled to join in the giving or making of (i) any Notice of
Default, (ii) any declaration of acceleration referred to in Section 602,
(iii) any request to institute proceedings referred to in Section 607(2) or
(iv) any direction referred to in Section 612. If any record date is set
pursuant to this paragraph, the Holders of Outstanding Notes on such record
date, and no other Holders, shall be entitled to join in such notice,
declaration, request or direction, whether or not such Holders remain Holders
after such record date; provided that no such action shall be effective
hereunder unless taken on or prior to the applicable Expiration Date by Holders
of the requisite principal amount of Outstanding Notes on such record date.
Nothing in this paragraph shall be construed to prevent the Trustee from setting
a new record date for any action for which a record date has previously been set
pursuant to this paragraph (whereupon the record date previously set shall
automatically and with no action by any Person be cancelled and of no effect),
and nothing in this paragraph shall be construed to render ineffective any
action taken by Holders of the requisite principal amount of Outstanding Notes
on the date such action is taken. Promptly after any record date is set pursuant
to this paragraph, the Trustee, at the Company’s expense, shall cause notice of
such record date, the proposed action by Holders and the applicable Expiration
Date to be given to the Company in writing and to each Holder of Notes in the
manner set forth in Section 206.

 

34



--------------------------------------------------------------------------------

With respect to any record date set pursuant to this Section 204, the party
hereto which sets such record date may designate any day as the “Expiration
Date” and from time to time may change the Expiration Date to any earlier or
later day; provided that no such change shall be effective unless notice of the
proposed new Expiration Date is given to each other party hereto in writing, and
to each Holder of Notes in the manner set forth in Section 206, on or prior to
the existing Expiration Date. If an Expiration Date is not designated with
respect to any record date set pursuant to this Section 204, the party hereto
which set such record date shall be deemed to have initially designated the
180th day after such record date as the Expiration Date with respect thereto,
subject to its right to change the Expiration Date as provided in this
paragraph. Notwithstanding the foregoing, no Expiration Date shall be later than
the 180th day after the applicable record date.

Without limiting the foregoing, a Holder entitled hereunder to take any action
hereunder with regard to the Notes may do so with regard to all or any part of
the principal amount of such Note or by one or more duly appointed agents each
of which may do so pursuant to such appointment with regard to all or any part
of such principal amount.

Section 205. Notices, Etc., to Trustee and Company.

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of Holders or other document provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with,

 

  (1) the Trustee by any Holder or by the Company or by any Subsidiary Guarantor
shall be sufficient for every purpose hereunder if made, given, furnished or
filed in writing in the English language to or with the Trustee at its Corporate
Trust Office, Attention: Corporate Trust Administration, re: Stone Energy
Corporation or

 

  (2) the Company or the Subsidiary Guarantors by the Trustee or by any Holder
shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing in the English language and mailed,
first-class postage prepaid, addressed to the Company at the address of its
principal office specified in the first paragraph of this instrument or at any
other address previously furnished in writing to the Trustee by the Company or
the Subsidiary Guarantors.

The Trustee is authorized to accept and act upon instructions, directions,
reports, notices and other communications or information pursuant to this
Indenture sent by unsecured electronic transmissions (including email and .pdf
attachments); provided that (i) the Trustee shall not have any duty or
obligation to verify or confirm that the Person sending instructions,
directions, reports, notices or other communications or information by
electronic transmission is, in fact, a Person authorized to give such
instructions, directions, reports, notices or other communications or
information on behalf of the party purporting to send such electronic
transmission; and the Trustee shall not have any liability for any losses,
liabilities, costs or expenses incurred or sustained by any party as a result of
such reliance upon or compliance with such instructions, directions, reports,
notices or other communications or information and (ii) each other party agrees
to assume all risks arising out of the use of electronic methods to submit
instructions, directions, reports, notices or other communications or
information to the Trustee, including the risk of the Trustee acting on
unauthorized instructions, notices, reports or other communications or
information, and the risk of interception and misuse by third parties.

Section 206. Notice to Holders; Waiver.

Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing in the English language and mailed, first-class postage prepaid, to each
Holder affected by such event, at his address as it appears in the Security
Register, not later than the latest date (if any), and not earlier than the
earliest date (if any), prescribed for the giving of such notice. In any case
where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders. If notice
is mailed to Holders in the manner provided in this Section 206, it is duly
given, whether or not the addressee receives it. Where this Indenture provides
for notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver shall be the equivalent of such notice. Waivers of notice by Holders
shall be filed with the Trustee, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.

 

35



--------------------------------------------------------------------------------

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

Section 207. Conflict with Trust Indenture Act.

If any provision hereof limits, qualifies or conflicts with a provision of the
Trust Indenture Act which is required under the Trust Indenture Act to be a part
of and govern this Indenture, the latter provision shall control. If any
provision of this Indenture modifies or excludes any provision of the Trust
Indenture Act which may be so modified or excluded, the latter provision shall
be deemed to apply to this Indenture as so modified or to be excluded, as the
case may be.

Section 208. Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 209. Successors and Assigns.

All covenants and agreements in this Indenture by the Company, the Subsidiary
Guarantors or the Trustee shall bind their respective successors and assigns,
whether so expressed or not.

Section 210. Separability Clause.

In case any provision in this Indenture or the Notes shall be invalid, illegal
or unenforceable, the validity, legality and enforce ability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 211. Benefits of Indenture.

Nothing in this Indenture or the Notes, express or implied, shall give to any
Person, other than the parties hereto and their successors hereunder and the
Holders, any benefit or any legal or equitable right, remedy or claim under this
Indenture.

Section 212. Governing Law.

This Indenture, the Notes and the Subsidiary Guarantees shall be governed by and
construed in accordance with the laws of the State of New York.

Section 213. Legal Holidays.

In any case where any Interest Payment Date, Redemption Date, purchase date or
Stated Maturity of any Note shall not be a Business Day at any Place of Payment,
then (notwithstanding any other provision of this Indenture or of the Notes
(other than a provision of any Note which specifically states that such
provision shall apply in lieu of this Section 213)) payment of interest or
principal (and premium, if any) need not be made at such Place of Payment on
such date, but may be made on the next succeeding Business Day at such Place of
Payment with the same force and effect as if made on the Interest Payment Date,
Redemption Date or purchase date, or at the Stated Maturity.

Section 214. No Personal Liability of Directors, Officers, Employees and
Stockholders.

No director, officer, employee, incorporator, stockholder, member, partner or
trustee of the Company or any Subsidiary Guarantor, as such, shall have any
liability for any obligations of the Company or any Subsidiary Guarantor under
the Notes, this Indenture or the Subsidiary Guarantees or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder by accepting a Note waives and releases all such liability. The waiver
and release are part of the consideration for issuance of the Notes.

 

36



--------------------------------------------------------------------------------

Section 215. No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 216. U.S.A. Patriot Act.

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Trustee, like all financial institutions and in order to help
fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee. The parties to
this Indenture agree that they will provide the Trustee with such information
within their possession or control as it may reasonably request in order for the
Trustee to satisfy the requirements of the U.S.A. Patriot Act.

Section 217. Counterpart Originals.

The parties may sign any number of copies of this Indenture, and each party
hereto may sign any number of separate copies of this Indenture. Each signed
copy shall be an original, but all of them together represent the same
agreement. The exchange of copies of this Indenture and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Indenture as to the parties hereto and may be used in lieu of the
original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

Section 218. WAIVER OF JURY TRIAL.

EACH OF THE COMPANY, THE SUBSIDIARY GUARANTORS, THE HOLDERS AND THE TRUSTEE
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE BASE INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 219. Force Majeure.

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

Section 220. FATCA

In order to comply with applicable tax laws, rules and regulations (including
Section 1471 through 1474 of the US Internal Revenue Code of 1986, as amended,
and directives, guidelines and interpretations promulgated by competent
authorities) in effect from time to time (“Applicable Law”) related to this
transaction to which a foreign financial institution, issuer, trustee, paying
agent, holder or other institution is subject, the Company agrees (i) to provide
to the Trustee information about the transaction parties and/or transaction
(including any modification to the terms of such transactions) to the extent
required in the good faith judgment of the Company to determine whether the
Trustee has tax related obligations under Applicable Law, and (ii) that the
Trustee shall be entitled to make any withholding or deduction from payments
hereunder to the extent necessary to comply with Applicable Law. The obligations
imposed on the Company under this paragraph are limited to the extent that the
Company has the relevant information in its possession or control, or is
reasonably obtainable by the Company, and that the provision of such information
to the Trustee will not result in any breach of this Indenture, the Notes or any
applicable law.

 

37



--------------------------------------------------------------------------------

ARTICLE 3

NOTE FORMS

Section 301. Forms Generally.

The Notes and the Trustee’s certificate of authentication shall be in
substantially the respective forms set forth in Annex A hereto, and the
notations of Subsidiary Guarantee shall be in substantially the form set forth
in Annex B hereto. The Notes may have such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon as may be required to comply
with the rules of any securities exchange or Depositary therefor or as may,
consistently herewith, be determined by the officers executing such Notes as
evidenced by their execution thereof.

The definitive Notes shall be printed, lithographed or engraved on steel
engraved borders or may be produced in any other manner, all as determined by
the officers executing such Notes, as evidenced by their execution of such
Notes.

The Notes shall be issued initially in the form of a Global Note, which shall be
deposited with the Trustee, as custodian for the Depositary. The aggregate
principal amount of any Global Note may from time to time be increased or
decreased by adjustments made on the schedule attached to such Global Note or on
other records of the Trustee, acting as custodian for the Depositary.

Section 302. Form of Legend for Global Notes.

Every Global Note authenticated and delivered under this Indenture shall bear a
legend in substantially the following form:

THIS NOTE IS A NOTE SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF.
THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A NOTE REGISTERED, AND NO
TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY
PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

ARTICLE 4

THE NOTES

Section 401. Title and Terms.

The Notes shall be entitled the “7.500% Senior Secured Notes due 2022.” The
Trustee shall authenticate the Notes to be authenticated and delivered under
this Indenture on the Issue Date in an aggregate amount equal to $225,000,000,
upon delivery of a Company Order.

The Notes will mature on May 31, 2022. Interest on the Notes will accrue at the
rate of 7.500% per annum and will be payable semiannually in cash on each May 31
and November 30, commencing on November 30, 2017 in the case of the Notes, to
the Persons who are registered Holders of Notes at the close of business on the
May 5 and

 

38



--------------------------------------------------------------------------------

November 5 immediately preceding the applicable Interest Payment Date. Interest
on the Notes will accrue from the most recent date to which interest has been
paid or, if no interest has been paid, from and including the date of issuance
to but excluding the actual Interest Payment Date.

The Notes shall be redeemable as provided in Article Twelve and subject to
Defeasance and Covenant Defeasance as provided in Article Fourteen. The Notes
shall have such other terms as are indicated in Annex A.

Section 402. Denominations.

The Notes shall be issuable only in fully registered form without coupons and
only in denominations of $2,000 and any integral multiple of $1.00 in excess
thereof.

Section 403. Execution, Authentication, Delivery and Dating.

The Notes shall be executed on behalf of the Company by its Chairman of the
Board, its Vice Chairman of the Board, its President or one of its Vice
Presidents. The signature of any of these officers on the Notes may be manual or
facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the proper officers of the Company shall bind the Company, notwithstanding
the fact that such individuals or any of them have ceased to hold such offices
prior to the authentication and delivery of such Notes or did not hold such
offices at the date of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture and as provided in Section 401, the Company may deliver Notes executed
by the Company to the Trustee for authentication, together with a Company Order
for the authentication and delivery of such Notes, and the Trustee in accordance
with the Company Order shall authenticate and deliver such Notes.

Each Note shall be dated the date of its authentication.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for in Annex A, signed
manually in the name of the Trustee by an authorized signatory, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.
Notwithstanding the foregoing, if any Note shall have been authenticated and
delivered hereunder but never issued and sold by the Company, and the Company
shall deliver such Note to the Trustee for cancellation as provided in
Section 409, for all purposes of this Indenture such Note shall be deemed never
to have been authenticated and delivered hereunder and shall never be entitled
to the benefits of this Indenture.

Section 404. Temporary Securities.

Pending the preparation of definitive Notes, the Company may execute, and upon
Company Order the Trustee shall authenticate and deliver, temporary Notes which
are printed, lithographed, typewritten, mimeographed or otherwise produced, in
any authorized denomination, substantially of the tenor of the definitive Notes
in lieu of which they are issued and with such appropriate insertions,
omissions, substitutions and other variations as the Officers executing such
Notes may determine, as evidenced by their execution of such Notes.

If temporary Notes are issued, the Company will cause definitive Notes to be
prepared without unreasonable delay. After the preparation of definitive Notes,
the temporary Notes shall be exchangeable for definitive Notes upon surrender of
the temporary Notes at the office or agency of the Company in a Place of Payment
for that series, without charge to the Holder. Upon surrender for cancellation
of any one or more temporary Notes, the Company shall execute and, upon Company
Order, the Trustee shall authenticate and deliver in exchange therefor one or
more definitive Notes of any authorized denominations and of like tenor and
aggregate principal amount. Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits under this Indenture as definitive
Notes.

Section 405. Registration, Registration of Transfer and Exchange.

The Company shall cause to be kept at the Corporate Trust Office of the Trustee
a register (the register maintained in such office and in any other office or
agency of the Company being herein sometimes collectively

 

39



--------------------------------------------------------------------------------

referred to as the “Security Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Notes and of transfers of Notes. The Trustee is hereby appointed “Security
Registrar” for the purpose of registering Notes and transfers of Notes as herein
provided.

Upon surrender for registration of transfer of any Note at the office of the
Security Registrar, Company shall execute and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes, of any authorized denominations and of like tenor and aggregate
principal amount.

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Company or the Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Security Registrar duly executed, by the Holder thereof or its
attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange of
Notes, but the Company or the Trustee may require payment of a sum sufficient to
cover any transfer tax or other governmental taxes and fees that may be imposed
by law or this Indenture in connection with any registration of transfer or
exchange of Notes, other than exchanges pursuant to Sections 404, 1006, 1110,
1115 or 1208 not involving any transfer.

If the Notes are to be redeemed in part, the Company shall not be required
(A) to register the transfer of or exchange any Notes during a period of 15 days
before a selection of Notes for redemption under Section 1204, or (B) to
register the transfer of or exchange any Note so selected for redemption in
whole or in part, except the unredeemed portion of any Note being redeemed in
part.

The provisions of clauses (1), (2), (3) and (4) below shall apply only to Global
Notes:

 

  (1) Each Global Note authenticated under this Indenture shall be registered in
the name of the Depositary designated for such Global Note or a nominee thereof
and delivered to such Depositary or a nominee thereof or custodian therefor, and
each such Global Note shall constitute a single Note for all purposes of this
Indenture.

 

  (2) Notwithstanding any other provision in this Indenture, no Global Note may
be exchanged in whole or in part for Notes registered, and no transfer of a
Global Note in whole or in part may be registered, in the name of any Person
other than the Depositary for such Global Note or a nominee thereof, unless
(A) such Depositary (i) has notified the Company that it is no longer willing or
able to discharge its responsibilities properly as Depositary for such Global
Note or (ii) has ceased to be a clearing agency registered under the Exchange
Act, and in either case the Company has not appointed a qualified successor
within 90 days, (B) an Event of Default has occurred and is continuing and the
Depositary has notified the Company and the Trustee of its desire to exchange
such Global Note for Notes in certificated form or (C) subject to the
Depositary’s rules, the Company, at its option, has elected to terminate the
book-entry system through the Depositary.

 

  (3) Subject to clause (2) above, any exchange of a Global Note for other Notes
may be made in whole or in part, and all Notes issued in exchange for a Global
Note or any portion thereof shall be registered in such names as the Depositary
for such Global Note shall direct.

 

  (4) Every Note authenticated and delivered upon registration of transfer of,
or in exchange for or in lieu of, a Global Note or any portion thereof, whether
pursuant to this Sections 405, 404, 406, 1006, 1110, 1115 or 1207 or otherwise,
shall be authenticated and delivered in the form of, and shall be, a Global
Note, unless such Note is registered in the name of a Person other than the
Depositary for such Global Note or a nominee thereof.

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable federal or state law with respect to any transfer of any
interest in any Security (including any transfers between or among Depositary
participants or beneficial owners of interests in any Global Note) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

 

40



--------------------------------------------------------------------------------

Section 406. Mutilated, Destroyed, Lost and Stolen Notes.

If any mutilated Note is surrendered to the Trustee, the Company shall execute
and, if applicable, the Subsidiary Guarantors shall execute the notation of
Subsidiary Guarantee endorsed thereon, and, upon Company Order, the Trustee
shall authenticate and deliver in exchange therefor a new Note of like tenor and
principal amount and bearing a number not contemporaneously outstanding.

If there shall be delivered to the Company and the Trustee (i) evidence to their
satisfaction of the destruction, loss or theft of any Note and (ii) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Company
or the Trustee that such Note has been acquired by a protected purchaser, the
Company shall execute and, if applicable, the Subsidiary Guarantors shall
execute the notation of Subsidiary Guarantee endorsed thereon, and, upon Company
Order, the Trustee shall authenticate and deliver, in lieu of any such
destroyed, lost or stolen Note, a new Note of like tenor and principal amount
and bearing a number not contemporaneously outstanding.

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Note, pay such Note.

Upon the issuance of any new Note under this Section 406, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

Every new Note issued pursuant to this Section 406 in lieu of any destroyed,
lost or stolen Note, and, if applicable, the notation of Subsidiary Guarantee
endorsed thereon, shall constitute an original additional contractual obligation
of the Company and, if applicable, the respective Subsidiary Guarantors, whether
or not the destroyed, lost or stolen Note shall be at any time enforceable by
anyone, and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

The provisions of this Section 406 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 407. Payment of Interest; Interest Rights Preserved.

Interest on any Note which is payable, and is punctually paid or duly provided
for, on any Interest Payment Date shall be paid to the Person in whose name that
Note (or one or more Predecessor Notes) is registered at the close of business
on the Regular Record Date for such interest.

Any interest on any Note which is payable, but is not punctually paid or duly
provided for, on any Interest Payment Date (herein called “Defaulted Interest”)
shall forthwith cease to be payable to the Holder on the relevant Regular Record
Date by virtue of having been such Holder, and such Defaulted Interest may be
paid by the Company, at its election in each case, as provided in clause (1) or
(2) below:

 

  (1)

The Company may elect to make payment of any Defaulted Interest to the Persons
in whose names the Notes (or their respective Predecessor Notes) are registered
at the close of business on a Special Record Date for the payment of such
Defaulted Interest, which shall be fixed in the following manner. The Company
shall notify the Trustee in writing of the amount of Defaulted Interest proposed
to be paid on each Note and the date of the proposed payment, and at the same
time the Company shall deposit with the Trustee an amount of money equal to the
aggregate amount proposed to be paid in respect of such Defaulted Interest or
shall make arrangements satisfactory to the Trustee for such deposit prior to
the date of the proposed payment, such money when deposited to be held in trust
for the benefit of the Persons entitled to such Defaulted Interest as in this
clause provided. Thereupon the Trustee shall fix a Special Record Date for the
payment of such Defaulted Interest which shall be not more than 15 days and not
less than 10 days prior to the date of the proposed payment and not less than
10 days after the receipt by the Trustee of the notice of the proposed payment.
The Trustee shall promptly notify the Company of such Special Record Date and,
in the name and at the expense of the Company, shall cause notice of the
proposed payment of such Defaulted Interest and the Special Record Date therefor
to be given to each Holder of Notes in the manner set forth in Section 206, not

 

41



--------------------------------------------------------------------------------

  less than 10 days prior to such Special Record Date. Notice of the proposed
payment of such Defaulted Interest and the Special Record Date therefor having
been so mailed, such Defaulted Interest shall be paid to the Persons in whose
names the Notes (or their respective Predecessor Notes) are registered at the
close of business on such Special Record Date and shall no longer be payable
pursuant to the following clause (2).

 

  (2) The Company may make payment of any Defaulted Interest on the Notes in any
other lawful manner not inconsistent with the requirements of any securities
exchange on which such Notes may be listed, and upon such notice as may be
required by such exchange, if, after notice given by the Company to the Trustee
of the proposed payment pursuant to this clause, such manner of payment shall be
deemed practicable by the Trustee.

Subject to the foregoing provisions of this Section 407, each Note delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Note shall carry the rights to interest accrued and unpaid,
and to accrue, which were carried by such other Note.

Section 408. Persons Deemed Owners.

Prior to due presentment of a Note for registration of transfer, the Company,
the Subsidiary Guarantors, the Trustee and any agent of the Company or the
Trustee may treat the Person in whose name such Note is registered as the owner
of such Note for the purpose of receiving payment of principal of and any
premium and (subject to Section 407) any interest on such Note and for all other
purposes whatsoever, whether or not such Note be overdue, and none of the
Company, the Subsidiary Guarantors, the Trustee nor any of their respective
agents shall be affected by notice to the contrary.

None of the Company, the Subsidiary Guarantors, the Trustee, nor any of their
respective agents will have any responsibility or liability for any aspect of
the records relating to, or payments made on account of, beneficial ownership
interests of a Note or for maintaining, supervising or reviewing any records
relating to such beneficial ownership interests, or for maintaining, supervising
or reviewing any Depositary records relating to such beneficial ownership
interests, or for transfers of beneficial interests in the Notes or any
transactions between the Depositary and beneficial owners.

Section 409. Cancellation.

All Notes surrendered for payment, redemption, purchase, registration of
transfer or exchange shall, if surrendered to any Person other than the Trustee,
be delivered to the Trustee and shall be promptly cancelled by it. The Company
may at any time deliver to the Trustee for cancellation any Notes previously
authenticated and delivered hereunder which the Company may have acquired in any
manner whatsoever, and may deliver to the Trustee (or to any other Person for
delivery to the Trustee) for cancellation any Notes previously authenticated
hereunder which the Company has not issued and sold, and all Notes so delivered
shall be promptly cancelled by the Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes cancelled as provided in this Section 409,
except as expressly permitted by this Indenture. All cancelled Notes held by the
Trustee shall be disposed of in accordance with the Trustee’s standard
provisions or as directed by a Company Order.

Section 410. Computation of Interest.

Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months.

Section 411. CUSIP Numbers.

The Company in issuing the Notes may use “CUSIP” numbers (if then generally in
use), and, if they do so, the Trustee shall use “CUSIP” numbers in notices of
redemption or exchange as a convenience to Holders; provided that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Notes or as contained in any notice of a
redemption or exchange and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers. The Company will
promptly notify the Trustee in writing of any change in the “CUSIP” numbers.

 

42



--------------------------------------------------------------------------------

ARTICLE 5

SATISFACTION AND DISCHARGE

Section 501. Satisfaction and Discharge of Indenture.

This Indenture shall upon Company Request cease to be of further effect as to
all Notes issued hereunder (and the Company’s and each Subsidiary Guarantor’s
obligations under the other Note Documents will terminate and the Liens on the
Collateral will be released, as provided in Section 1305), and the Trustee, at
the expense of the Company, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when

 

  (1) either

 

  (A) all Notes theretofore authenticated and delivered (other than (i) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 406 and (ii) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Company and thereafter repaid to the Company or discharged from such trust, as
provided in Section 1103), have been delivered to the Trustee for cancellation;
or

 

  (B) all such Notes not theretofore delivered to the Trustee for cancellation

 

  (i) have become due and payable, or

 

  (ii) will become due and payable at their Stated Maturity within one year, or

 

  (iii) are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company,

 

  (C) and the Company or any Subsidiary Guarantor in the case of (i), (ii) or
(iii) of subclause (B) of clause (i) of this Section 501, has irrevocably
deposited or caused to be irrevocably deposited with the Trustee as trust funds
in trust solely for such purpose cash in U.S. dollars, U.S. Government
Obligations, or a combination thereof in such amounts as will be sufficient,
without consideration of any reinvestment of interest, to pay and discharge the
entire indebtedness on such Notes not theretofore delivered to the Trustee for
cancellation, for principal and any premium and interest to the date of such
deposit (in the case of Notes which have become due and payable) or to the
Stated Maturity or Redemption Date, as the case may be;

 

  (D) the Company has paid or caused to be paid all other sums payable hereunder
by the Company in respect of the Notes; and

 

  (E) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture in respect of
the Notes have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture in respect of
the Notes, the obligations of the Company to the Holders under Sections 405 and
406, the obligations of the Company to the Trustee under Section 707, the
obligations of the Company to any Authenticating Agent under Section 714 and, if
cash or U.S. Government Obligations shall have been deposited with the Trustee
pursuant to subclause (B) of clause (1) of this Section 501, the obligations of
the Trustee under Section 502 and the last paragraph of Section 1103 shall
survive.

Section 502. Application of Trust Money.

Subject to the provisions of the last paragraph of Section 1103, all cash and
U.S. Government Obligations (including the proceeds thereof) deposited with the
Trustee pursuant to Section 501 shall be held in trust and applied by it, in
accordance with the provisions of the Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as its
own Paying Agent) as the Trustee may determine, to the Persons entitled thereto,
of the principal and any premium and interest for whose payment such cash and
U.S. Government Obligations (including the proceeds thereof) have been deposited
with the Trustee.

 

43



--------------------------------------------------------------------------------

ARTICLE 6

REMEDIES

Section 601. Events of Default.

An “Event of Default”, wherever used herein, means any one of the following
events in relation to the Notes (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):

 

  (1) default in the payment of any interest upon any Note when it becomes due
and payable, and continuance of such default for a period of 30 days; or

 

  (2) default in the payment of the principal of or any premium on any Note when
due at its Stated Maturity, upon optional redemption, upon required repurchase,
upon declaration of acceleration or otherwise; or

 

  (3) failure by the Company or any Subsidiary Guarantor to comply with its
obligations under Article Nine; or

 

  (4) failure by the Company to comply for 30 days (or 180 days in the case of a
Reporting Failure) after there has been given, by registered or certified mail,
to the Company by the Trustee or to the Company and the Trustee by the Holders
of at least 25% in principal amount of the Outstanding Notes a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a “Notice of Default” hereunder, with any of its obligations
under Sections 1110 through 1118 or Section 804 (in each case, other than a
failure to purchase Notes which will constitute an Event of Default under clause
(2) above and other than a failure to comply with Article Nine which will
constitute an Event of Default under clause (3) above); or

 

  (5) failure by the Company to comply with any agreement in the Note Documents
(other than an agreement, a default in or failure to comply with is elsewhere in
this Section 601 specifically dealt with) and continuance of such default or
breach for a period of 60 days after there has been given, by registered or
certified mail, to the Company by the Trustee or to the Company and the Trustee
by the Holders of at least 25% in principal amount of the Outstanding Notes a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder; or

 

  (6) default under any mortgage, indenture or instrument under which there may
be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by the Company or any of its Restricted Subsidiaries (or the
payment of which is Guaranteed by the Company or any of its Restricted
Subsidiaries), other than Indebtedness owed to the Company or a Restricted
Subsidiary, whether such Indebtedness or Guarantee now exists, or is created
after the Issue Date, which default:

 

  (a) is caused by a failure to pay principal of, or interest or premium, if
any, on such Indebtedness prior to the expiration of the grace period provided
in such Indebtedness (and any extensions of any grace period) (“payment
default”); or

 

  (b) results in the acceleration of such Indebtedness prior to its Stated
Maturity;

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
payment default or the maturity of which has been so accelerated, aggregates
$10.0 million or more; or

 

  (7)

the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company or a Significant Subsidiary or group
of Restricted Subsidiaries that, taken together (as of the last audited
consolidated financial statements for the Company and its Restricted
Subsidiaries) would constitute a Significant Subsidiary in an involuntary case
or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or (B) a decree or order adjudging the
Company a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company or a Significant Subsidiary or group of Restricted Subsidiaries
that, taken together (as of the last audited consolidated financial statements
for the Company and its Restricted Subsidiaries) would constitute a Significant
Subsidiary, under any applicable Federal or State law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other

 

44



--------------------------------------------------------------------------------

  similar official of the Company or a Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the last audited
consolidated financial statements for the Company and its Restricted
Subsidiaries) would constitute a Significant Subsidiary, or of any substantial
part of its or their property, or ordering the winding up or liquidation of its
or their affairs, and the continuance of any such decree or order for relief or
any such other decree or order unstayed and in effect for a period of 60
consecutive days; or

 

  (8) the commencement by the Company or a Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the last audited
consolidated financial statements for the Company and its Restricted
Subsidiaries) would constitute a Significant Subsidiary of a voluntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it or them to the entry
of a decree or order for relief in respect of the Company or in an involuntary
case or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it or them, or the filing by it or them of
a petition or answer or consent seeking reorganization or relief under any
applicable Federal or State law, or the consent by it or them to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or a Significant Subsidiary or group of Restricted Subsidiaries
that, taken together (as of the last audited consolidated financial statements
for the Company and its Restricted Subsidiaries) would constitute a Significant
Subsidiary or of any substantial part of its or their property, or the making by
it or them of an assignment for the benefit of creditors, or the admission by it
or them in writing of its or their inability to pay its or their debts generally
as they become due, or the taking of corporate action by the Company or a
Significant Subsidiary or group of Restricted Subsidiaries that, taken together
(as of the last audited consolidated financial statements for the Company and
its Restricted Subsidiaries) would constitute a Significant Subsidiary in
furtherance of any such action; or

 

  (9) failure by the Company or any Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary to pay final judgments
aggregating in excess of $10.0 million (to the extent not covered by insurance
by a reputable and creditworthy insurer as to which the insurer has not
disclaimed coverage), which judgments are not paid or discharged, and there
shall be any period of 60 consecutive days following entry of such final
judgment or decree during which a stay of enforcement of such final judgment or
decree, by reason of pending appeal or otherwise, shall not be in effect;

 

  (10) any Subsidiary Guarantee of a Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Company and its Restricted
Subsidiaries) would constitute a Significant Subsidiary, ceases to be in full
force and effect (except as contemplated by the terms of this Indenture) or is
declared null and void in a judicial proceeding or any Subsidiary Guarantor that
is a Significant Subsidiary or group of Subsidiary Guarantors that, taken
together (as of the latest audited consolidated financial statements of the
Company and its Restricted Subsidiaries) would constitute a Significant
Subsidiary, denies or disaffirms its obligations under this Indenture or its
Subsidiary Guarantee; or

 

  (11) the occurrence of the following:

 

  (a) except as permitted by the Note Documents, any Note Document establishing
the Liens securing the Note Obligations ceases for any reason to be fully
enforceable; provided that it will not be an Event of Default under this
clause (11)(a) if the sole result of the failure of one or more Note Documents
to be fully enforceable is that any such Lien purported to be granted under such
Note Document on Collateral, individually or in the aggregate, having a Fair
Market Value of not more than $10.0 million, ceases to be an enforceable and
perfected Lien; provided, further, that if such failure is susceptible to cure,
no Event of Default shall arise with respect thereto until 45 days after any
officer of the Company or any of its Restricted Subsidiaries becomes aware of
such failure, which failure has not been cured during such time period;

 

  (b)

except as permitted by the Note Documents, any Lien purported to be granted
under any Note Document on Collateral, individually or in the aggregate, having
a Fair Market Value in excess of $10.0 million, ceases to be an enforceable and
perfected second priority Lien, subject to the

 

45



--------------------------------------------------------------------------------

  Intercreditor Agreement and Permitted Prior Liens; provided, further, that if
such failure is susceptible to cure (other than in the case of the initial
mortgage filings (and the execution of any related Security Documents) or any
other filings required by Section 1310(b)), no Event of Default shall arise with
respect thereto until 30 days after any officer of the Company or any of its
Restricted Subsidiaries becomes aware of such failure, which failure has not
been cured during such time period, and

 

  (c) the Company or any other Grantor, or any Person acting on behalf of any of
them, denies or disaffirms, in writing, any obligation of the Company or any
other Grantor set forth in or arising under any Note Document establishing Liens
on Collateral (other than the obligations under any Note Document of any
Subsidiary Guarantor that has been released of its obligations under such Note
Document in accordance with the terms thereof).

Section 602. Acceleration of Maturity; Rescission and Annulment.

If an Event of Default (other than an Event of Default specified in
Section 601(7) or 601(8)) occurs and is continuing, then in every such case the
Trustee or the Holders of not less than 25% in principal amount of the
Outstanding Notes may, and the Trustee at the request of such Holders shall,
declare the Notes to be due and payable immediately, by a notice in writing to
the Company (and to the Trustee if given by Holders), and upon any such
declaration the principal of, premium, if any, and accrued and unpaid interest,
if any, on all of the Outstanding Notes shall become immediately due and
payable. If an Event of Default specified in Section 601(7) or 601(8) occurs,
the principal of, premium, if any, and accrued and unpaid interest, if any, on
all of the Outstanding Notes shall automatically, and without any declaration or
other action on the part of the Trustee or any Holder, become immediately due
and payable.

At any time after such a declaration of acceleration with respect to the Notes
has been made, the Holders of a majority in principal amount of the Outstanding
Notes, by written notice to the Company and the Trustee, may rescind and annul
such declaration and its consequences if

 

  (a) such rescission would not conflict with any judgment or decree of a court
of competent jurisdiction;

 

  (b) the Company has paid or deposited with the Trustee a sum sufficient to pay

 

  (A) all overdue interest on all the Notes,

 

  (B) the principal of (and premium, if any, on) any Notes which have become due
otherwise than by such declaration of acceleration and any interest thereon at
the rate or rates prescribed therefor in such Notes,

 

  (C) to the extent that payment of such interest is lawful, interest upon
overdue interest at the rate prescribed therefor in such Notes, and

 

  (D) all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel; and

 

  (c) all Events of Default with respect to the Notes, other than the
non-payment of the principal of, premium, if any, and interest on the Notes that
have become due solely by such declaration of acceleration, have been cured or
waived as provided in Section 613.

Notwithstanding the foregoing, if an Event of Default specified in
Section 601(6) above has occurred and is continuing, such Event of Default and
any consequential acceleration (to the extent not in violation of any applicable
law or in conflict with any judgment or decree of a court of competent
jurisdiction) shall be automatically rescinded if (i) the Indebtedness that is
the subject of such Event of Default has been repaid or (ii) if the default
relating to such Indebtedness is waived by the holders of such Indebtedness or
cured and if such Indebtedness has been accelerated, then the holders thereof
have rescinded their declaration of acceleration in respect of such
Indebtedness, in each case within 20 days after the declaration of acceleration
with respect thereto, and (iii) any other existing Events of Default, except
nonpayment of principal, premium, if any, or interest on the Notes that became
due solely because of the acceleration of the Notes, have been cured or waived.

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

 

46



--------------------------------------------------------------------------------

Section 603. Collection of Indebtedness and Suits for Enforcement by Trustee.

If an Event of Default occurs and is continuing, the Trustee, in its own name
and as trustee of an express trust, shall be entitled and empowered to institute
any action or proceedings at law or in equity for the collection of the sums so
due and unpaid or enforce the performance of any provision of the Notes or this
Indenture, and may prosecute any such action or proceedings to judgment or final
decree, and may enforce any such judgment or final decree against the Subsidiary
Guarantors or the Company or any other obligor upon the Notes (and collect in
the manner provided by law out of the property of the Subsidiary Guarantors or
the Company or any other obligor upon the Notes wherever situated the moneys
adjudged or decreed to be payable).

Section 604. Trustee May File Proofs of Claim.

In case of any judicial proceeding relative to the Company, the Subsidiary
Guarantors or any other obligor upon the Notes, or the property or creditors of
the Company or the Subsidiary Guarantors, the Trustee shall be entitled and
empowered, by intervention in such proceeding or otherwise, to take any and all
actions authorized under the Trust Indenture Act in order to have claims of the
Holders and the Trustee allowed in any such proceeding. In particular, the
Trustee shall be authorized to collect and receive any moneys or other property
payable or deliverable on any such claims and to distribute the same; and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due it for the compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 707.

No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding; provided, however, that the
Trustee may, on behalf of the Holders, vote for the election of a trustee in
bankruptcy or similar official and be a member of a creditors’ or other similar
committee.

Section 605. Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Trustee shall be brought in its own name as trustee
of an express trust, and any recovery of judgment shall, after provision for the
payment of the compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, be for the ratable benefit of the Holders of
the Notes in respect of which such judgment has been recovered.

Section 606. Application of Money Collected.

Any money collected by the Trustee pursuant to this Article shall be applied in
the following order, at the date or dates fixed by the Trustee and, in case of
the distribution of such money on account of principal or any premium or
interest, upon presentation of the Notes and the notation thereon of the payment
if only partially paid and upon surrender thereof if fully paid:

FIRST: To the payment of all amounts due the Trustee and Collateral Agent, their
agents and counsel under Section 707;

SECOND: To the payment of the amounts then due and unpaid for principal of and
any premium and interest on the Notes, ratably, without preference or priority
of any kind, according to the amounts due and payable on such Notes for
principal and any premium and interest, respectively; and

THIRD: The remainder, if any, shall be paid to the Subsidiary Guarantors or the
Company, as applicable, or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.

 

47



--------------------------------------------------------------------------------

Section 607. Limitation on Suits.

No Holder shall have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:

 

  (1) such Holder has previously given written notice to the Trustee of a
continuing Event of Default with respect to the Notes;

 

  (2) the Holders of not less than 25% in principal amount of the Outstanding
Notes shall have made written request to the Trustee to institute proceedings in
respect of such Event of Default in its own name as Trustee hereunder;

 

  (3) such Holder or Holders have offered to the Trustee security or indemnity
satisfactory to the Trustee against the costs, expenses and liabilities to be
incurred in compliance with such request;

 

  (4) the Trustee for 60 days after its receipt of such notice, request and
offer of security or indemnity has failed to institute any such proceeding; and

 

  (5) the Holders of a majority in principal amount of the Outstanding Notes
have not waived such Event of Default or otherwise given the Trustee a direction
that, in the opinion of the Trustee, is inconsistent with such request within
such 60-day period;

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all of such
Holders.

Section 608. Unconditional Right of Holders to Receive Principal, Premium and
Interest.

Notwithstanding any other provision in this Indenture, the Holder of any Notes
shall have the right, which is absolute and unconditional, to receive payment of
the principal of and any premium and (subject to Section 407) interest on such
Notes on the Stated Maturity expressed in such Notes (or, in the case of
redemption or offer by the Company to purchase the Notes pursuant to the terms
of this Indenture, on the Redemption Date or purchase date, as applicable), and
to institute suit for the enforcement of any such payment, and such rights shall
not be impaired without the consent of such Holder.

Section 609. Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceeding, the Company, the Subsidiary Guarantors, the Trustee and the Holders
shall be restored severally and respectively to their former positions hereunder
and thereafter all rights and remedies of the Trustee and the Holders shall
continue as though no such proceeding had been instituted.

Section 610. Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in the last paragraph of Section 406,
no right or remedy herein conferred upon or reserved to the Trustee or to the
Holders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Section 611. Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder to exercise any right or
remedy accruing upon any Event of Default shall impair any such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article or by law to the Trustee or to the
Holders may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Holders, as the case may be.

 

48



--------------------------------------------------------------------------------

Section 612. Control by Holders.

Subject to Section 703(5), the Holders of a majority in principal amount of the
Outstanding Notes shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on the Trustee, with respect to the Notes, provided
that

 

  (1) the Trustee may refuse to follow any direction that conflicts with any
rule of law or with this Indenture or that the Trustee determines is unduly
prejudicial to the rights of any other Holder or would involve the Trustee in
personal liability, and

 

  (2) the Trustee may take any other action deemed proper by the Trustee which
is not inconsistent with such direction.

Section 613. Waiver of Past Defaults.

The Holders of not less than a majority in principal amount of the Outstanding
Notes may on behalf of the Holders of all the Notes waive any past default
hereunder and its consequences or compliance with any covenant or provision
hereof, except a default

 

  (1) in the payment of the principal of or any premium or interest on the Notes
(including any Note which is required to have been purchased by the Company
pursuant to an offer to purchase by the Company made pursuant to the terms of
this Indenture), or

 

  (2) in respect of a covenant or provision hereof which under Article Ten
cannot be modified or amended without the consent of the Holder of each
Outstanding Note affected.

Upon any such waiver with respect to a past default, such default shall cease to
exist, and any Event of Default arising therefrom shall be deemed to have been
cured, for every purpose of this Indenture; but no such waiver shall extend to
any subsequent or other default or impair any right consequent thereon.

Section 614. Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture, or
in any suit against the Trustee for any action taken, suffered or omitted by it
as Trustee, a court may require any party litigant in such suit to file an
undertaking to pay the costs of such suit, and may assess costs against any such
party litigant, in the manner and to the extent provided in the Trust Indenture
Act; provided that neither this Section 614 nor the Trust Indenture Act shall be
deemed to authorize any court to require such an undertaking or to make such an
assessment in any suit instituted by the Company or the Trustee.

Section 615. Waiver of Usury, Stay or Extension Laws.

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any usury, stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

49



--------------------------------------------------------------------------------

ARTICLE 7

THE TRUSTEE

Section 701. Certain Duties and Responsibilities.

 

  (a) Except during the continuance of an Event of Default:

 

  (1) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

  (2) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture; but in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

 

  (b) In case an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent person
would exercise or use under the circumstances in the conduct of his or her own
affairs.

 

  (c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

 

  (1) this Subsection shall not be construed to limit the effect of Subsection
(a) of this Section;

 

  (2) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts;

 

  (3) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders of at least 25% in principal amount of the Outstanding Notes relating to
the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee
under this Indenture; and

 

  (4) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers.

 

  (d) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.

Section 702. Notice of Defaults.

If a default occurs hereunder and is continuing and is known to the Trustee, the
Trustee shall give the Holders of the Notes notice of such default as and to the
extent provided by the Trust Indenture Act; provided, however, that in the case
of any default of the character specified in Section 601(5) with respect to the
Notes, no such notice to Holders shall be given until at least 30 days after the
occurrence thereof. For the purpose of this Section 702, the term “default”
means any event which is, or after notice or lapse of time or both would become,
an Event of Default with respect to the Notes.

The Trustee shall not be deemed to have notice of any default (and no default
shall be known to the Trustee) unless written notice of any event which is in
fact such a default is received by the Trustee from the Company or a Holder at
the Corporate Trust Office of the Trustee, and such notice references the Notes
and this Indenture.

Section 703. Certain Rights of Trustee.

Subject to the provisions of Section 701:

 

  (1) the Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;

 

50



--------------------------------------------------------------------------------

  (2) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order, and any resolution
of the Board of Directors shall be sufficiently evidenced by a Board Resolution;

 

  (3) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officers’ Certificate or Opinion of Counsel;

 

  (4) the Trustee may consult with counsel of it selection and the advice of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon;

 

  (5) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee security or indemnity satisfactory to it in its sole discretion
against the costs, expenses and liabilities which might be incurred by it in
compliance with such request or direction;

 

  (6) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole cost of the Company and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation;

 

  (7) the Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys and
the Trustee shall not be responsible for any misconduct or negligence on the
part of any agent or attorney appointed with due care by it hereunder;

 

  (8) the Trustee shall not be liable for any action it takes or omits to take
in good faith which it believes authorized or within its rights;

 

  (9) in no event shall the Trustee be responsible or liable for special,
punitive, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action;

 

  (10) the permissive right of the Trustee to take any action under this
Indenture shall not be construed as a duty to so act;

 

  (11) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder; and

 

  (12) prior to acting the Trustee may require an Officers’ Certificate or an
Opinion of Counsel or both, and the Trustee shall not be liable for any action
it takes or omits to take in good faith in reliance on such Officers’
Certificate or Opinion of Counsel.

Section 704. Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company
and neither the Trustee nor any Authenticating Agent assumes any responsibility
for their correctness. The Trustee makes no representations as to the validity
or sufficiency of this Indenture or of the Notes. Neither the Trustee nor any
Authenticating Agent shall be accountable for the use or application by the
Company of Notes or the proceeds thereof.

 

51



--------------------------------------------------------------------------------

Section 705. May Hold Notes.

The Trustee, any Authenticating Agent, any Paying Agent, any Security Registrar
or any other agent of the Company, in its individual or any other capacity, may
become the owner or pledgee of Notes and, subject to Sections 708 and 713, may
otherwise deal with the Company with the same rights it would have if it were
not Trustee, Authenticating Agent, Paying Agent, Security Registrar or such
other agent.

Section 706. Money Held in Trust.

Money and U.S. Government Obligations held by the Trustee in trust hereunder
need not be segregated from other funds except to the extent required by law.
The Trustee shall be under no liability for interest on any money received by it
hereunder except as otherwise agreed with the Company.

Section 707. Compensation and Reimbursement.

The Company agrees

 

  (1) to pay to the Trustee and the Collateral Agent from time to time
compensation for all services rendered by the Trustee or the Collateral Agent,
respectively, hereunder (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);

 

  (2) to reimburse the Trustee and the Collateral Agent upon the request of the
Trustee or the Collateral Agent, respectively, for all expenses, disbursements
and advances incurred or made by the Trustee or the Collateral Agent,
respectively, in accordance with any provision of this Indenture (including the
compensation and the expenses and disbursements of such Person’s respective
agents and counsel), except any such expense, disbursement or advance as may be
attributable to such Person’s respective gross negligence or bad faith;

 

  (3) to indemnify the Trustee and Collateral Agent for, and to hold each such
Person harmless against, any loss, liability or expense incurred without gross
negligence or bad faith on the part of either the Trustee or the Collateral
Agent, respectively, arising out of or in connection with acting hereunder or
the acceptance or administration of the trust or trusts hereunder, including the
costs and expenses of defending itself against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder. When either the Trustee or the Collateral Agent incurs expenses or
renders services after the occurrence of an Event of Default specified in
paragraph (7) or (8) of Section 601 of this Indenture, such expenses and the
compensation for such services are intended to constitute expenses of
administration under any Insolvency or Liquidation Proceeding. For the purposes
of this paragraph, “Insolvency” or “Liquidation Proceeding” means, with respect
to any Person, (a) an insolvency or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or similar case or proceeding in
connection therewith, relative to such Person or its creditors, as such, or its
assets, or (b) any liquidation, dissolution or other winding-up proceeding of
such Person, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (c) any assignment for the benefit of creditors or
any other marshaling of assets and liabilities of such Person;

 

  (4) to secure the Company’s payment obligations in this Section 707, the
Trustee and the Collateral Agent will each have a Lien prior to the Notes on all
money or property held or collected by the Trustee or the Collateral Agent,
respectively, except that held in trust to pay principal of, premium, if any,
and interest on, particular Notes. Such Lien will survive the satisfaction and
discharge of this Indenture; and

 

  (5) that the terms of this Section 707 shall survive the resignation or
removal of either the Trustee or the Collateral Agent and the termination of
this Indenture.

The Trustee shall comply with the provisions of Trust Indenture Act
Section 313(b)(2) to the extent applicable.

 

52



--------------------------------------------------------------------------------

Section 708. Conflicting Interests.

If the Trustee has or shall acquire a conflicting interest within the meaning of
the Trust Indenture Act, the Trustee shall either eliminate such interest or,
except as otherwise provided in Section 310(b) of the Trust Indenture Act,
resign, to the extent and in the manner provided by, and subject to the
provisions of, the Trust Indenture Act and this Indenture.

Section 709. Corporate Trustee Required; Eligibility.

There shall at all times be one (and only one) Trustee hereunder with respect to
the Notes. Each Trustee shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such, and has a combined capital and surplus of at least
$50,000,000. If any such Person publishes reports of condition at least
annually, pursuant to law or to the requirements of its supervising or examining
authority, then for the purposes of this Section 709 and to the extent permitted
by the Trust Indenture Act, the combined capital and surplus of such Person
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. If at any time the Trustee with respect
to the Notes shall cease to be eligible in accordance with the provisions of
this Section 709, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.

Section 710. Resignation and Removal; Appointment of Successor.

No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee in accordance with the applicable
requirements of Section 711.

The Trustee may resign at any time with respect to the Notes by giving written
notice thereof to the Company. If the instrument of acceptance by a successor
Trustee required by Section 711 shall not have been delivered to the Trustee
within 30 days after the giving of such notice of resignation, the resigning
Trustee may petition any court of competent jurisdiction for the appointment of
a successor Trustee with respect to the Notes.

The Trustee may upon 30 days’ notice be removed at any time by Act of the
Holders of a majority in principal amount of the Outstanding Notes, delivered to
the Trustee and to the Company.

If at any time:

 

  (1) the Trustee shall fail to comply with Section 708 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Note for at least six months, or

 

  (2) the Trustee shall cease to be eligible under Section 709 and shall fail to
resign after written request therefor by the Company or by any such Holder, or

 

  (3) the Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case, (A) the Company by a Board Resolution may remove the
Trustee, or (B) subject to Section 614, any Holder who has been a bona fide
Holder of a Note for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal with at least 30 days’ notice of the Trustee with respect to all Notes
and the appointment of a successor Trustee or Trustees.

If the Trustee shall resign, be removed or become incapable of acting, or if a
vacancy shall occur in the office of Trustee for any cause, with respect to the
Notes, the Company, by a Board Resolution, shall promptly appoint a successor
Trustee or Trustees with respect to the Notes and shall comply with the
applicable requirements of Section 711. If, within one year after such
resignation, removal or incapability, or the occurrence of such vacancy, a
successor Trustee with respect to the Notes shall be appointed by Act of the
Holders of a majority in principal amount of the Outstanding Notes delivered to
the Company and the retiring Trustee, the successor Trustee so appointed shall,
forthwith upon its acceptance of such appointment in accordance with the
applicable requirements of Section 711, become the successor Trustee with
respect to the Notes and to that extent supersede the successor Trustee
appointed by the Company. If no successor Trustee with respect to the Notes
shall have been so appointed by the Company or the Holders and accepted
appointment in the manner required by Section 711, any Holder who has been a
bona fide Holder of a Note for at least six months may, on behalf of himself and
all others similarly situated, petition any court of competent jurisdiction for
the appointment of a successor Trustee with respect to the Notes.

 

53



--------------------------------------------------------------------------------

The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee to all Holders of Notes in
the manner provided in Section 206. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office.

Section 711. Acceptance of Appointment by Successor.

In case of the appointment hereunder of a successor Trustee, every such
successor Trustee so appointed shall execute, acknowledge and deliver to the
Company and to the retiring Trustee an instrument accepting such appointment,
and thereupon the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Trustee; but, on the request of the Company or the successor
Trustee, such retiring Trustee shall, upon payment of its charges, execute and
deliver an instrument transferring to such successor Trustee all the rights,
powers and trusts of the retiring Trustee and shall duly assign, transfer and
deliver to such successor Trustee all property and money held by such retiring
Trustee hereunder.

Upon request of any such successor Trustee, the Company shall execute any and
all instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts referred to in the first or
second preceding paragraph, as the case may be.

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

Section 712. Merger, Conversion, Consolidation or Succession to Business.

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Notes shall have been authenticated, but
not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Notes so authenticated with the same effect as if
such successor Trustee had itself authenticated such Notes.

Section 713. Preferential Collection of Claims Against Company.

If and when the Trustee shall be or become a creditor of the Company or any
other obligor upon the Notes, the Trustee shall be subject to the provisions of
the Trust Indenture Act regarding the collection of claims against the Company
or any such other obligor.

Section 714. Appointment of Authenticating Agent.

The Trustee may appoint an Authenticating Agent or Agents which shall be
authorized to act on behalf of the Trustee to authenticate Notes issued upon
original issue and upon exchange, registration of transfer or partial redemption
thereof or pursuant to Section 406, and Notes so authenticated shall be entitled
to the benefits of this Indenture and shall be valid and obligatory for all
purposes as if authenticated by the Trustee hereunder. Wherever reference is
made in this Indenture to the authentication and delivery of Notes by the
Trustee or the Trustee’s certificate of authentication, such reference shall be
deemed to include authentication and delivery on behalf of the Trustee by an
Authenticating Agent and a certificate of authentication executed on behalf of
the Trustee by an Authenticating Agent. Each Authenticating Agent shall be
acceptable to the Company and shall at all times be a corporation organized and
doing business under the laws of the United States of America, any State thereof
or the District of Columbia, authorized under such laws to act as Authenticating
Agent, having a combined capital and surplus of not less than $50,000,000 and
subject to supervision or examination by Federal or State authority. If such
Authenticating Agent publishes reports of condition at least annually, pursuant
to law or to the requirements of said supervising or examining authority, then
for the purposes of this Section 714, the combined capital and surplus of such
Authenticating Agent shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time an
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section 714, such Authenticating Agent shall resign
immediately in the manner and with the effect specified in this Section 714.

 

54



--------------------------------------------------------------------------------

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of an Authenticating Agent, shall continue to be an Authenticating
Agent, provided such corporation shall be otherwise eligible under this
Section 714, without the execution or filing of any paper or any further act on
the part of the Trustee or the Authenticating Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section 714, the Trustee may appoint a successor
Authenticating Agent which shall be acceptable to the Company and shall give
notice of such appointment in the manner provided in Section 206 to all Holders
of Notes with respect to which such Authenticating Agent will serve. Any
successor Authenticating Agent upon acceptance of its appointment hereunder
shall become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating Agent.
No successor Authenticating Agent shall be appointed unless eligible under the
provisions of this Section 714.

The Company agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section 714.

If an appointment with respect to one or more series is made pursuant to this
Section 714, the Notes may have endorsed thereon, in addition to the Trustee’s
certificate of authentication, an alternative certificate of authentication in
the following form:

This is one of the Notes designated therein referred to in the within-mentioned
Indenture.

 

[●], as Trustee By:  

 

  As Authenticating Agent By:  

 

  Authorized Officer

ARTICLE 8

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

Section 801. Company to Furnish Trustee Names and Addresses of Holders.

The Company will furnish or cause to be furnished to the Trustee

 

  (1) semi-annually, not later than each Interest Payment Date for the Notes in
each year, a list, in such form as the Trustee may reasonably require, of the
names and addresses of the Holders of Notes as of the preceding Regular Record
Date, and

 

  (2) at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished;

excluding from any such list names and addresses received by the Trustee in its
capacity as Security Registrar.

Section 802. Preservation of Information; Communications to Holders.

The Trustee shall preserve, in as current a form as is reasonably practicable,
the names and addresses of Holders contained in the most recent list furnished
to the Trustee as provided in Section 801 and the names and addresses of Holders
received by the Trustee in its capacity as Security Registrar and shall
otherwise comply with Trust Indenture Act Section 312(a). The Trustee may
destroy any list furnished to it as provided in Section 801 upon receipt of a
new list so furnished.

 

55



--------------------------------------------------------------------------------

The rights of Holders to communicate with other Holders with respect to their
rights under this Indenture or under the Notes, and the corresponding rights and
privileges of the Trustee, shall be as provided by the Trust Indenture Act.

Every Holder of Notes, by receiving and holding the same, agrees with the
Company and the Trustee that neither the Company nor the Trustee nor any agent
of any of them shall be held accountable by reason of any disclosure of
information as to names and addresses of Holders made pursuant to the Trust
Indenture Act.

Section 803. Reports by Trustee.

The Trustee shall transmit to Holders such reports concerning the Trustee and
its actions under this Indenture as may be required pursuant to the Trust
Indenture Act at the times and in the manner provided pursuant thereto.

A copy of each such report shall, at the time of such transmission to Holders,
be filed by the Trustee with each stock exchange upon which the Notes are
listed, with the SEC, with the Company and with the Subsidiary Guarantors. The
Company will notify the Trustee when any Notes are listed on any stock exchange

Section 804. Reports by Company.

(a) Whether or not the Company is subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, to the extent not prohibited by
the Exchange Act, the Company will file with the SEC, and make available to the
Trustee and the Holders of the Notes without cost to any Holder, the annual
reports and the information, documents and other reports (or copies of such
portions of any of the foregoing as the SEC may by rules and regulations
prescribe) that are specified in Sections 13 and 15(d) of the Exchange Act and
applicable to a U.S. corporation within the time periods specified therein with
respect to an accelerated filer. In the event that the Company is not permitted
to file such reports, documents and information with the SEC pursuant to the
Exchange Act, the Company will nevertheless make available such Exchange Act
information to the Trustee and the Holders of the Notes without cost to any
Holder as if the Company were subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act within the time periods specified
therein with respect to a non-accelerated filer. The Company shall also comply
with the provisions of Trust Indenture Act Section 314(a).

(b) The Company may request the Trustee on behalf of the Company at the
Company’s expense to mail or send the foregoing to Holders. In such case, the
Company shall provide the Trustee with a sufficient number of copies of all
reports and other documents and information that the Trustee may be required to
deliver to Holders under this Section 804.

(c) If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the financial information required will include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, and in Management’s Discussion and Analysis of Financial
Condition and Results of Operations, of the financial condition and results of
operations of the Company and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Company.

(d) The availability of the foregoing materials on the SEC’s website or on the
Company’s website shall be deemed to satisfy the foregoing delivery obligations;
provided, that the Trustee shall have no obligation to verify or monitor whether
the Company posts the foregoing materials on the SEC’s website or on the
Company’s website, and in the absence of written notice from the Company stating
that the Company has failed to so post the foregoing materials, the Trustee
shall be entitled to presume that such materials have been posted.

(e) Any and all Defaults or Events of Default arising from a failure to furnish
or file in a timely manner a report or other information required by this
Section 804 shall be deemed cured (and the Company shall be deemed to be in
compliance with this Section 804) upon furnishing or filing such report or other
information as contemplated by this Section 804 (but without regard to the date
on which such report or other information is so furnished or filed); provided,
that such cure shall not otherwise affect the rights of the Holders or the
Trustee under Section 601 of this Indenture if the principal of, premium, if
any, and interest on the Notes have been accelerated in accordance with the
terms of this Indenture and such acceleration has not been rescinded or
cancelled prior to such cure.

 

56



--------------------------------------------------------------------------------

(f) The delivery of the foregoing reports, information and documents to the
Trustee is for informational purposes only and the Trustee’s receipt of such
reports, information or documents shall not constitute constructive notice of
any information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants under this
Indenture (as to which the Trustee is entitled to conclusively rely upon an
Officers’ Certificate).

ARTICLE 9

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

Section 901. Company May Consolidate, Etc., Only on Certain Terms.

The Company shall not consolidate with or merge with or into or wind up into
(whether or not the Company is the surviving Person), or sell, lease, transfer,
convey or otherwise dispose of all or substantially all its properties or assets
in one or more related transactions to, any Person, unless:

 

  (1) the resulting, surviving or transferee Person (for purposes of this
Article Nine, a “Successor Company”) will be a corporation, partnership, trust
or limited liability company organized and existing under the laws of the United
States of America, any State of the United States or the District of Columbia
and the Successor Company (if not the Company) will expressly assume, by
supplemental indenture, executed and delivered to the Trustee, in form
reasonably satisfactory to the Trustee, all the obligations of the Company under
the Note Documents;

 

  (2) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

 

  (3) either immediately after giving effect to such transaction on a pro forma
basis and any related financing transactions as if the same had occurred at the
beginning of the applicable four quarter period, (A) the Successor Company would
be able to Incur at least an additional $1.00 of Indebtedness pursuant to the
first paragraph of Section 1111 or (B) the Consolidated Coverage Ratio of the
Company is equal to or greater than the Consolidated Coverage Ratio of the
Company immediately before such transaction;

 

57



--------------------------------------------------------------------------------

  (4) if the Company is not the Successor Company, each Subsidiary Guarantor
(unless it is the other party to the transactions above, in which case clause
(1) shall apply) shall have by supplemental indenture confirmed that its
Subsidiary Guarantee shall apply to such Person’s obligations in respect of this
Indenture and the Notes shall continue to be in effect;

 

  (5) the Successor Company shall take such action (or agree to take such
action) as may be reasonably necessary to cause any property or assets that
constitute Collateral owned by or transferred to the Successor Company to be
subject to the Liens securing the Note Obligations in the manner and to the
extent required under the Note Documents and shall deliver an Opinion of Counsel
as to the enforceability of any amendments, supplements or other instruments
with respect to the Note Documents to be executed, delivered, filed and
recorded, as applicable, and such other matters as the Trustee or the Collateral
Agent, as applicable, may reasonably request; and

 

  (6) the Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger, sale,
lease, transfer, conveyance or other disposition and such supplemental indenture
(if any) comply with this Indenture and that all conditions precedent herein
provided for relating to such transaction have been complied with.

For purposes of this Article Nine, the sale, lease, transfer, conveyance or
other disposition of all or substantially all of the properties or assets of one
or more Subsidiaries of the Company, which properties or assets, if held by the
Company instead of such Subsidiaries, would constitute all or substantially all
of the properties or assets of the Company on a consolidated basis, shall be
deemed to be the disposition of all or substantially all of the properties or
assets of the Company.

Section 902. Subsidiary Guarantors may Consolidate, Etc, Only on Certain Terms.

A Subsidiary Guarantor may not sell, lease, transfer, convey or otherwise
dispose of, in one or more related transactions, all or substantially all of its
properties or assets to, or consolidate with or merge with or into (whether or
not such Subsidiary Guarantor is the surviving Person) another Person, other
than the Company or another Subsidiary Guarantor, unless:

 

  (1) immediately after giving effect to such transaction or series of
transactions, no Default or Event of Default exists;

 

  (2) either:

 

  a. the Person acquiring the properties or assets in any such sale, lease,
transfer, conveyance or other disposition or the Person formed by or surviving
any such consolidation or merger (if other than the Subsidiary Guarantor)
unconditionally assumes all the obligations of that Subsidiary Guarantor under
its Subsidiary Guarantee and this Indenture pursuant to a supplemental indenture
in form reasonably satisfactory to the Trustee; or

 

  b. such transaction or series of transactions does not violate Section 1115;

 

  (3) if the Person acquiring the properties or assets in any such sale, lease,
transfer, conveyance or other disposition or the Person formed by or surviving
any such consolidation or merger is a Restricted Subsidiary of the Company, then
such Person shall take such action (or agree to take such action) as may be
necessary to cause any property or assets that constitute Collateral owned by or
transferred to such Person to be subject to the Liens securing the Note
Obligations in the manner and to the extent required under the Note Documents
and shall deliver an Opinion of Counsel as to the enforceability of any
amendments, supplements or other instruments with respect to the Note Documents
to be executed, delivered, filed and recorded, as applicable, and such other
matters as the Trustee or the Collateral Agent, as applicable, may reasonably
request; and

 

  (4) the Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such transaction and such
supplemental indenture (if any) comply with this Indenture and that all
conditions precedent herein provided for relating to such transaction have been
complied with.

 

58



--------------------------------------------------------------------------------

Section 903. Certain Permitted Consolidations, Etc.

Notwithstanding the preceding Section 901(3), (x) any Restricted Subsidiary may
consolidate with, merge into or dispose of all or part of its properties or
assets to the Company and the Company may consolidate with, merge into or
transfer all or part of its properties or assets to a Subsidiary Guarantor and
(y) the Company may merge with an Affiliate incorporated solely for the purpose
of reincorporating the Company in another jurisdiction; and provided further
that, in the case of a Restricted Subsidiary that consolidates with, merges into
or disposes of all or part of its properties and assets to the Company, the
Company will not be required to comply with the preceding Section 901(6).

Section 904. Successor Substituted.

Upon any consolidation of the Company with, or merger of the Company into, any
other Person or any conveyance, transfer or lease of all or substantially all of
the assets of the Company in accordance with Section 901, the Successor Company
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Indenture with the same effect as if such successor
Person had been named as the Company herein, and thereafter, except in the case
of a lease of all or substantially all its properties or assets, the Company
shall be relieved of all obligations and covenants under this Indenture and the
Notes.

ARTICLE 10

AMENDMENTS

Section 1001. Amendments Without Consent of Holders.

Without the consent of any Holders, the Company, the Subsidiary Guarantors, the
Trustee and the Collateral Agent, at any time and from time to time, may amend
or supplement this Indenture, the Notes or the other Note Documents for any of
the following purposes:

 

  (1) cure any ambiguity, omission, defect, mistake or inconsistency in the Note
Documents;

 

  (2) provide for the assumption by a successor corporation, partnership, trust
or limited liability company of the obligations of the Company or any Subsidiary
Guarantor under this Indenture, the Notes or any other Note Document;

 

  (3) provide for uncertificated Notes in addition to or in place of
certificated Notes;

 

  (4) add guarantors with respect to the Notes, including Subsidiary Guarantors,
or release a Subsidiary Guarantor from its Subsidiary Guarantee and terminate
such Subsidiary Guarantee; provided that the release and termination is in
accordance with Section 1604;

 

  (5) make, complete or confirm any grant of Collateral permitted or required by
any of the Note Documents;

 

  (6) add to the covenants of the Company or a Subsidiary Guarantor for the
benefit of the Holders or surrender any right or power conferred upon the
Company or a Subsidiary Guarantor;

 

  (7) make any change that does not adversely affect the rights of any Holder or
conform the text of the Note Documents or any other such documents (in
recordable form) as may be necessary or advisable to preserve and confirm the
relative priorities of the Priority Lien Documents, the Note Documents and the
Junior Lien Documents as such priorities are contemplated and set forth in the
Intercreditor Agreement;

 

  (8) provide for the succession of a successor Trustee, provided that the
successor Trustee is otherwise qualified and eligible to act as such under this
Indenture; or

 

  (9) release, discharge, terminate or subordinate Liens on Collateral in
accordance with the Note Documents and to confirm and evidence any such release,
discharge, termination or subordination.

Each of the Trustee and the Collateral Agent, is hereby authorized to join with
the Company and the Subsidiary Guarantors in the execution of any such amendment
or supplement, to make any further appropriate agreements and stipulations which
may be therein contained and to accept the conveyance, transfer, assignment,
mortgage or pledge of any property thereunder.

 

59



--------------------------------------------------------------------------------

Any Note Document authorized by the provisions of this Section 1001 may be
executed by the Company, the Subsidiary Guarantors, the Trustee and the
Collateral Agent without the consent of the Holders, notwithstanding any of the
provisions of Section 1002.

Section 1002. Amendments With Consent of Holders.

With the consent of the Holders of not less than a majority in principal amount
of the Outstanding Notes, the Company, the Subsidiary Guarantors, the Trustee
and the Collateral Agent may amend or supplement this Indenture, the Notes and
the other Note Documents; provided, however, that no such amendment or
supplement shall, without the consent of the Holder of each Outstanding Note
affected thereby:

 

  (1) reduce the principal amount of Notes whose Holders must consent to an
amendment or waiver;

 

  (2) reduce the stated rate of or extend the stated time for payment of
interest on any Note;

 

  (3) reduce the principal of or extend the Stated Maturity of any Note;

 

  (4) reduce the premium payable upon the redemption of any Note pursuant to
Section 1203 or change the time at which any Note may be redeemed pursuant to
Section 1203;

 

  (5) waive a Default or Event of Default in the payment of principal of, or
interest or premium, if any, on, the Notes (except a rescission of acceleration
of the Notes by the Holders of a majority in aggregate principal amount of the
then Outstanding Notes and a waiver of the payment default that resulted from
such acceleration);

 

  (6) make any Note payable in money other than that stated in the Note;

 

  (7) make any change in the provisions of this Indenture relating to waivers of
past Defaults or Events of Default or impair the right of any Holder (a) to
receive payment of the principal of, premium, if any, and interest on such
Holder’s Notes on or after the due dates therefor except as may be permitted by
this Indenture or (b) to institute suit for the enforcement of any payment on or
with respect to such Holder’s Notes;

 

  (8) make any change in this Section 1002 or in Section 613;

 

  (9) modify the Subsidiary Guarantees in any manner adverse to the Holders of
the Notes;

 

  (10) make any change to or modify the ranking of the Notes or the Subsidiary
Guarantees that would adversely affect the Holders; or

 

  (11) make any change to the consent of holders of Notes required to release
the Liens for the benefit of the holders on all, substantially all or any part
of the Collateral, other than in accordance with the Note Documents.

In addition, any amendment to, or waiver of, the provisions of this Indenture or
any Security Document that has the effect of releasing all or substantially all
of the Collateral from the Liens securing the Notes (other than in accordance
with the Note Documents) will require the consent of the holders of at least 66
2/3% in aggregate principal amount of the Notes then outstanding.

It shall not be necessary for any Act of Holders under this Section 1002 to
approve the particular form of any proposed amendment or supplement, but it
shall be sufficient if such Act shall approve the substance thereof.

A consent to any amendment or waiver under this Indenture by any Holder of Notes
given in connection with a tender of such Holder’s Notes, or a purchase of, or
tender offer or exchange offer for, other Notes, will not be rendered invalid
thereby.

After an amendment under this Section 1002 becomes effective, the Company shall
mail to the Holders a notice briefly describing such amendment. However, the
failure to give such notice to all the Holders, or any defect in the notice will
not impair or affect the validity of the amendment.

 

60



--------------------------------------------------------------------------------

Section 1003. Execution of Supplemental Indentures or Amendment.

In executing, or accepting the additional trusts created by, any supplemental
indenture or amendment permitted by this Article or the modifications thereby of
the trusts created by the Note Document, the Trustee shall be entitled to
receive, and shall be fully protected in relying upon, an Officers’ Certificate
and Opinion of Counsel stating that the execution of such supplemental indenture
or amendment is authorized or permitted by this Indenture, and that all
conditions precedent have been complied with. The Trustee or the Collateral
Agent may, but shall not be obligated to, enter into any such supplemental
indenture or amendment which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

Section 1004. Effect of Supplemental Indentures or Amendment.

Upon the execution of any supplemental indenture or amendment under this
Article, this Indenture shall be modified in accordance therewith, and such
supplemental indenture or amendment shall form a part of this Indenture for all
purposes; and every Holder of Notes theretofore or thereafter authenticated and
delivered hereunder shall be bound thereby.

Section 1005. Conformity with Trust Indenture Act.

Every supplemental indenture or amendment executed pursuant to this Article
shall conform to the requirements of the Trust Indenture Act.

Section 1006. Reference in Notes to Supplemental Indentures or Amendments.

Notes authenticated and delivered after the execution of any supplemental
indenture or amendment pursuant to this Article may, and shall if required by
the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture or amendment. If the Company shall
so determine, new Notes so modified as to conform to any such supplemental
indenture or amendment may be prepared and executed by the Company and such new
Notes may be authenticated and delivered by the Trustee in exchange for
Outstanding Notes.

ARTICLE 11 COVENANTS

Section 1101. Payment of Principal, Premium and Interest.

The Company covenants and agrees for the benefit of the Notes that it will duly
and punctually pay the principal of and any premium and interest on the Notes in
accordance with the terms of the Notes and this Indenture. Principal, premium,
if any, and interest will be considered paid on the date due if the Trustee or a
Paying Agent, if other than the Company or a Subsidiary thereof, holds as of 11
a.m., New York City time, on the due date money deposited by the Company in
immediately available funds and designated for and sufficient to pay all
principal, premium, if any, and interest then due.

The Company will pay interest (including post-petition interest in any
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or similar law) on overdue principal and premium, if any, at the
interest rate specified in the Notes to the extent lawful; and it will pay
interest (including post-petition interest in any proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or similar
law) on overdue installments of interest (without regard to any applicable grace
period) at the same rate to the extent lawful.

Section 1102. Maintenance of Office or Agency.

The Company will maintain, in Houston, Texas and in any other Place of Payment,
an office or agency where Notes may be presented or surrendered for payment, and
it will maintain an office or agency in the continental United States where
Notes may be surrendered for registration of transfer or exchange and where
notices and demands to or upon the Company in respect of the Notes and this
Indenture may be served. The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee, and each of the Company and the
Subsidiary Guarantors hereby appoints the

 

61



--------------------------------------------------------------------------------

Trustee as its agent to receive all such presentations, surrenders, notices and
demands. The Company hereby irrevocably designates as a Place of Payment for the
Notes Houston, Texas, and initially appoints The Bank of New York Mellon Trust
Company, N.A., at The Bank of New York Mellon Trust Company, N.A., 601 Travis
Street, 16th Floor, Houston, Texas 77002, Attention: Corporate Trust
Administration, as the Company’s office or agency in such city where the Notes
may be presented or surrendered for payment.

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain in Houston, Texas, a Place of Payment for the
Notes. The Company will give prompt written notice to the Trustee of any such
designation or rescission and of any change in the location of any such other
office or agency.

Section 1103. Money for Notes Payments to Be Held in Trust.

If the Company shall at any time act as its own Paying Agent, it will, before 11
a.m., New York City time, on each due date of the principal of or any premium or
interest on any of the Notes, segregate and hold in trust for the benefit of the
Persons entitled thereto a sum sufficient to pay the principal and any premium
and interest so becoming due until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and will promptly notify the Trustee of
its action or failure so to act.

Whenever the Company shall have one or more Paying Agents for the Notes, it
will, prior to 11 a.m., New York City time, on each due date of the principal of
or any premium or interest on the Notes, deposit with a Paying Agent a sum
sufficient to pay such amount, such sum to be held as provided by the Trust
Indenture Act, and (unless such Paying Agent is the Trustee) the Company will
promptly notify the Trustee of its action or failure so to act.

The Company will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section 1103, that such Paying
Agent will (1) comply with the provisions of the Trust Indenture Act applicable
to it as a Paying Agent and (2) during the continuance of any default by the
Company or any other obligor upon the Notes in the making of any payment in
respect of the Notes, upon the written request of the Trustee, forthwith pay to
the Trustee all sums held in trust by such Paying Agent for payment in respect
of the Notes.

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of or any premium or interest
on the Notes and remaining unclaimed for two years after such principal, premium
or interest has become due and payable shall be paid to the Company on Company
Request, or (if then held by the Company) shall be discharged from such trust;
and the Holder of such Notes shall thereafter, as an unsecured general creditor,
look only to the Company for payment thereof, and all liability of the Trustee
or such Paying Agent with respect to such trust money, and all liability of the
Company as trustee thereof, shall thereupon cease; provided, however, that, if
there are then outstanding any Notes not in global form, the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in a newspaper published in
the English language, customarily published on each Business Day and of general
circulation in the City and State of New York notice that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such publication, any unclaimed balance of such money
then remaining will be repaid to the Company.

Section 1104. Annual Compliance Certificate; Statement by Officers as to
Default.

(a) The Company and the Subsidiary Guarantors shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Company ending after
the Issue Date an Officers’ Certificate signed by the principal executive
officer, the principal accounting officer or the principal financial officer of
each of the Company and the Subsidiary Guarantors, stating that a review of the
activities of the Company and its Restricted Subsidiaries during the preceding
fiscal year has been made under the supervision of the signing Officers with a
view to determining

 

62



--------------------------------------------------------------------------------

whether each of the Company and the Subsidiary Guarantors has performed its
obligations under this Indenture, and further stating whether or not the signers
know of any Default or Event of Default that occurred during such period. If
they do, the certificate shall describe such Default or Event of Default, its
status and what action the Company is taking or proposes to take with respect
thereto.

(b) The Company shall, so long as any Note is Outstanding, deliver to the
Trustee within thirty days after the occurrence of a Default, written notice
(which need not be an Officers’ Certificate) setting forth the details of such
Default, and what action the Company is taking or proposing to take with respect
thereto.

Section 1105. Existence.

Subject to Article Nine, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect the existence, rights
(charter and statutory) and franchises of the Company; provided, however, that
the Company shall not be required to preserve any such right or franchise if it
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company.

Section 1106. [Reserved].

Section 1107. Payment of Taxes.

The Company will pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, all material taxes, assessments and governmental
charges levied or imposed upon the Company or any Subsidiary or upon the income,
profits or property of the Company or any Subsidiary; provided, however, that
the Company shall not be required to pay or discharge or cause to be paid or
discharged any such tax, assessment or charge whose amount, applicability or
validity is being contested in good faith by appropriate proceedings.

Section 1108. [Reserved].

Section 1109. [Reserved].

Section 1110. Purchase of Notes Upon a Change of Control.

If a Change of Control occurs, unless the Company has previously or concurrently
exercised its right to redeem all of the Notes pursuant to Section 1203, each
Holder will have the right to require the Company to purchase all or any part
(equal to $2,000 or an integral multiple of $1.00 in excess of $2,000) of such
Holder’s Notes at a purchase price in cash equal to at least 101% of the
principal amount of the Notes plus accrued and unpaid interest, if any, to the
date of purchase (subject to the right of holders of record on the relevant
record date to receive interest due on the relevant Interest Payment Date).

Within 30 days following any Change of Control, unless the Company has
previously or concurrently exercised its right to redeem all of the Notes
pursuant to Section 1203, the Company will mail (or send electronically if the
Depositary is the recipient) a notice (the “Change of Control Offer”) to each
Holder, with a copy to the Trustee, stating:

 

  (1) that a Change of Control has occurred and that such Holder has the right
to require the Company to purchase such Holder’s Notes at a purchase price in
cash equal to 101% (or such greater percentage as may be specified in such
notice) of the principal amount of such Notes plus accrued and unpaid interest,
if any, to the date of purchase (subject to the right of Holders of record on a
record date to receive interest on the relevant Interest Payment Date) (the
“Change of Control Payment”);

 

  (2) the purchase date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is mailed) (the “Change of Control Payment
Date”);

 

  (3) that any Note not properly tendered will remain outstanding and continue
to accrue interest;

 

  (4) that unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

 

63



--------------------------------------------------------------------------------

  (5) that Holders electing to have any Notes in certificated form purchased
pursuant to a Change of Control Offer will be required to surrender such Notes,
with the form entitled “Option of Holder to Elect Purchase” on the reverse of
such Notes completed, to the paying agent specified in the notice at the address
specified in the notice prior to the close of business on the third Business Day
preceding the Change of Control Payment Date;

 

  (6) that Holders will be entitled to withdraw their tendered Notes and their
election to require the Company to purchase such Notes, provided that the paying
agent receives, not later than the close of business on the third Business Day
preceding the Change of Control Payment Date, a facsimile or electronic
transmission or letter setting forth the name of the Holder of the Notes, the
principal amount of Notes tendered for purchase, and a statement that such
Holder is withdrawing its tendered Notes and its election to have such Notes
purchased;

 

  (7) that if the Company is repurchasing a portion of the Note of any Holder,
the Holder will be issued a new Note equal in principal amount to the
unpurchased portion of the Note surrendered, provided that the unpurchased
portion of the Note must be equal to a minimum principal amount of $2,000 and an
integral multiple of $1.00 in excess of $2,000; and

 

  (8) the procedures determined by the Company, consistent with this Indenture,
that a Holder must follow in order to have its Notes repurchased.

On the Change of Control Payment Date, the Company will, to the extent lawful:

 

  (1) accept for payment all Notes or portions of Notes (in a minimum principal
amount of $2,000 and integral multiples of $1.00 in excess of $2,000) properly
tendered pursuant to the Change of Control Offer and not properly withdrawn;

 

  (2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes accepted for payment; and

 

  (3) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Company.

The Paying Agent will promptly mail or deliver to each Holder of Notes accepted
for payment the Change of Control Payment for such Notes, and the Trustee will
promptly authenticate and mail (or cause to be transferred by book entry) to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered, if any; provided that each such new Note will be in a
minimum principal amount of $2,000 or an integral multiple of $1.00 in excess of
$2,000.

If the Change of Control Payment Date is on or after an interest record date and
on or before the related Interest Payment Date, any accrued and unpaid interest
will be paid to the Person in whose name a Note is registered at the close of
business on such record date, and no further interest will be payable to Holders
who tender pursuant to the Change of Control Offer.

The Company is not required to make a Change of Control Offer upon a Change of
Control if a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with this Section 1110 applicable to a Change
of Control Offer made by the Company and purchases all Notes validly tendered
and not properly withdrawn under such Change of Control Offer.

A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon the occurrence of a Change of Control, if a definitive
agreement is in place for the Change of Control at the time of making the Change
of Control Offer.

The Company will comply, to the extent applicable, with the requirements of
Rule 14e-1 of the Exchange Act and any other securities laws or regulations in
connection with the purchase of Notes as a result of a Change of Control. To the
extent that the provisions of any securities laws or regulations conflict with
provisions of this Section 1110, the Company will comply with the applicable
securities laws and regulations and will not be deemed to have breached its
obligations under this Section 1110 by virtue of its compliance with such
securities laws or regulations.

 

64



--------------------------------------------------------------------------------

If Holders of not less than 90% in aggregate principal amount of the Outstanding
Notes validly tender and do not withdraw such Notes in a Change of Control Offer
and the Company, or any third party making a Change of Control Offer in lieu of
the Company as described above, purchases all of the Notes validly tendered and
not withdrawn by such Holders, the Company will have the right, upon not less
than 30 nor more than 60 days’ prior notice, given not more than 30 days
following such purchase pursuant to the Change of Control Offer described above,
to redeem all Notes that remain Outstanding following such purchase at a
Redemption Price in cash equal to the applicable Change of Control Payment plus,
to the extent not included in the Change of Control Payment, accrued and unpaid
interest, if any, to the Redemption Date.

The Company’s obligation to make a Change of Control Offer pursuant to this
Section 1110 may be waived or modified or terminated with the written consent of
the Holders of a majority in principal amount of the Notes then Outstanding
(including consents obtained in connection with a tender offer or exchange offer
for the Notes) prior to the occurrence of such Change of Control.

Section 1111. Limitation on Indebtedness and Preferred Stock.

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, Incur any Indebtedness (including Acquired Indebtedness)
and the Company will not permit any of its Restricted Subsidiaries to issue
Preferred Stock; provided, however, that the Company may Incur Indebtedness and
any of the Subsidiary Guarantors may Incur Indebtedness and issue Preferred
Stock if on the date thereof:

 

  (1) the Consolidated Coverage Ratio for the Company and its Restricted
Subsidiaries is at least 2.50 to 1.00, determined on a pro forma basis
(including a pro forma application of proceeds); and

 

  (2) no Default would occur as a consequence of, and no Event of Default would
be continuing following, Incurring the Indebtedness or its application.

The first paragraph of this Section 1111 will not prohibit the Incurrence of the
following Indebtedness:

 

  (1) Indebtedness under one or more Credit Facilities of the Company or any
Subsidiary Guarantor Incurred pursuant to this clause (1) in an aggregate amount
not to exceed the greatest of (i) $250.0 million, (ii) 115% of the Borrowing
Base in effect at the time of Incurrence and (iii) $100.0 million plus 35% of
the Company’s Modified ACNTA determined as of the date of the Incurrence of such
Indebtedness after giving effect to the application of the proceeds therefrom;

 

  (2) Guarantees of Indebtedness Incurred in accordance with the provisions of
this Indenture; provided that in the event such Indebtedness that is being
Guaranteed is a Subordinated Obligation or a Guarantor Subordinated Obligation,
then the related Guarantee shall be subordinated in right of payment to the
Notes or the Subsidiary Guarantee to at least the same extent as the
Indebtedness being Guaranteed, as the case may be;

 

  (3) Indebtedness of the Company owing to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owing to and held by the Company or
any Restricted Subsidiary; provided, however, that (a)(i) if the Company is the
obligor on such Indebtedness and the obligee is not a Subsidiary Guarantor, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of all obligations with respect to the Notes and (ii) if a Subsidiary Guarantor
is the obligor of such Indebtedness and the obligee is neither the Company nor a
Subsidiary Guarantor, such Indebtedness must be expressly subordinated to the
prior payment in full in cash of all obligations of such Subsidiary Guarantor
with respect to its Subsidiary Guarantee and (b)(i) any subsequent issuance or
transfer of Capital Stock or any other event which results in any such
Indebtedness being held by a Person other than the Company or a Restricted
Subsidiary of the Company and (ii) any sale or other transfer of any such
Indebtedness to a Person other than the Company or a Restricted Subsidiary of
the Company shall be deemed, in each case, to constitute an Incurrence of such
Indebtedness by the Company or such Subsidiary, as the case may be, that was not
permitted by this clause (3);

 

  (4) Indebtedness represented by (a) the Notes issued on the Issue Date and all
Subsidiary Guarantees, (b) any Indebtedness (other than the Indebtedness
described in clauses (1), (2) and 4(a)) outstanding on the Issue Date and
(c) any Refinancing Indebtedness Incurred in respect of any Indebtedness
described in this clause (4) or clauses (5) or (6) Incurred pursuant to the
first paragraph of this Section 1111;

 

65



--------------------------------------------------------------------------------

  (5) Permitted Acquisition Indebtedness and Bank Product Obligations;

 

  (6) Indebtedness Incurred to finance the acquisition, construction or
improvement of any assets, including Capitalized Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets before the acquisition thereof; provided
that the aggregate principal amount at any time outstanding of any Indebtedness
Incurred pursuant to this clause, including all Refinancing Indebtedness
Incurred to refund, refinance or replace any Indebtedness Incurred pursuant to
this clause (6), may not exceed the greater of (x) $25.0 million or (y) 5% of
Modified ACNTA;

 

  (7) Indebtedness Incurred in respect of (a) self-insurance obligations, bid,
appeal, reimbursement, performance, surety and similar bonds and completion
guarantees provided by the Company or a Restricted Subsidiary in the ordinary
course of business and any Guarantees or letters of credit functioning as or
supporting any of the foregoing bonds or obligations and (b) obligations
represented by letters of credit for the account of the Company or a Restricted
Subsidiary in order to provide security for workers’ compensation claims (in the
case of clauses (a) and (b) other than for an obligation for money borrowed);
and

 

  (8) in addition to the items referred to in clauses (1) through (7) above,
Indebtedness of the Company and its Restricted Subsidiaries in an aggregate
outstanding principal amount that, when taken together with the aggregate
principal amount of all other Indebtedness Incurred pursuant to this clause
(8) and then outstanding, will not exceed $50.0 million.

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 1111:

 

  (1) in the event an item of that Indebtedness meets the criteria of more than
one of the types of Indebtedness described in the first and second paragraphs of
this Section 1111, the Company, in its sole discretion, will classify such item
of Indebtedness on the date of Incurrence and, subject to clause (2) below may
later classify, reclassify or redivide all or a portion of such item of
Indebtedness, in any manner that complies with this Section 1111;

 

  (2) all Indebtedness outstanding on the Issue Date under the Senior Secured
Credit Agreement shall be deemed Incurred on the Issue Date under clause (1) of
the second paragraph of this Section 1111;

 

  (3) Guarantees of, or obligations in respect of letters of credit supporting,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

 

  (4) if obligations in respect of letters of credit are Incurred pursuant to a
Credit Facility and are being treated as Incurred pursuant to clause (1) of the
second paragraph above and the letters of credit relate to other Indebtedness,
then such other Indebtedness shall not be included to the extent of the
underlying letter of credit;

 

  (5) the principal amount of any Disqualified Stock of the Company or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
a Subsidiary Guarantor, will be equal to the greater of the maximum mandatory
redemption or repurchase price (not including, in either case, any redemption or
repurchase premium) or the liquidation preference thereof;

 

  (6) Indebtedness permitted by this Section 1111 need not be permitted solely
by reference to one provision permitting such Indebtedness but may be permitted
in part by one such provision and in part by one or more other provisions of
this Section 1111 permitting such Indebtedness; and

 

  (7) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP.

Accrual of interest, accrual of dividends, the amortization of debt discount or
the accretion of accreted value, the payment of interest in the form of
additional Indebtedness, the payment of dividends in the form of additional
shares of Preferred Stock or Disqualified Stock and unrealized losses or charges
in respect of Hedging Obligations (including those resulting from the
application of FASB ASC 815) will not be deemed to be an Incurrence of
Indebtedness for purposes of this Section 1111.

 

66



--------------------------------------------------------------------------------

The Company will not permit any of its Unrestricted Subsidiaries to Incur any
Indebtedness, or issue any shares of Disqualified Stock, other than Non-Recourse
Debt. If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary,
any Indebtedness of such Subsidiary shall be deemed to be Incurred by a
Restricted Subsidiary as of such date (and, if such Indebtedness is not
permitted to be Incurred as of such date under this Section 1111, the Company
shall be in Default of this Section 1111).

The Company will not incur, and will not permit and Subsidiary Guarantor to
incur, any Indebtedness that is contractually subordinated in right of payment
to any other Indebtedness of the Company or such Subsidiary Guarantor unless
such Indebtedness is also contractually subordinated in right of payment to the
Notes or the applicable Note Guarantees on substantially identical terms;
provided, however, that no Indebtedness will be deemed to be contractually
subordinated in right of payment to any other Indebtedness of the Company or any
Subsidiary Guarantor solely by virtue of being unsecured or by virtue of being
secured on a junior priority basis.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term Indebtedness, or first
committed, in the case of revolving credit Indebtedness; provided that if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced. Notwithstanding any
other provision of this Section 1111, the maximum amount of Indebtedness that
the Company may Incur pursuant to this Section 1111 shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rates of currencies.
The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness is denominated that is
in effect on the date of such refinancing.

Section 1112. Limitation on Restricted Payments.

The Company will not, and will not permit any of its Restricted Subsidiaries,
directly or indirectly, to:

 

  (1) declare or pay any dividend or make any payment or distribution on or in
respect of the Company’s or any of its Restricted Subsidiaries’ Capital Stock
(including any payment or distribution in connection with any merger or
consolidation involving the Company or any of its Restricted Subsidiaries)
except:

 

  (a) dividends or distributions by the Company payable solely in Capital Stock
of the Company (other than Disqualified Stock but including options, warrants or
other rights to purchase such Capital Stock of the Company); and

 

  (b) dividends or distributions payable to the Company or a Restricted
Subsidiary and if such Restricted Subsidiary is not a Wholly-Owned Subsidiary,
to minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation) so long as the Company or
a Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution;

 

  (2) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value any Capital Stock of the Company or any direct or indirect parent of the
Company held by Persons other than the Company or a Restricted Subsidiary (other
than in exchange for Capital Stock of the Company (other than Disqualified
Stock));

 

  (3) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any unsecured Indebtedness of the Company or any Subsidiary
Guarantor, Junior Lien Debt, Subordinated Obligations or Guarantor Subordinated
Obligations (in each case, other than (x) Indebtedness permitted under clause
(3) of the second paragraph of Section 1111 or (y) the purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value of any such
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within 90 days of the
date of purchase, repurchase, redemption, defeasance or other acquisition or
retirement); or

 

67



--------------------------------------------------------------------------------

  (4) make any Restricted Investment in any Person;

(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(1) through (4) shall be referred to herein as a “Restricted Payment”), if at
the time the Company or such Restricted Subsidiary makes such Restricted
Payment:

 

  (a) a Default shall have occurred and be continuing (or would result
therefrom);

 

  (b) the Company is not able to Incur an additional $1.00 of Indebtedness
pursuant to the first paragraph of Section 1111 after giving effect, on a pro
forma basis, to such Restricted Payment; or

 

  (c) the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made subsequent to the Issue Date would exceed the sum of:

 

  (i) 50% of Consolidated Net Income for the period (treated as one accounting
period) from April 1, 2017 to the end of the most recent fiscal quarter ending
prior to the date of such Restricted Payment for which internal financial
statements are in existence (or, in case such Consolidated Net Income is a
deficit, minus 100% of such deficit);

 

  (ii) 100% of the aggregate Net Cash Proceeds and the Fair Market Value of
property or securities other than cash (including Capital Stock of Persons
engaged primarily in the Oil and Gas Business or assets used in the Oil and Gas
Business), in each case received by the Company from the issue or sale of its
Capital Stock (other than Disqualified Stock) or other capital contributions
subsequent to the Issue Date (other than Net Cash Proceeds received from an
issuance or sale of such Capital Stock to (x) any Persons indicated in clause
(5)(a) of the next succeeding paragraph or any direct or indirect parent of the
Company, to the extent such Net Cash Proceeds have been used to make a
Restricted Payment pursuant to clause (5)(a) of the next succeeding paragraph,
(y) a Subsidiary of the Company or (z) an employee stock ownership plan, option
plan or similar trust (to the extent such sale to an employee stock ownership
plan, option plan or similar trust is financed by loans from or Guaranteed by
the Company or any Restricted Subsidiary unless such loans have been repaid with
cash on or prior to the date of determination));

 

  (iii) the amount by which Indebtedness of the Company or its Restricted
Subsidiaries is reduced on the Company’s balance sheet upon the conversion or
exchange (other than by a Subsidiary of the Company) subsequent to the Issue
Date of any Indebtedness of the Company or its Restricted Subsidiaries
convertible or exchangeable for Capital Stock (other than Disqualified Stock) of
the Company (less the amount of any cash, or the Fair Market Value of any other
property (other than such Capital Stock), distributed by the Company upon such
conversion or exchange), together with the net proceeds, if any, received by the
Company or any of its Restricted Subsidiaries upon such conversion or exchange;
and

 

  (iv) the amount equal to the aggregate net reduction in Restricted
In-vestments made by the Company or any of its Restricted Subsidiaries in any
Person after the Issue Date resulting from:

 

  (A) repurchases, repayments or redemptions of such Restricted Investments by
such Person, proceeds realized upon the sale of such Restricted Investment
(other than to a Subsidiary of the Company), repayments of loans or advances or
other transfers of assets (including by way of dividend or distribution) by such
Person to the Company or any Restricted Subsidiary;

 

  (B) the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued in each case as provided in the definition of “Investment”) not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Company or any Restricted Subsidiary in such Unrestricted
Subsidiary, which amount in each case under this clause (iv) was included in the
calculation of the amount of Restricted Payments; provided, however, that no
amount will be included under this clause (iv) to the extent it is already
included in Consolidated Net Income; and

 

68



--------------------------------------------------------------------------------

  (C) the sale by the Company or any Restricted Subsidiary (other than to the
Company or a Restricted Subsidiary) of all or a portion of the Capital Stock of
an Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary or
a dividend from an Unrestricted Subsidiary (whether any such distribution or
dividend is made with proceeds from the issuance by such Unrestricted Subsidiary
of its Capital Stock or otherwise).

The provisions of the preceding paragraph will not prohibit:

 

  (1) any Restricted Payment made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Capital Stock of the Company (other than
Disqualified Stock and other than Capital Stock issued or sold to a Subsidiary
of the Company or an employee stock ownership plan or similar trust to the
extent such sale to an employee stock ownership plan or similar trust is
financed by loans from or Guaranteed by the Company or any Restricted Subsidiary
unless such loans have been repaid with cash on or prior to the date of
determination) or a substantially concurrent cash capital contribution received
by the Company from its shareholders; provided, however, that (a) such
Restricted Payment will be excluded from subsequent calculations of the amount
of Restricted Payments and (b) the Net Cash Proceeds from such sale of Capital
Stock or capital contribution will be excluded from clause (c)(ii) of the
preceding paragraph;

 

  (2) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of unsecured Indebtedness of the Company or any Subsidiary Guarantor,
Junior Lien Debt, Subordinated Obligations or Guarantor Subordinated
Obligations, in each case, made by exchange for, or out of the proceeds of the
substantially concurrent sale or issuance of, (x) Refinancing Indebtedness that,
in each case, is permitted to be Incurred pursuant to the covenant described in
Section 1111 or (y) Capital Stock of the Company or any Subsidiary Guarantor;
provided, however, that such purchase, repurchase, redemption, defeasance,
acquisition or retirement will be excluded from subsequent calculations of the
amount of Restricted Payments;

 

  (3) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Stock of the Company or a Restricted Subsidiary made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
Disqualified Stock of the Company or such Restricted Subsidiary, as the case may
be, that, in each case, is permitted to be Incurred pursuant to Section 1111;
provided, however, that such purchase, repurchase, redemption, defeasance,
acquisition or retirement will be excluded from subsequent calculations of the
amount of Restricted Payments;

 

  (4) dividends paid or distributions made within 60 days after the date of
declaration if at such date of declaration such dividend or distribution would
have complied with this Section 1112; provided, however, that such dividends and
distributions will be included in subsequent calculations of the amount of
Restricted Payments; and provided further, however, that for purposes of
clarification, this clause (4) shall not include cash payments in lieu of the
issuance of fractional shares included in clause (9) below;

 

  (5)

so long as no Default has occurred and is continuing, (a) the repurchase or
other acquisition of Capital Stock (including options, warrants, equity
appreciation rights or other rights to purchase or acquire Capital Stock) of the
Company held by any existing or former employees, officers or directors of the
Company or any Restricted Subsidiary of the Company or their assigns, estates or
heirs, in each case pursuant to the repurchase or other acquisition provisions
under employee stock option or stock purchase plans or agreements or other
agreements to compensate employees, officers or directors, in each case approved
by the Company’s Board of Directors; provided that such repurchases or other
acquisitions pursuant to this subclause (a) during any calendar year will not
exceed $2.0 million in the aggregate (with unused amounts in any calendar year
being carried over to succeeding calendar years); provided further that such
amount in any calendar year may be increased by an amount not to exceed (A) the
cash proceeds received by the Company from the sale of Capital Stock of the
Company to any existing or former employees, officers or directors of the
Company or any of its Restricted Subsidiaries or their assigns, estates or heirs
that occurred after the Issue Date (to the extent the cash proceeds from

 

69



--------------------------------------------------------------------------------

  the sale of such Capital Stock have not otherwise been applied to the payment
of Restricted Payments by virtue of the clause (c) of the preceding paragraph),
plus (B) the cash proceeds of key man life insurance policies received by the
Company and its Restricted Subsidiaries after the Issue Date, less (C) the
amount of any Restricted Payments made pursuant to clauses (A) and (B) of this
clause (5)(a); provided further, however, that the amount of any such repurchase
or other acquisition under this subclause (a) will be excluded in subsequent
calculations of the amount of Restricted Payments and the proceeds received from
any such transaction will be excluded from clause (c)(ii) of the preceding
paragraph; and (b) loans or advances to employees, officers or directors of the
Company or any Subsidiary of the Company, in each case as permitted by
Section 402 of the Sarbanes-Oxley Act of 2002, the proceeds of which are used to
purchase Capital Stock of the Company, or to refinance loans or advances made
pursuant to this clause 5(b), in an aggregate principal amount not in excess of
$2.0 million at any one time outstanding; provided, however, that the amount of
such loans and advances will be included in subsequent calculations of the
amount of Restricted Payments;

 

  (6) purchases, repurchases, redemptions or other acquisitions or retirements
for value of Capital Stock deemed to occur upon the exercise of stock options,
warrants, rights to acquire Capital Stock or other convertible securities if
such Capital Stock represents a portion of the exercise or exchange price
thereof, and any purchases, repurchases, redemptions or other acquisitions or
retirements for value of Capital Stock made in lieu of withholding taxes in
connection with any exercise or exchange of warrants, options or rights to
acquire Capital Stock; provided, however, that such acquisitions or retirements
will be excluded from subsequent calculations of the amount of Restricted
Payments;

 

  (7) so long as no Default has occurred and is continuing or would be caused
thereby, the purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value of any unsecured Indebtedness, Junior Lien Debt or
Subordinated Obligations (i) at a purchase price not greater than 101% of the
principal amount of such unsecured Indebtedness, Junior Lien Debt or
Subordinated Obligations in the event of a Change of Control in accordance with
provisions similar to Section 1110 hereof or (ii) at a purchase price not
greater than 100% of the principal amount thereof in accordance with provisions
similar to Section 1115 hereof; provided that, prior to or simultaneously with
such purchase, repurchase, redemption, defeasance or other acquisition or
retirement, the Company has made the Change of Control Offer or Asset
Disposition Offer, as applicable, as provided in such covenant with respect to
the Notes and has completed the repurchase or redemption of all Notes validly
tendered for payment in connection with such Change of Control Offer or Asset
Disposition Offer; provided, however, that such acquisitions or retirements will
be included in subsequent calculations of the amount of Restricted Payments;

 

  (8) payments or distributions to dissenting stockholders pursuant to
applicable law or in connection with the settlement or other satisfaction of
legal claims made pursuant to or in connection with a consolidation, merger or
transfer of assets; provided, however, that any payment pursuant to this clause
(8) shall be included in the calculation of the amount of Restricted Payments;

 

  (9) cash payments in lieu of the issuance of fractional shares; provided,
however, that any payment pursuant to this clause (9) shall be excluded in the
calculation of the amount of Restricted Payments;

 

  (10) the declaration and payment of scheduled or accrued dividends to holders
of any class of or series of Disqualified Stock of the Company issued on or
after the Issue Date in accordance with Section 1111, to the extent such
dividends are included in Consolidated Interest Expense; provided, however, that
any payment pursuant to this clause (10) shall be excluded in the calculation of
the amount of Restricted Payments; and

 

  (11) Restricted Payments in an amount not to exceed $15.0 million in the
aggregate since the Issue Date; provided, however, that the amount of such
Restricted Payments will be included in subsequent calculations of the amount of
Restricted Payments.

The amount of all Restricted Payments (other than cash) shall be the Fair Market
Value, on the date of such Restricted Payment, of the Restricted Investment
proposed to be made or the asset(s) or securities proposed to be transferred or
issued by the Company or such Restricted Subsidiary, as the case may be,
pursuant to the Restricted Payment, provided that the Fair Market Value of any
non-cash dividend or distribution paid within 60 days after the date of its
declaration

 

70



--------------------------------------------------------------------------------

shall be determined as of such date. The Fair Market Value of any cash
Restricted Payment shall be its face amount, and the Fair Market Value of any
non-cash Restricted Payment shall be determined in accordance with the
definition of that term. Not later than the date of making any Restricted
Payment in excess of $15.0 million that will be included in subsequent
calculations of the amount of Restricted Payments, the Company shall deliver to
the Trustee an Officers’ Certificate stating that such Restricted Payment is
permitted and setting forth the basis upon which the calculations required by
this covenant were computed.

In the event that a Restricted Payment meets the criteria of more than one of
the exceptions described in (1) through (11) above or is entitled to be made
pursuant to the first paragraph above, the Company shall, in its sole
discretion, classify such Restricted Payment.

The Company will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary.” For purpose of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Company and
its Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investment.” Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to the first paragraph of this
Section 1112 or under clause (11) of the second paragraph of this Section 1112,
or pursuant to the definition of “Permitted Investments,” and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.

Section 1113. Limitation on Liens.

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, Incur or suffer to exist any Lien other than
Permitted Liens upon any of its property or assets (including Capital Stock of
Restricted Subsidiaries), including any income or profits therefrom, whether
owned on the Issue Date or acquired after that date, which Lien is securing any
Indebtedness.

Section 1114. Limitation on Restrictions on Distributions from Restricted
Subsidiaries.

The Company will not, and will not permit any Restricted Subsidiary to, create
or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

 

  (1) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Company or any Restricted
Subsidiary (it being understood that the priority of any Preferred Stock in
receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a
restriction on the ability to make distributions on Capital Stock);

 

  (2) make any loans or advances to the Company or any Restricted Subsidiary (it
being understood that the subordination of loans or advances made to the Company
or any Restricted Subsidiary to other Indebtedness Incurred by the Company or
any Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances); or

 

  (3) sell, lease or transfer any of its property or assets to the Company or
any Restricted Subsidiary.

The preceding provisions will not prohibit:

 

  (1) any encumbrance or restriction pursuant to or by reason of (a) an
agreement in effect at or entered into on the Issue Date or (b) the Note
Documents;

 

  (2) any encumbrance or restriction with respect to a Person pursuant to or by
reason of an agreement relating to any Capital Stock or Indebtedness Incurred by
a Person on or before the date on which such Person was acquired by the Company
or another Restricted Subsidiary (other than Capital Stock or Indebtedness
Incurred as consideration in, or to provide all or any portion of the funds
utilized to consummate, the transaction or series of related transactions
pursuant to which such Person was acquired by the Company or a Restricted
Subsidiary or in contemplation of the transaction) and outstanding on such date;
provided that any such encumbrance or restriction shall not extend to any assets
or property of the Company or any other Restricted Subsidiary other than the
assets and property so acquired;

 

71



--------------------------------------------------------------------------------

  (3) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary; provided that such agreement was not entered
into in anticipation of the Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction shall not extend to any
assets or property of the Company or any other Restricted Subsidiary other than
the assets and property so acquired;

 

  (4) with respect to any Foreign Subsidiary, any encumbrance or restriction
contained in the terms of any Indebtedness or any agreement pursuant to which
such Indebtedness was Incurred if either (1) the encumbrance or restriction
applies only in the event of a payment default or a default with respect to a
financial covenant in such Indebtedness or agreement or (2) the Company
determines that any such encumbrance or restriction will not materially affect
the Company’s ability to make principal or interest payments on the Notes, as
determined in good faith by the Board of Directors of the Company, whose
determination shall be conclusive;

 

  (5) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refunding, replacement or refinancing of
Indebtedness Incurred pursuant to an agreement referred to in clauses
(1) through (4) or clause (11) of this paragraph or this clause (5) or contained
in any amendment, restatement, modification, renewal, refunding, replacement or
refinancing of an agreement referred to in clauses (1) through (4) or clause
(11) of this paragraph or this clause (5); provided that the encumbrances and
restrictions with respect to such Restricted Subsidiary contained in any such
agreement, taken as a whole, are no less favorable in any material respect to
the Holders of the Notes than the encumbrances and restrictions contained in the
agreements governing the Indebtedness being refunded, replaced or refinanced;

 

  (6) in the case of clause (3) of the first paragraph of this Section 1114, any
encumbrance or restriction:

 

  (a) that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease (including leases
governing leasehold interests or farm-in agreements or farm-out agreements
relating to leasehold interests in Oil and Gas Properties), license or similar
contract, or the assignment or transfer of any such lease (including leases
governing leasehold interests or farm-in agreements or farm-out agreements
relating to leasehold interests in Oil and Gas Properties), license (including,
without limitation, licenses of intellectual property) or other contract;

 

  (b) contained in mortgages, pledges or other security agreements permitted
under this Indenture securing Indebtedness of the Company or a Restricted
Subsidiary to the extent such encumbrances or restrictions restrict the transfer
of the property subject to such mortgages, pledges or other security agreements;

 

  (c) contained in any agreement creating Hedging Obligations permitted from
time to time under this Indenture;

 

  (d) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Company or any
Restricted Subsidiary;

 

  (e) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; or

 

  (f) provisions with respect to the disposition or distribution of assets or
property in operating agreements, joint venture agreements, development
agreements, area of mutual interest agreements and other agreements that are
customary in the Oil and Gas Business and entered into in the ordinary course of
business.

 

  (7) any encumbrance or restriction contained in (a) purchase money obligations
for property acquired in the ordinary course of business and (b) Capitalized
Lease Obligations permitted under this Indenture, in each case, that impose
encumbrances or restrictions of the nature described in clause (3) of the first
paragraph of this Section 1114 on the property so acquired;

 

72



--------------------------------------------------------------------------------

  (8) any encumbrance or restriction with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition of all or a portion of the Capital
Stock or assets of such Restricted Subsidiary (or the property or assets that
are subject to such restriction) pending the closing of such sale or
disposition;

 

  (9) any customary encumbrances or restrictions imposed pursuant to any
agreement of the type described in the definition of “Permitted Business
Investment”;

 

  (10) encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order;

 

  (11) encumbrances or restrictions contained in agreements governing
Indebtedness of the Company or any of its Restricted Subsidiaries permitted to
be Incurred pursuant to an agreement entered into subsequent to the Issue Date
in accordance with Section 1111; provided that the provisions relating to such
encumbrance or restriction contained in such Indebtedness are not materially
less favorable to the Company taken as a whole, as determined by the Board of
Directors of the Company in good faith, than the provisions contained in the
Senior Secured Credit Agreement and in this Indenture as in effect on the Issue
Date;

 

  (12) the issuance of Preferred Stock by a Restricted Subsidiary or the payment
of dividends thereon in accordance with the terms thereof; provided that
issuance of such Preferred Stock is permitted pursuant to Section 1111 and the
terms of such Preferred Stock do not expressly restrict the ability of a
Restricted Subsidiary to pay dividends or make any other distributions on its
Capital Stock (other than requirements to pay dividends or liquidation
preferences on such Preferred Stock prior to paying any dividends or making any
other distributions on such other Capital Stock);

 

  (13) supermajority voting requirements existing under corporate charters,
by-laws, stockholders agreements and similar documents and agreements;

 

  (14) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

  (15) any encumbrance or restriction contained in the Senior Secured Credit
Agreement as in effect as of the Issue Date, and in any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings thereof; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are no more restrictive with respect to such
dividend and other payment restrictions than those contained in the Senior
Secured Credit Agreement as in effect on the Issue Date; and

 

  (16) encumbrances or restrictions existing under or by reason of Indebtedness
secured by a Lien otherwise permitted to be incurred hereunder that limit the
right of the debtor to dispose of the assets securing such Indebtedness and any
restrictions arising in connection with any Liens relating to such secured
Indebtedness; provided, that such encumbrances or restrictions are no more
restrictive, taken as a whole, as those contained in the Senior Secured Credit
Agreement as in effect on the Issue Date.

Section 1115. Limitation on Sales of Assets and Subsidiary Stock.

The Company will not, and will not permit any of its Restricted Subsidiaries to,
make any Asset Disposition unless:

 

  (1) the Company or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Disposition at least equal to the Fair
Market Value (such Fair Market Value to be determined on the date of
contractually agreeing to such Asset Disposition) of the shares or other assets
subject to such Asset Disposition;

 

  (2) at least 75% of the aggregate consideration received by the Company or
such Restricted Subsidiary, as the case may be, from such Asset Disposition and
all other Asset Dispositions since the Issue Date, on a cumulative basis, is in
the form of cash or Cash Equivalents, or any combination thereof; and

 

  (3)

except as provided in the next paragraph, an amount equal to 100% of the Net
Available Cash from such Asset Disposition is applied, within 365 days from the
later of the date of such Asset Disposition

 

73



--------------------------------------------------------------------------------

  or the receipt of such Net Available Cash, by the Company or such Restricted
Subsidiary, as the case may be:

 

  (a) to prepay, repay, purchase, repurchase, redeem, defease or otherwise
acquire or retire the Notes or Priority Lien Debt; provided, however, that, in
connection with any prepayment, repayment, purchase, repurchase, redemption,
defeasance, or other acquisition of Indebtedness pursuant to this clause (a),
the Company or such Restricted Subsidiary will retire such Indebtedness, in the
case of the Notes, by redeeming such Notes as provided under Section 1203,
through open-market purchases (to the extent such purchases are at a purchase
price at or above 100% of the principal amount thereof plus accrued but unpaid
interest, if any) or by making an offer (in accordance with the procedures set
forth below for an Asset Disposition Offer) to all Holders to purchase their
Notes at 100% of the principal amount thereof, plus the amount of accrued but
unpaid interest, if any; or

 

  (b) to invest in Additional Assets;

provided that pending the final application of any such Net Available Cash in
accordance with clause (a) or (b) of this Section 1115, the Company and its
Restricted Subsidiaries may otherwise invest or otherwise use such Net Available
Cash in any manner not prohibited by this Indenture.

Any Net Available Cash from Asset Dispositions that is not applied or invested
as provided in the preceding paragraph will be deemed to constitute “Excess
Proceeds.” Not later than the 366th day from the later of the date of such Asset
Disposition or the receipt of such Net Available Cash, if the aggregate amount
of Excess Proceeds exceeds $10.0 million, the Company will be required to make
an offer (“Asset Disposition Offer”) to all Holders of Notes to purchase or
redeem on a pro rata basis the maximum principal amount of Notes to which the
Asset Disposition Offer applies that may be purchased out of the Excess
Proceeds, at an offer price in cash in an amount equal to 100% of the principal
amount of the Notes plus accrued and unpaid interest, if any, to the date of
purchase (subject to the right of Holders of record on the relevant record date
to receive interest due on the relevant Interest Payment Date), in accordance
with the procedures set forth in this Section 1115 in minimum principal amount
of $2,000 and integral multiples of $1.00 in excess of $2,000. If the aggregate
principal amount of Notes surrendered by holders thereof and accepted for
payment exceeds the amount of Excess Proceeds allocated to the purchase of
Notes, the Trustee shall select the Notes to be purchased on a pro rata basis
(or, in the case of Notes issued in global form, based on such method as the
Depositary or its nominee or successor may require). To the extent that the
aggregate amount of Notes so validly tendered and not properly withdrawn
pursuant to an Asset Disposition Offer is less than the Excess Proceeds, the
Company or any Restricted Subsidiary may use any remaining Excess Proceeds for
general corporate purposes, subject to the other covenants contained in this
Indenture. Upon completion of such Asset Disposition Offer, the amount of Excess
Proceeds shall be reset at zero.

The Asset Disposition Offer will remain open for a period of 20 Business Days
following its commencement, except to the extent that a longer period is
required by applicable law (the “Asset Disposition Offer Period”). No later than
five Business Days after the termination of the Asset Disposition Offer Period
(the “Asset Disposition Purchase Date”), the Company will purchase the principal
amount of Notes required to be purchased pursuant to this Section 1115 (the
“Asset Disposition Offer Amount”) or, if less than the Asset Disposition Offer
Amount has been so validly tendered and not properly withdrawn, all Notes
validly tendered and not properly withdrawn in response to the Asset Disposition
Offer.

If the Asset Disposition Purchase Date is on or after an interest record date
and on or before the related Interest Payment Date, any accrued and unpaid
interest, if any, will be paid to the Person in whose name a Note is registered
at the close of business on such record date, and no further interest will be
payable to Holders who tender Notes pursuant to the Asset Disposition Offer.

On or before the Asset Disposition Purchase Date, the Company will, to the
extent lawful, accept for payment, on a pro rata basis to the extent necessary,
the Asset Disposition Offer Amount of Notes or portions of Notes so validly
tendered and not properly withdrawn pursuant to the Asset Disposition Offer, or
if less than the Asset Disposition Offer Amount has been validly tendered and
not properly withdrawn, all Notes so validly tendered and not properly
withdrawn, in each case in minimum principal amount of $2,000 and integral
multiples of $1.00 in excess of $2,000. The Company will deliver to the Trustee
an Officers’ Certificate stating that such Notes or portions thereof were
accepted for payment by the Company in accordance with the terms of this
Section 1115. The Company or the paying agent, as the case may be, will promptly
(but in any case not later than five Business Days

 

74



--------------------------------------------------------------------------------

after the termination of the Asset Disposition Offer Period) mail or deliver to
each tendering Holder of Notes an amount equal to the purchase price of the
Notes so validly tendered and not properly withdrawn by such Holder of Notes and
accepted by the Company for purchase, and the Company will promptly issue a new
Note, and the Trustee, upon delivery of a Company Request, will authenticate and
mail or deliver such new Note to such Holder, in a principal amount equal to any
unpurchased portion of the Note surrendered; provided that each such new Note
will be in a minimum principal amount of $2,000 or an integral multiple of $1.00
in excess of $2,000. Any Note not so accepted will be promptly mailed or
delivered by the Company to the Holder thereof. The Company will publicly
announce the results of the Asset Disposition Offer on the Asset Disposition
Purchase Date.

The Company will comply, to the extent applicable, with the requirements of
Rule 14e-1 of the Exchange Act and any other securities laws or regulations in
connection with the repurchase of Notes pursuant to an Asset Disposition Offer.
To the extent that the provisions of any securities laws or regulations conflict
with provisions of this Section 1115, the Company will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under this Indenture by virtue of its compliance with
such securities laws or regulations.

For the purposes of clause (2) of the first paragraph of this Section 1115, the
following will be deemed to be cash:

 

  (1) the assumption, forgiveness or discharge by the transferee of Indebtedness
(other than unsecured Indebtedness, Junior Lien Debt, Subordinated Obligations
or Disqualified Stock) of the Company or Indebtedness of a Restricted Subsidiary
(other than unsecured Indebtedness, Junior Lien Debt, Guarantor Subordinated
Obligations or Disqualified Stock of any Restricted Subsidiary that is a
Subsidiary Guarantor) and the release of the Company or such Restricted
Subsidiary from all liability on such Indebtedness in connection with such Asset
Disposition;

 

  (2) with respect to any Asset Disposition by the Company or any of its
Restricted Subsidiaries of Oil and Gas Properties in which the Company or such
Restricted Subsidiary still retains an interest, the costs and expenses of the
Company or such Restricted Subsidiary related to the exploration, development,
completion or production of such properties and activities related thereto which
the transferee (or an Affiliate thereof) agrees to pay; and

 

  (3) securities, notes or other obligations received by the Company or any
Restricted Subsidiary from the transferee that are converted by the Company or
such Restricted Subsidiary into cash within 180 days after receipt thereof.

Notwithstanding the foregoing, the 75% limitation referred to in clause (2) of
the first paragraph of this Section 1115 shall be deemed satisfied with respect
to any Asset Disposition in which the cash or Cash Equivalents portion of the
consideration received therefrom, determined in accordance with the foregoing
provision on an after-tax basis, is equal to or greater than what the after-tax
proceeds would have been had such Asset Disposition complied with the
aforementioned 75% limitation.

The requirement of clause (3)(b) of the first paragraph of this Section 1115
shall be deemed to be satisfied if an agreement (including a lease, whether a
capital lease or an operating lease) committing to make the acquisitions or
expenditures referred to therein is entered into by the Company or its
Restricted Subsidiary within the specified time period and such Net Available
Cash is subsequently applied in accordance with such agreement within six months
following such agreement.

The Company will not, and will not permit any Restricted Subsidiary to, engage
in any Asset Swaps, unless:

 

  (1) at the time of entering into such Asset Swap and immediately after giving
effect to such Asset Swap, no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof; and

 

  (2) in the event such Asset Swap involves the transfer by the Company or any
Restricted Subsidiary of assets having an aggregate Fair Market Value equal to
or in excess of $25.0 million, the terms of such Asset Swap have been approved
by a majority of the members of the Board of Directors of the Company.

 

75



--------------------------------------------------------------------------------

Section 1116. Limitation on Affiliate Transactions.

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into, make, amend or conduct any transaction
(including making a payment to, the purchase, sale, lease or exchange of any
property or the rendering of any service), contract, agreement or understanding
with or for the benefit of any Affiliate of the Company (an “Affiliate
Transaction”) unless:

 

  (1) the terms of such Affiliate Transaction are no less favorable to the
Company or such Restricted Subsidiary, as the case may be, than those that could
reasonably be expected to be obtained in a comparable transaction at the time of
such transaction in arm’s-length dealings with a Person who is not such an
Affiliate; and

 

  (2) the Company delivers to the Trustee a copy of:

 

  a. with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $25.0 million, a
Board Resolution certifying that the terms of such transaction have been
approved by a majority of the members of the Board of Directors of the Company
having no personal stake in such transaction, if any (and such majority
determines that such Affiliate Transaction satisfies the criteria in clause
(1) above); and

 

  b. with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, a
written opinion addressed to the Board of Directors of the Company or the
Company from an independent investment banking, accounting, engineering or
appraisal firm of nationally recognized standing that such Affiliate Transaction
is fair, from a financial standpoint, to the Company or such Restricted
Subsidiary or is not materially less favorable than those that could reasonably
be expected to be obtained in a comparable transaction at such time on an
arm’s-length basis from a Person that is not an Affiliate.

The preceding paragraph will not apply to:

 

  (1) any Restricted Payment permitted to be made pursuant to Section 1112 or
any Permitted Investment;

 

  (2) any issuance of Capital Stock (other than Disqualified Stock), or other
payments, awards or grants in cash, Capital Stock (other than Disqualified
Stock) or otherwise pursuant to, or the funding of, employment or severance
agreements and other compensation arrangements, options to purchase Capital
Stock (other than Disqualified Stock) of the Company, restricted stock plans,
long-term incentive plans, stock appreciation rights plans, participation plans
or similar employee benefits plans and/or insurance and indemnification
arrangements provided to or for the benefit of directors and employees approved
by the Board of Directors of the Company;

 

  (3) loans or advances to employees, officers or directors in the ordinary
course of business of the Company or any of its Restricted Subsidiaries not to
exceed $2.0 million in the aggregate at any one time outstanding;

 

  (4) advances to or reimbursements of employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business of the Company or any of its Restricted Subsidiaries;

 

  (5) any transaction between the Company and a Restricted Subsidiary or between
Restricted Subsidiaries and Guarantees issued by the Company or a Restricted
Subsidiary for the benefit of the Company or a Restricted Subsidiary, as the
case may be, in accordance with Section 1111;

 

  (6) any transaction with a joint venture or similar entity (other than an
Unrestricted Subsidiary) which would constitute an Affiliate Transaction solely
because the Company or a Restricted Subsidiary owns, directly or indirectly, an
Equity Interest in or otherwise controls such joint venture or similar entity;

 

  (7) the issuance or sale of any Capital Stock (other than Disqualified Stock)
of the Company or the receipt by the Company of any capital contribution from
its shareholders;

 

76



--------------------------------------------------------------------------------

  (8) indemnities of officers, directors and employees of the Company or any of
its Restricted Subsidiaries permitted by charter, bylaw or statutory provisions
and any employment agreement or other employee compensation plan or arrangement
entered into in the ordinary course of business by the Company or any of its
Restricted Subsidiaries;

 

  (9) the payment of reasonable compensation and fees paid to, and indemnity
provided on behalf of, officers or directors of the Company or any Restricted
Subsidiary;

 

  (10) the performance of obligations of the Company or any of its Restricted
Subsidiaries under the terms of any agreement to which the Company or any of its
Restricted Subsidiaries is a party as of or on the Issue Date, as these
agreements may be amended, modified, supplemented, extended or renewed from time
to time; provided, however, that any future amendment, modification, supplement,
extension or renewal entered into after the Issue Date will be permitted only to
the extent that its terms are not materially more disadvantageous, taken as a
whole, to the Holders of the Notes than the terms of the agreements in effect on
the Issue Date;

 

  (11) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Indenture, provided that in the
reasonable determination of the Board of Directors of the Company or the senior
management of the Company, such transactions are on terms not materially less
favorable to the Company or the relevant Restricted Subsidiary than those that
could reasonably be expected to be obtained in a comparable transaction at such
time on an arm’s-length basis from a Person that is not an Affiliate of the
Company;

 

  (12) transactions with a Person (other than an Unrestricted Subsidiary) that
is an Affiliate of the Company solely because the Company owns, directly or
through a Restricted Subsidiary, an Equity Interest in such Person; and

 

  (13) transactions between the Company or any Restricted Subsidiary and any
Person, a director of which is also a director of the Company or any direct or
indirect parent company of the Company and such director is the sole cause for
such Person to be deemed an Affiliate of the Company or any Restricted
Subsidiary; provided, however, that such director shall abstain from voting as a
director of the Company or such direct or indirect parent company, as the case
may be, on any matter involving such other Person.

Section 1117. Future Subsidiary Guarantors.

The Company will cause each Wholly-Owned Subsidiary of the Company (other than
an Excluded Subsidiary) formed or acquired after the Issue Date to execute and
deliver to the Trustee within 30 days a supplemental indenture (in substantially
the form specified in Annex C to this Indenture) pursuant to which such
Subsidiary will unconditionally Guarantee, on a joint and several basis, the
full and prompt payment of the principal of, premium, if any, and interest on
the Notes and all other amounts due under this Indenture on a senior basis;
provided that any Restricted Subsidiary that constitutes an Excluded Subsidiary
need not become a Subsidiary Guarantor until such time as it ceases to be an
Excluded Subsidiary.

Section 1118. After Acquired Property.

Promptly, but in no event later than 15 days (or, in the case of mortgages, 60
days), following the acquisition by the Company or any Subsidiary Guarantor of
any After Acquired Property, the Company or such Subsidiary Guarantor shall
execute and deliver such mortgages, Security Document supplements, security
instruments and financing statements as shall be reasonably necessary to cause
such After Acquired Property to be made subject to a perfected Lien (subject to
Liens permitted under this Indenture, including Permitted Liens) in favor of the
Collateral Agent for the benefit of the Trustee and the Holders of the Notes,
and thereupon all provisions of this Indenture and the Security Documents
relating to the Collateral shall be deemed to relate to such After Acquired
Property to the same extent and with the same force and effect; provided that
the execution and delivery of such documents will only be required, and such
After Acquired Property will only become part of the Collateral securing the
Notes, if and to the extent that such After Acquired Property becomes part of
the Collateral securing the Senior Secured Credit Agreement substantially
concurrently therewith, and the Collateral in any event will exclude Excluded
Collateral.

 

77



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein, neither the Company
nor any Subsidiary Guarantor shall be required to perfect the security interest
in any asset or property to the extent that the Priority Lien Agent does not
require such Lien to be perfected under the Senior Secured Credit Agreement.

Section 1119. Covenant Termination.

From and after the occurrence of an Investment Grade Rating Event, the Company
and its Restricted Subsidiaries will no longer be subject to the provisions of
this Indenture described above in Sections 901(3), 1111, 1112, 1114, 1115, 1116
and 1118.

After the foregoing covenants have been terminated, the Company may not
designate any of its Subsidiaries as Unrestricted Subsidiaries pursuant to the
second sentence of the definition of “Unrestricted Subsidiary.”

The Company shall promptly notify the Trustee, in writing, of the occurrence or
cessation of an Investment Grade Rating Event and in the absence of such notice,
the Trustee shall be entitled to presume that no such occurrence, or cessation,
has taken place.

ARTICLE 12

REDEMPTION OF NOTES

Section 1201. Applicability of Article.

The Notes shall be redeemable at the election of the Company in accordance with
their terms and in accordance with this Article.

Section 1202. Election to Redeem; Notice to Trustee.

In case of any redemption of less than all Notes, the Company shall, at least
five Business Days prior to notice of a redemption being sent to Holders
pursuant to Section 1205 (unless a shorter notice shall be satisfactory to the
Trustee), notify the Trustee of such Redemption Date and of the principal amount
of Notes to be redeemed. In the case of any redemption of Notes prior to the
expiration of any restriction on such redemption provided in the terms of such
Notes or elsewhere in this Indenture, the Company shall furnish the Trustee,
prior to giving notice of such redemption, with an Officers’ Certificate
evidencing compliance with such restriction; and in the case of every redemption
under this Indenture, the Company shall deliver an Officers’ Certificate to the
Trustee that all conditions precedent to such redemption have been complied with
at the time that the notice of redemption is to be transmitted to Holders.

Section 1203. Optional Redemption.

(a) On and after May 31, 2020, the Company may redeem all or, from time to time,
a part of the Notes, at the following Redemption Prices (expressed as a
percentage of principal amount of the Notes) plus accrued and unpaid interest on
the Notes, if any, to the applicable Redemption Date (subject to the right of
holders of record on the relevant record date to receive interest due on the
relevant Interest Payment Date), if redeemed during the twelve-month period
beginning on May 31 of the years indicated below:

 

Year    Percentage  

2020

     105.625 % 

2021

     105.625 % 

2022 and thereafter

     100.000 % 

(b) Prior to May 31, 2020, the Company may, at its option, on any one or more
occasions redeem up to 35% of the aggregate principal amount of the Notes
(including any Additional Notes) issued under this Indenture with an amount of
cash equal to the Net Cash Proceeds of one or more Equity Offerings at a
Redemption Price of 107.500% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the Redemption Date (subject to the right of holders
of record on the relevant record date to receive interest due on the relevant
Interest Payment Date); provided that

 

78



--------------------------------------------------------------------------------

  (1) at least 65% of the original principal amount of the Notes issued on the
Issue Date remains outstanding after each such redemption; and

 

  (2) the redemption occurs within 180 days after the closing of the related
Equity Offering.

(c) In addition, the Notes may be redeemed, in whole or in part, at any time
prior to May 31, 2020, at the option of the Company at a Redemption Price equal
to 100% of the principal amount of the Notes redeemed plus the Applicable
Premium, and accrued and unpaid interest to, the applicable Redemption Date
(subject to the right of holders of record on the relevant record date to
receive interest due on the relevant Interest Payment Date).

(d) The Notes may be redeemed, as a whole, following certain Change of Control
Offers pursuant to Section 1110, at the Redemption Price and subject to the
conditions set forth in such Section 1110.

Section 1204. Selection by Trustee of Notes to Be Redeemed.

If less than all the Notes are to be redeemed at any time, the particular Notes
to be redeemed shall be selected by the Trustee, from the Outstanding Notes not
previously called for redemption as follows:

(1)    if the Notes are listed on any national securities exchange, in
compliance with the requirements of the principal national securities exchange
on which the Notes are listed or;

(2)    if the Notes are not listed on any national securities exchange, on a pro
rata basis (or, in the case Global Notes, based on such method as the Depositary
may require), provided that the unredeemed portion of the principal amount of
any Note shall be in an authorized denomination (which shall not be less than
the minimum authorized denomination) for such Note.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Notes shall relate, in the case of any
Notes redeemed or to be redeemed only in part, to the portion of the principal
amount of such Notes which has been or is to be redeemed.

Section 1205. Notice of Redemption.

Notice of redemption shall be given by first-class mail, postage prepaid, (or
sent electronically if the Depositary is the recipient) mailed or sent not less
than 30 nor more than 60 days prior to the Redemption Date, to each Holder of
Notes to be redeemed, at its address appearing in the Security Register,
provided that a notice of redemption may be mailed more than 60 days prior to
the Redemption Date if such notice is issued in connection with any Covenant
Defeasance, Legal Defeasance or satisfaction and discharge of the Notes as
provided under Article Five or Article Fourteen of this Indenture.

All notices of redemption shall state:

 

  (1) the Redemption Date,

 

  (2) the Redemption Price, if then determined and otherwise the basis for its
determination,

 

  (3) if less than all the Outstanding Notes are to be redeemed, the
identification (and, in the case of partial redemption of any such Notes, the
principal amounts) of the particular Notes to be redeemed,

 

  (4) that on the Redemption Date the Redemption Price will become due and
payable upon each such Note be redeemed and that interest thereon will cease to
accrue on and after said date,

 

  (5) the place or places where each such Note is to be surrendered for payment
of the Redemption Price, and

 

  (6) the CUSIP/ISIN numbers of the Notes.

Notice of redemption of Notes to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee in
the name and at the expense of the Company and shall be irrevocable. Notices of
redemption of Notes may be subject to one or more conditions specified in such
notice.

 

79



--------------------------------------------------------------------------------

Section 1206. Deposit of Redemption Price.

Prior to 11:00 a.m., New York City time, on any Redemption Date, the Company
shall deposit with the Trustee or with a Paying Agent (or, if the Company is
acting as its own Paying Agent, segregate and hold in trust as provided in
Section 1103) an amount of money sufficient to pay the Redemption Price of, and
(except if the Redemption Date shall be an Interest Payment Date) accrued
interest on, all the Notes which are to be redeemed on that date.

Section 1207. Notes Payable on Redemption Date.

Notice of redemption having been given as aforesaid, the Notes so to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after such date (unless the Company shall
default in the payment of the Redemption Price and accrued interest) such Notes
shall cease to bear interest. Upon surrender of any such Notes for redemption in
accordance with said notice, such Notes shall be paid by the Company at the
Redemption Price, together with accrued interest to the Redemption Date;
provided, however, that installments of interest whose Stated Maturity is on or
prior to the Redemption Date will be payable to the Holders of such Notes, or
one or more Predecessor Notes, registered as such at the close of business on
the relevant record dates according to their terms and the provisions of
Section 407.

If any Note called for redemption shall not be so paid upon surrender thereof
for redemption, the principal and any premium shall, until paid, bear interest
from the Redemption Date at the rate prescribed therefor in the Note.

Section 1208. Notes Redeemed in Part.

Any Note which is to be redeemed only in part shall be surrendered at a Place of
Payment therefor (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or its attorney
duly authorized in writing), and the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Note without service charge, a
new Note or Notes of like tenor, of any authorized denomination as requested by
such Holder, in aggregate principal amount equal to and in exchange for the
unredeemed portion of the principal of the Note so surrendered.

ARTICLE 13

SECURITY

Section 1301. Collateral and Security Documents

(a) The Note Obligations are secured by second-priority Liens on the Collateral
as provided in the Security Documents and the Intercreditor Agreement. For all
purposes of this Indenture, all references to “second-priority” Liens means
Liens that may be junior in priority to the Liens securing Priority Debt
Obligations, to the extent permitted to be incurred or to exist under the
Intercreditor Agreement, and to Liens permitted by Section 1113 of this
Indenture.

(b) Each Holder of Notes, by its acceptance thereof, consents and agrees to the
terms of the Security Documents and the Intercreditor Agreement (including,
without limitation, the provisions providing for foreclosure and release of
Collateral and authorizing the Collateral Agent to enter into any Security
Document on its behalf) as the same may be in effect or may be amended from time
to time in accordance with its terms and authorizes and directs the Collateral
Agent (and, if applicable, the Trustee) to enter into the Security Documents and
the Intercreditor Agreement and to perform its obligations and exercise its
rights thereunder in accordance therewith.

(c) The Company shall deliver to the Trustee copies of all documents delivered
to the Collateral Agent pursuant to the Security Documents, and the Company
shall, and shall cause its Restricted Subsidiaries to do or cause to be done all
such acts and things as may be necessary or proper, or as may be required by the
provisions of the Security Documents, or which the Collateral Agent from time to
time may reasonably request, to assure and confirm to the Trustee that the
Collateral Agent holds, for the benefit of itself, the Holders of the Notes and
the Trustee, duly created, enforceable and perfected Liens as contemplated
hereby and by the Security Documents and the Intercreditor Agreement, so as to
render the same available for the security and benefit of this Indenture and of
the Notes and any Subsidiary Guarantee secured thereby, according to the intent
and purposes herein expressed. The Company and any Subsidiary Guarantor shall
each take any and all actions reasonably required or reasonably

 

80



--------------------------------------------------------------------------------

requested by the Trustee to cause the Security Documents and the Intercreditor
Agreement to create and maintain, as security for the Note Obligations, in
respect of the Collateral, valid and enforceable perfected second-priority Liens
in and on such Collateral and subject to no other Liens other than as permitted
by the terms of this Indenture.

(d) The Collateral Agent agrees that it will hold the security interests in
Collateral created under the Security Documents to which it is a party as
contemplated by this Indenture in accordance with the Intercreditor Agreement,
and any and all proceeds thereof, for the benefit of, among others, the Trustee
and the Holders of the Notes, to act in preservation of the security interest in
the Collateral in accordance with the Intercreditor Agreement. The Collateral
Agent shall (subject to being indemnified and/or secured to its satisfaction)
take action or refrain from taking action with respect to the Notes in
connection therewith only as directed by the Trustee, Holders holding a majority
in aggregate outstanding principal amount of the Notes, or, subject to
Section 1308(l), Section 1308(o) and Section 1302, the Company.

(e) Each Holder, by accepting a Note, shall be deemed (i) to have authorized the
Trustee to enter into the Intercreditor Agreement and the Collateral Agent to
enter into the Security Documents and the Intercreditor Agreement, (ii) to have
agreed to be bound thereby and (iii) to appoint the Trustee or the Collateral
Agent, as the case may be, as its agent under the Security Documents and the
Intercreditor Agreement.

(f) The Trustee hereby acknowledges that the Collateral Agent is authorized to
act under the Security Documents on behalf of the Trustee and the Holders. The
Collateral Agent is hereby authorized to exercise such rights, powers and
discretions as are specifically delegated to it by the terms of the Security
Documents, including the power to enter into the Security Documents, on behalf
of the Holders of the Notes and the Trustee, together with all rights, powers
and discretions as are reasonably incidental thereto or necessary to give effect
to the trusts created thereunder. The Collateral Agent shall, however, at all
times be entitled to seek directions from the Trustee or the Holders with
respect to the Notes and shall, subject to the Collateral Agent being
indemnified and/or secured to its satisfaction, be obligated to follow those
directions if given. The Collateral Agent hereby accepts its appointment as
collateral agent for the Holders and the Trustee under the Security Documents,
and its authorization to so act on such Holders’ and the Trustee’s behalf in
accordance with the terms of this Indenture and the Intercreditor Agreement.

(g) Notwithstanding any other provision of this Indenture or any other Note
Document, neither the Trustee nor the Collateral Agent shall have any
responsibility for the validity, perfection, sufficiency, adequacy, priority or
enforceability of any Lien or Security Document or other security interest, and
shall have no obligation to take any action to procure or maintain such
validity, perfection, sufficiency, adequacy, priority or enforceability,
including without limitation no responsibility to make any filings to perfect or
maintain the perfection of the Collateral Agent’s security interest in the
Collateral.

Section 1302. Release of Collateral

Collateral may be released from the Liens and security interests created by the
Security Documents at any time or from time to time in accordance with the
provisions of the Security Documents, the Intercreditor Agreement, and this
Indenture. In connection with the execution of any release of Collateral, the
Collateral Agent and the Trustee shall be furnished with an Opinion of Counsel
and an Officers’ Certificate stating that all conditions precedent to the
release in the Indenture and in the Security Documents have been complied with,
and such release of Collateral is permitted thereunder. The Collateral Agent and
the Trustee shall be fully protected in relying upon such Officers’ Certificate
and Opinion of Counsel. Notwithstanding anything to the contrary in the relevant
Security Documents and the Intercreditor Agreement, upon receipt of such
Officers’ Certificate and Opinion of Counsel, together with any additional
document required by Section 1309(c), the Collateral Agent shall execute,
deliver or acknowledge any instruments of termination, satisfaction or release,
without recourse or warranty, to evidence the release of any such Collateral
requested by the Company, all at the sole cost and expense of the Company and
the Subsidiary Guarantors.

Section 1303. Authorization of Actions to be Taken by the Trustee

Following an Event of Default, subject to the provisions of Section 701 and
Section 703 and the terms of the Security Documents and the Intercreditor
Agreement (including any consent of the Holders required thereunder), the
Trustee may, in its sole discretion, direct, on behalf of the Holders of Notes,
the Collateral Agent to take all actions it deems necessary or appropriate in
order to:

 

  (1) enforce any of the terms of the Security Documents and the Intercreditor
Agreement; and

 

81



--------------------------------------------------------------------------------

  (2) collect and receive any and all amounts payable in respect of the Note
Obligations.

Subject to Section 701 and Section 703, the Trustee will have power to institute
and maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Collateral by any acts that may be unlawful or in violation of
the Security Documents, the Intercreditor Agreement or this Indenture, and such
suits and proceedings as the Trustee may deem expedient to preserve or protect
its interests and the interests of the Holders of Notes in the Collateral
(including power to institute and maintain suits or proceedings to restrain the
enforcement of or compliance with any legislative or other governmental
enactment, rule or order that may be otherwise invalid if the enforcement of, or
compliance with, such enactment, rule or order would impair the security
interest hereunder or be prejudicial to the interests of the Holders of the
Notes or of the Trustee).

Section 1304. Authorization of Receipt of Funds by the Trustee

The Collateral Agent is authorized to receive any funds for the benefit of the
Trustee and the Holders of the Notes distributed under the Security Documents or
the Intercreditor Agreement, and to make further distributions of such funds to
the Trustee for further distribution to the Holders of the Notes according to
the provisions of this Indenture and the Intercreditor Agreement.

Section 1305. Termination of Security Interest

The Collateral shall be released from the Lien and security interest created by
the Security Documents, all without delivery of any instrument or performance of
any act by any party, at any time or from time to time in accordance with the
provisions of the Security Documents or as provided by this Section 1305
(subject to the delivery of the Opinion of Counsel and Officers’ Certificate
provided for in Section 1302, if the Collateral Agent or Trustee is asked to
execute any documents in connection therewith). Upon such release, all rights in
the Collateral shall revert to the Company and the Subsidiary Guarantors. The
Collateral shall be released under one or more of the following circumstances:

 

  (1) upon Defeasance or Covenant Defeasance in accordance with Article 14 or
satisfaction and discharge of this Indenture in accordance with Article 5;

 

  (2) upon payment in full in cash and discharge of all Notes outstanding under
this Indenture and all other Obligations that are outstanding, due and payable
under this Indenture and the other Note Documents at the time the Notes are paid
in full in cash and discharged;

 

  (3) as to any Collateral of the Company or a Subsidiary Guarantor that is
sold, transferred or otherwise disposed of by the Company or Subsidiary
Guarantor to a Person that is not (either before or after such sale, transfer or
disposition) the Company or a Restricted Subsidiary of the Company in a
transaction or other circumstance that does not violate the provisions described
in Section 1115 (other than the obligation to apply proceeds of such Asset Sale
as provided in such provision) and is permitted by all of the other Note
Documents, at the time of such sale, transfer or other disposition to the extent
of the interest sold, transferred or otherwise disposed of; provided that the
Collateral Agent’s Liens upon the Collateral will not be released if the sale or
disposition is subject to Section 901;

 

  (4) in whole or in part, with the consent of the Holders of the requisite
percentage of Notes in accordance with the provisions set forth in Article 10
hereof;

 

  (5) in the case of a Subsidiary Guarantor that is released from its Subsidiary
Guarantee pursuant to the terms of Section 1604 hereof, the release of the
property, assets of such Subsidiary Guarantor; or

 

  (6) if and to the extent required by the provisions of the Intercreditor
Agreement.

The Collateral Agent and the Trustee upon receipt of an Officers’ Certificate
and Opinion of Counsel will execute all documents reasonably requested of it to
effectuate or evidence any release of Collateral securing the Notes and the
Subsidiary Guarantees, as requested by and at the cost and expense of the
Company, in accordance with the provisions of this Indenture, the Intercreditor
Agreement and the relevant Security Document.

 

82



--------------------------------------------------------------------------------

Section 1306. Intercreditor Agreement

The Collateral Agent and the Trustee shall enter into any other intercreditor
agreement at the request of the Company, provided that the Company will have
delivered to the Collateral Agent and the Trustee an Officers’ Certificate to
the effect that such other intercreditor agreement complies with the provisions
of this Indenture, the Notes and the Security Documents. The Collateral Agent
and the Trustee, as applicable, each agrees at the Company’ expense to execute
and deliver any amendment to, waiver of, or supplement to any Security Document
or intercreditor agreement authorized pursuant to Article 10.

Section 1307. Further Action

Upon the terms and subject to the conditions of this Indenture and the Security
Documents the Company and any Subsidiary Guarantor shall use its respective
reasonable efforts to take, or cause to be taken, all appropriate action, and to
do or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the security
over the Collateral as contemplated by the Security Documents and the
Intercreditor Agreement, including, without limitation, (a) preparing or causing
to be prepared any required filings under the Security Documents and the
Intercreditor Agreement, (b) using reasonable efforts to make all required
filings, notifications, releases and applications and to obtain licenses,
permits, consents, approvals, authorizations, qualifications and orders of
governmental authorities and parties to contracts with the Company and any
Subsidiary Guarantor as are necessary for the grants of security contemplated by
this Indenture and the Security Documents and to fulfill the conditions of the
Security Documents including, without limitation, delivery of title deeds and
all other documents of title relating to the Collateral secured by the Security
Documents in the manner as provided for therein and in the Intercreditor
Agreement to which any Subsidiary Guarantor is a party, (c) taking any and all
action to perfect the security over the Collateral as contemplated by this
Indenture and the Security Documents, (d) cooperating in all respects with each
other in connection with any investigation or other inquiry, including any
proceeding initiated by any Person, in connection with the granting of security
over the Collateral, (e) keeping the Trustee or the Collateral Agent informed in
all material respects of any material communication received by the Company or
any Subsidiary Guarantor from, or given by them to, any governmental authority
or any other Person regarding any matters contemplated by the Security Documents
and the Intercreditor Agreement and or with respect to the Collateral, and
(f) permitting the Trustee or the Collateral Agent to review any material
communication given by the Company or any Subsidiary Guarantor to any such
governmental authority or any other Person.

Section 1308. Concerning the Collateral Agent

(a) Notwithstanding any provision to the contrary contained elsewhere in this
Indenture, the Security Documents and the Intercreditor Agreement, the duties of
the Collateral Agent shall be ministerial and administrative in nature, and the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein and in the other Note Documents to which the
Collateral Agent is a party, nor shall the Collateral Agent have or be deemed to
have any trust or other fiduciary relationship with the Trustee, any Holder, the
Company or any Subsidiary Guarantor, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Indenture, the Security Documents, the Intercreditor Agreement, or otherwise
exist against the Collateral Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” or “Agent” in this Indenture and
the other Note Documents with reference to the Collateral Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b) The Collateral Agent may perform any of its duties under this Indenture, the
Security Documents or the Intercreditor Agreement by or through receivers,
agents, employees, attorneys-in-fact or with respect to any specified Person,
such Person’s Affiliates, and the respective officers, directors, employees,
agents, advisors and attorneys-in-fact of such Person and its Affiliates (a
“Related Person”) and shall be entitled to advice of counsel concerning all
matters pertaining to such duties, and shall be entitled to act upon, and shall
be fully protected in taking action in reliance upon any advice or opinion given
by legal counsel. The Collateral Agent shall not be responsible for the
negligence or willful misconduct of any receiver, agent, employee,
attorney-in-fact or Related Person that it selects as long as such selection was
made with due care.

 

83



--------------------------------------------------------------------------------

(c) The Collateral Agent (i) shall not be liable for any action taken or omitted
to be taken by it in connection with this Indenture, the Intercreditor Agreement
and the Security Documents or instrument referred to herein or therein, except
to the extent that any of the foregoing are found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from its own
gross negligence or willful misconduct, (ii) shall not be liable for interest on
any money received by it except as the Collateral Agent may agree in writing
with the Company (and money held in trust by the Collateral Agent need not be
segregated from other funds except to the extent required by law), (iii) shall
not be liable for acting pursuant to direction from the Trustee or the Holders
of a majority in aggregate principal amount of the Notes and (iv) may consult
with counsel of its selection and the advice or opinion of such counsel as to
matters of law shall be full and complete authorization and protection from
liability in respect of any action taken, omitted or suffered by it in good
faith and in accordance with the advice or opinion of such counsel. The grant of
permissive rights or powers to the Collateral Agent shall not be construed to
impose duties to act.

(d) The Collateral Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, facsimile, certification, telephone message,
statement, or other communication, document or conversation (including those by
telephone or e-mail) believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company or any Subsidiary Guarantor), independent accountants and other experts
and advisors selected by the Collateral Agent. The Collateral Agent shall not be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, debenture, or other paper or document.

(e) The Collateral Agent shall have no obligation to any Holder or any other
Person to ascertain or inquire into the existence of any Default or Event of
Default, the observance or performance by any obligor of any terms of this
Indenture, the Intercreditor Agreement, and the Security Documents, or the
satisfaction of any conditions precedent contained in this Indenture, the
Intercreditor Agreement and any Security Documents. The Collateral Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, unless a Responsible Officer of the Collateral Agent shall
have received written notice from the Trustee or the Company referring to this
Indenture, describing such Default or Event of Default and stating that such
notice is a “notice of default.” The Collateral Agent shall take such action
with respect to such Default or Event of Default as may be requested by the
Trustee in accordance with Article 6 or the Holders of a majority in aggregate
principal amount of the Notes (subject to this Section 1308).

(f) Notwithstanding anything to the contrary contained herein, the Collateral
Agent shall solely act pursuant to the instructions of the Holders and the
Trustee with respect to the Security Documents and the Collateral. The
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Indenture, the Security Documents or the Intercreditor
Agreement unless it shall first receive such direction, advice or concurrence of
the Trustee or the Holders of a majority in aggregate principal amount of the
Notes as it determines and, if it so requests, it shall first be indemnified to
its satisfaction by the Holders against any and all loss, liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Collateral Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Indenture, the Security Documents or the
Intercreditor Agreement in accordance with a request, direction, instruction or
consent of the Trustee or the Holders of a majority in aggregate principal
amount of the then outstanding Notes and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Holders. After
the occurrence of an Event of Default, the Trustee or the Holders of a majority
in aggregate principal amount of the Notes may direct the Collateral Agent in
connection with any action required or permitted by this Indenture, the Security
Documents or the Intercreditor Agreement. For the avoidance of doubt, the
Collateral Agent shall have no discretion under this Indenture, the
Intercreditor Agreement or the Security Documents and shall not be required to
make or give any determination, consent, approval, request or direction without
the written direction of the Holders of a majority in aggregate principal amount
of the then outstanding Notes or the Trustee, as applicable.

(g) The Collateral Agent may resign at any time by notice to the Trustee and the
Company, such resignation to be effective upon the acceptance of a successor
agent to its appointment as Collateral Agent. If the Collateral Agent resigns
under this Indenture, the Company shall appoint a successor collateral agent. If
no successor collateral agent is appointed prior to the intended effective date
of the resignation of the Collateral Agent

 

84



--------------------------------------------------------------------------------

(as stated in the notice of resignation), the Collateral Agent may petition a
court of competent jurisdiction to appoint a successor. Upon the acceptance of
its appointment as successor collateral agent hereunder, such successor
collateral agent shall succeed to all the rights, powers and duties of the
retiring Collateral Agent, and the term “Collateral Agent” shall mean such
successor collateral agent, and the retiring Collateral Agent’s appointment,
powers and duties as the Collateral Agent shall be terminated. After the
retiring Collateral Agent’s resignation hereunder, the provisions of this
Section 1308 (and Section 707) shall continue to inure to its benefit and the
retiring Collateral Agent shall not by reason of such resignation be deemed to
be released from liability as to any actions taken or omitted to be taken by it
while it was the Collateral Agent under this Indenture. Any resignation or
removal of the Colaltearl Agent shall be upon at least 30 days’ written notice.

(h) Except as otherwise explicitly provided herein or in the Security Documents
or the Intercreditor Agreement, neither the Collateral Agent nor any of its
respective officers, directors, employees or agents or other Related Persons
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The Collateral Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Collateral Agent nor any of its officers, directors, employees or agents shall
be responsible for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct.

(i) The Collateral Agent shall have no obligation whatsoever to the Trustee or
any of the Holders to assure that the Collateral exists or is owned by the
Company or any Subsidiary Guarantor or is cared for, protected, or insured or
has been encumbered, or that the Collateral Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, maintained or enforced
or are entitled to any particular priority, or to determine whether all or the
Company’s and Subsidiary Guarantors’ property constituting collateral intended
to be subject to the Lien and security interest of the Security Documents has
been properly and completely listed or delivered, as the case may be. The
Collateral Agent does not assume any responsibility for the genuineness,
validity, marketability, enforceability, collectability, value, sufficiency,
location or existence of any Collateral or title thereto, or the validity,
effectiveness, enforceability, sufficiency, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any
Obligations; the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any obligor; or for
any failure of any obligor to perform its Obligations under this Indenture, the
Intercreditor Agreement, and the Security Documents. The Collateral Agent shall
not be required to initiate or conduct any litigation or collection or other
proceeding under this Indenture, the Intercreditor Agreement, and the Security
Documents or to exercise at all or in any particular manner or under any duty of
care, disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Collateral Agent pursuant to
this Indenture, any Security Document or the Intercreditor Agreement, other than
pursuant to the instructions of the Trustee or the Holders of a majority in
aggregate principal amount of the Notes (but then only to the extent such
direction is accompanied by indemnity as provided for in this Section 1308).

(j) No provision of this Indenture, the Intercreditor Agreement, or any Security
Document shall require the Collateral Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or thereunder or to take or omit to take any action hereunder or
thereunder or take any action at the request or direction of Holders if it shall
have received indemnity satisfactory to the Collateral Agent against potential
costs and liabilities incurred by the Collateral Agent relating thereto.
Notwithstanding anything to the contrary contained in this Indenture, the
Intercreditor Agreement, or the Security Documents, in the event the Collateral
Agent is entitled or required to commence an action to foreclose or otherwise
exercise its remedies to acquire control or possession of the Collateral, the
Collateral Agent shall not be required to commence any such action or exercise
any remedy or to inspect or conduct any studies of any property under the
mortgages or take any such other action if the Collateral Agent has determined
that the Collateral Agent may incur personal liability as a result of the
presence at, or release on or from, the Collateral or such property, of any
hazardous substances unless the Collateral Agent has received security or
indemnity from the Holders in an amount and in a form all satisfactory to the
Collateral Agent in its sole discretion, protecting the Collateral Agent from
all such liability. The Collateral Agent shall at any time be entitled to cease
taking any action described in this clause if it no longer reasonably deems any
indemnity, security or undertaking from the Company or the Holders to be
sufficient.

(k) The Collateral Agent shall not be liable for delays or failures in
performance resulting from acts beyond its control. Such acts shall include but
not be limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,

 

85



--------------------------------------------------------------------------------

governmental regulations superimposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes or other disasters. The
Collateral Agent shall not be liable for any indirect, special, punitive,
incidental or consequential damages (included but not limited to lost profits)
whatsoever, even if it has been informed of the likelihood thereof and
regardless of the form of action.

(l) Upon the receipt by the Collateral Agent of a written request of the Company
in the form of an Officers’ Certificate (a “Security Document Order”), the
Collateral Agent is hereby authorized to execute and enter into, and shall
execute and enter into, without the further consent of any Holder or the
Trustee, any Security Document to be executed after the Issue Date. Such
Security Document Order shall (i) state that it is being delivered to the
Collateral Agent pursuant to, and is a Security Document Order referred to in,
this Section 1308(l), and (ii) instruct the Collateral Agent to execute and
enter into such Security Document. Any such execution of a Security Document
shall be at the direction and expense of the Company, upon delivery to the
Collateral Agent of an Officers’ Certificate and Opinion of Counsel stating that
all conditions precedent to the execution and delivery of the Security Document
have been satisfied. The Holders, by their acceptance of the Notes, hereby
authorize and direct the Collateral Agent to execute such Security Documents.

(m) In each case that the Collateral Agent may or is required hereunder or under
any other Note Document to take any action (an “Action”), including without
limitation to make any determination, to give consents, to exercise rights,
powers or remedies, to release or sell Collateral or otherwise to act hereunder
or under any other Note Document, the Collateral Agent may seek direction from
the Holders of a majority in aggregate principal amount of the then outstanding
Notes. The Collateral Agent shall not be liable with respect to any Action taken
or omitted to be taken by it in accordance with the direction from the Holders
of a majority in aggregate principal amount of the then outstanding Notes. If
the Collateral Agent shall request direction from the Holders of a majority in
aggregate principal amount of the then outstanding Notes with respect to any
Action, the Collateral Agent shall be entitled to refrain from such Action
unless and until the Collateral Agent shall have received direction from the
Holders of a majority in aggregate principal amount of the then outstanding
Notes, and the Collateral Agent shall not incur liability to any Person by
reason of so refraining.

(n) Notwithstanding anything to the contrary in this Indenture or any other Note
Document, in no event shall the Collateral Agent be responsible for, or have any
duty or obligation with respect to, the recording, filing, registering,
perfection, protection or maintenance of the security interests or Liens
intended to be created by this Indenture or the other Note Documents (including
without limitation the filing or continuation of any Uniform Commercial Code
financing or continuation statements or similar documents or instruments), nor
shall the Collateral Agent be responsible for, and the Collateral Agent makes no
representation regarding, the validity, effectiveness or priority of any of the
Security Documents or the security interests or Liens intended to be created
thereby.

(o) Before the Collateral Agent acts or refrains from acting in each case at the
request or direction of the Company or the Subsidiary Guarantors, it may require
an Officers’ Certificate and an Opinion of Counsel, which shall conform to the
provisions of Section 202. The Collateral Agent shall not be liable for any
action it takes or omits to take in good faith in reliance on such certificate
or opinion.

(p) The Company and Subsidiary Guarantors shall pay to the Collateral Agent such
compensation, reimburse the Collateral Agent for expenses and indemnify the
Collateral Agent all as set forth in Section 707 hereof.

Section 1309. Reports and Certificates Relating to Collateral

(a) To the extent applicable, the Company shall cause Trust Indenture Act §
313(b)(1), relating to reports, and Trust Indenture Act § 314(d), relating to
the release of property or securities subject to the Lien of the Security
Documents, to be complied with.

(b) Any release of Collateral permitted by Section 1305 shall be deemed not to
impair the Liens under this Indenture and the Security Agreement and the other
Security Documents in contravention thereof. Any certificate or opinion required
under Trust Indenture Act § 314(d) may be made by an officer or legal counsel,
as applicable, of the Company except in cases where Trust Indenture Act § 314(d)
requires that such certificate or opinion be made by an independent Person,
which Person shall be an independent engineer, appraiser or other expert
selected by the Company.

 

86



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 1309, the Company
and the Subsidiary Guarantors shall not be required to comply with all or any
portion of Trust Indenture Act § 314(d) if they reasonably determine that under
the terms of Trust Indenture Act § 314(d) or any interpretation or guidance as
to the meaning thereof of the SEC and its staff, including “no action” letters
or exemptive orders, all or any portion of Trust Indenture Act § 314(d) is
inapplicable to any release or series of releases of Collateral. Without
limiting the generality of the foregoing, each of the Company and the Subsidiary
Guarantors may, subject to the other provisions of this Indenture, among other
things, without any release or consent by the Trustee, the Collateral Agent or
the Holders, conduct ordinary course activities with respect to the Collateral,
including, (i) selling or otherwise disposing of, in any transaction or series
of related transactions, any property or assets that is or has become worn out,
defective, obsolete or not used or useful in the business of the Company and the
Subsidiary Guarantors; (ii) abandoning, terminating, canceling, releasing or
making alterations in or substitutions for any leases, contracts or other
agreements or instruments; (iii) surrendering or modifying any franchise,
license or permit that it may hold or own or under which it may be operating;
(iv) altering, repairing, replacing, changing the location or position of or
adding to its structures, machinery, systems, equipment, fixtures and
appurtenances; (v) granting a license of any intellectual property;
(vi) selling, transferring or otherwise disposing of inventory in the ordinary
course of business; (vii) collecting accounts receivable in the ordinary course
of business; (viii) making cash payments (including for the repayment of
Indebtedness or payment of interest) from cash that is at any time part of the
Collateral in the ordinary course of business; and (ix) abandoning any
intellectual property that is no longer used or useful in the business of the
Company and the Subsidiary Guarantors.

(d) To the extent applicable, the Company will comply with the provisions of
Trust Indenture Act § 314(b), relating to opinions of counsel, except to the
extent the Company reasonably determines such compliance is not required as set
forth in the Trust Indenture Act or any other SEC regulation or any
interpretation or guidance as to the meaning thereof of the SEC and its staff,
including “no action” letters or exemptive orders.

(e) For the avoidance of doubt, in the event the Company determines that Trust
Indenture Act § 314(d) is not applicable to a particular release of Collateral
for which the Company is requesting the Collateral Agent to execute or release,
then, together with the Opinion of Counsel and Officers’ Certificate required
under Section 1302 hereof, the Company shall certify to the Collateral Agent
that it has made such determination. If the Company deems Trust Indenture Act §
314(d) to apply, then it shall comply with Trust Indenture Act § 314(d) at the
time of the release request.

Section 1310. Security Documents and Collateral Requirements

(a) To secure the full and punctual payment when due and the full and punctual
performance of the Note Obligations, the Company and Subsidiary Guarantors
shall, on the Issue Date:

 

  (1) enter into the Security Agreement;

 

  (2) file, register or record all documents and instruments, including Uniform
Commercial Code financing statements, required by applicable law or reasonably
requested by the Trustee or the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
and to perfect such Liens to the extent required by, and with the priority
required by, the Security Documents or this Indenture (it being understood that
neither the Trustee nor the Collateral Agent has any duty to make any such
request); and

 

  (3) enter into such Security Documents creating Liens securing the Note
Obligations on all interests in assets and property owned by the Company and
Subsidiary Guarantors (other than Excluded Collateral) that are subject to any
Lien securing the Priority Lien Obligations under the Senior Secured Credit
Agreement.

(b) Notwithstanding anything to the contrary set forth in clause (a) or
elsewhere in this Indenture or any Security Document, (i) any mortgages (and any
related Security Documents) required to be entered into pursuant to

 

87



--------------------------------------------------------------------------------

clause (a)(3) on the Issue Date with respect to Real Property securing the Note
Obligations on the Issue Date shall be filed, registered or recorded as soon as
commercially reasonable following the Issue Date, but in no event later than 30
days following the Issue Date and (ii) any other Lien on Collateral required to
be perfected on the Issue Date (other than to the extent perfection may be
achieved by the filing of a financing statement under the Uniform Commercial
Code) shall be perfected as soon as commercially reasonable following the Issue
Date, but in no event later than 30 days following the Issue Date. On or
promptly after the date that all of the mortgages referenced in (b)(i) of this
Section 1310 are filed, registered or recorded, but in no event more than two
Business Days after such date, the Company shall issue a press release regarding
the filing, registering or recordation, as applicable, of such mortgages.

(c) Each Holder, by accepting a Note, consents and agrees to the terms of the
Security Documents entered into on the Issue Date or from time to time
thereafter (including the provisions providing for the possession, use, release
and foreclosure of Collateral) as each may be amended from time to time in
accordance with their terms and this Indenture, the Security Documents and the
Intercreditor Agreement.

(d) Each Holder, by accepting the Notes, is deemed to acknowledge that, as more
fully set forth in the Security Documents, the Collateral as now or hereafter
constituted shall be for the benefit of all the Holders, the Collateral Agent,
the Trustee and the other secured parties described in the Security Documents,
and that the Lien granted in the Security Documents relating to the Notes in
respect of the Trustee, the Collateral Agent, the Holders and such other secured
parties is subject to and qualified and limited in all respects by the Security
Documents and actions that may be taken thereunder.

Section 1311. Intercreditor Agreement.

Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Collateral Agent pursuant to this Indenture are
expressly subject and, to the extent set forth in the Intercreditor Agreement
referred to below, subordinate to the liens and security interests granted in
favor of the First Lien Secured Parties (as defined in such Intercreditor
Agreement), including liens and security interests granted to Bank of America,
N.A., as administrative agent, pursuant to or in connection with the Fifth
Amended and Restated Credit Agreement, dated on or about the date hereof, among
the Company, the lenders from time to time party thereto, Bank of America, N.A.,
as administrative agent, and the other parties thereto, as further amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time and (ii) the exercise of any right or remedy by the Collateral
Agent hereunder is subject to the limitations and provisions of the
Intercreditor Agreement dated on or about the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Company, Bank of America, N.A., as first lien
administrative agent, the Collateral Agent, as second lien collateral agent and
the other parties thereto. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Indenture, the terms of the
Intercreditor Agreement shall govern.

ARTICLE 14

DEFEASANCE AND COVENANT DEFEASANCE

Section 1401. Company’s Option to Effect Defeasance or Covenant Defeasance.

The Company may elect, at its option at any time, to have Section 1402 or
Section 1403 applied to the Notes or the other Note Documents, upon compliance
with the conditions set forth below in this Article. Any such election shall be
evidenced in or pursuant to a Board Resolution delivered to the Trustee.

Section 1402. Defeasance and Discharge.

Upon the Company’s exercise of its option to have this Section 1402 applied to
the Notes, the Company shall be deemed to have been discharged from its
obligations with respect to such Notes as provided in this Section 1402 on and
after the date the conditions set forth in Section 1404 are satisfied
(hereinafter called “Defeasance”). For this purpose, such Defeasance means that
the Company shall be deemed to have paid and discharged the entire indebtedness
represented by such Notes and to have satisfied all its other obligations under
such Notes and this Indenture insofar as the Notes are concerned (and the
Trustee, at the expense of the Company, shall execute proper instruments
acknowledging the same), subject to the following, which shall survive until
otherwise terminated or discharged hereunder: (1) the rights of Holders of such
Notes to receive, solely from the trust fund described in

 

88



--------------------------------------------------------------------------------

Section 1404 and as more fully set forth in such Section 1404, payments in
respect of the principal of and any premium and interest on such Notes when
payments are due, (2) the Company’s obligations with respect to such Notes under
Sections 404, 405, 406, 1102, 1103 and 1104(a) and its obligations under
Section 314(a) of the Trust Indenture Act, (3) the rights, powers, trusts,
duties and immunities of the Trustee hereunder and (4) this Article. If the
Company exercises its defeasance option pursuant to this Section 1402, the
Subsidiary Guarantees will terminate with respect to the Notes, the Liens on the
Collateral will be released, and payment of the Notes may not be accelerated
pursuant to Section 602 because of an Event of Default. Subject to compliance
with this Article, the Company may exercise its option (if any) to have this
Section 1402 applied to any Notes notwithstanding the prior exercise of its
option (if any) to have Section 1403 applied to such Notes.

Section 1403. Covenant Defeasance.

Upon the Company’s exercise of its option to have this Section 1403 applied to
the Notes, (1) the Company shall be released from its obligations under
Section 901(3), Section 1107, Sections 1110 through 1118, inclusive; (2) the
occurrence of any event specified in Sections 601(3) (with respect only to the
obligation under Section 901(3)), 601(4), 601(5), 601(6), 601(7) (with respect
only to Significant Subsidiaries) or (8) (with respect only to Significant
Subsidiaries), 601(9) and 601(10) shall be deemed not to be or to result in an
Event of Default, and (3) the Subsidiary Guarantees shall be automatically
released and the Liens on the Collateral will be released, in each case with
respect to such Notes as provided in this Section 1403 on and after the date the
conditions set forth in Section 1404 are satisfied (hereinafter called “Covenant
Defeasance”). For this purpose, such Covenant Defeasance means that, with
respect to such Notes, the Company may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
specified Section, whether directly or indirectly by reason of any reference
elsewhere herein to any such Section or Article or by reason of any reference in
any such Section or Article to any other provision herein or in any other
document, but the remainder of this Indenture and such Notes shall be unaffected
thereby.

Section 1404. Conditions to Defeasance or Covenant Defeasance.

The following shall be the conditions to the application of Section 1402 or
Section 1403 to any Notes:

 

  (4) The Company shall irrevocably have deposited or caused to be deposited
with the Trustee (or another trustee which satisfies the requirements
contemplated by Section 709 and agrees to comply with the provisions of this
Article applicable to it) as trust funds in trust for the purpose of making the
following payments and specifically dedicated solely to the benefit of the
Holders of such Notes, (A) money in an amount, or (B) U.S. Government
Obligations which through the scheduled payment of principal and interest in
respect thereof in accordance with their terms will provide, not later than one
day before the due date of any payment, money in an amount, or (C) a combination
thereof, in each case sufficient, in the opinion of a nationally recognized firm
of independent public accountants expressed in a written certification thereof
delivered to the Trustee, to pay and discharge, and which shall be applied by
the Trustee (or any such other qualifying trustee) to pay and discharge, the
principal of and any premium and interest on such Notes on the Stated Maturities
or Redemption Date, as applicable, in accordance with the terms of this
Indenture and such Notes.

 

  (5) In the event of an election to have Section 1402 apply to any Notes, the
Company shall have delivered to the Trustee an Opinion of Counsel stating that
(A) the Company has received from, or there has been published by, the Internal
Revenue Service a ruling or (B) since the date of this Indenture, there has been
a change in the applicable Federal income tax law, in either case (A) or (B) to
the effect that, and based thereon such opinion shall confirm that, the Holders
of such Notes will not recognize income, gain or loss for Federal income tax
purposes as a result of the deposit, Defeasance and discharge to be effected
with respect to such Notes and will be subject to Federal income tax on the same
amount, in the same manner and at the same times as would be the case if such
deposit, Defeasance and discharge were not to occur.

 

  (6) In the event of an election to have Section 1403 apply to any Notes, the
Company shall have delivered to the Trustee an Opinion of Counsel to the effect
that the Holders of such Notes will not recognize income, gain or loss for
Federal income tax purposes as a result of the deposit and Covenant Defeasance
to be effected with respect to such Notes and will be subject to Federal income
tax on the same amount, in the same manner and at the same times as would be the
case if such deposit and Covenant Defeasance were not to occur.

 

89



--------------------------------------------------------------------------------

  (7) The Company shall have delivered to the Trustee an Officers’ Certificate
to the effect that the Notes, if then listed on any securities exchange, will
not be delisted as a result of such deposit.

 

  (8) No Default with respect to such Notes shall have occurred and be
continuing at the time of such deposit or, with regard to any such event
specified in Sections 601(7) and (8), at any time on or prior to the 121st day
after the date of such deposit (it being understood that this condition shall
not be deemed satisfied until after such 121st day), other than a Default
resulting from the borrowing of funds to be applied to such deposit.

 

  (9) Such Defeasance or Covenant Defeasance shall not cause the Trustee to have
a conflicting interest within the meaning of the Trust Indenture Act.

 

  (10) Such Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under, any other agreement or instrument
(other than this Indenture) to which the Company is a party or by which it is
bound.

 

  (11) The Company shall have delivered to the Trustee an Opinion of Counsel to
the effect that such deposit shall not cause either the Trustee or the trust so
created to be subject to the Investment Company Act.

 

  (12) The Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent with
respect to such Defeasance or Covenant Defeasance have been complied with.

Section 1405. Deposited Money and U.S. Government Obligations to Be Held in
Trust; Miscellaneous Provisions.

Subject to the provisions of the last paragraph of Section 1103, all money and
U.S. Government Obligations (including the proceeds thereof) deposited with the
Trustee or other qualifying trustee (solely for purposes of this Section 1405
and Section 1406, the Trustee and any such other trustee are referred to
collectively as the “Trustee”) pursuant to Section 1404 in respect of any Notes
shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any such Paying Agent (including the Company acting as its own Paying
Agent) as the Trustee may determine, to the Holders of such Notes, of all sums
due and to become due thereon in respect of principal and any premium and
interest, but money so held in trust need not be segregated from other funds
except to the extent required by law.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Government Obligations deposited
pursuant to Section 1404 or the principal and interest received in respect
thereof other than any such tax, fee or other charge which by law is for the
account of the Holders of Outstanding Notes.

Anything in this Article to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon Company Request any money
or U.S. Government Obligations held by it as provided in Section 1404 with
respect to any Notes which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee, are in excess of the amount thereof which would then
be required to be deposited to effect the Defeasance or Covenant Defeasance, as
the case may be, with respect to such Notes.

Section 1406. Reinstatement.

If the Trustee or any Paying Agent is unable to apply any money in accordance
with this Article with respect to any Notes by reason of any order or judgment
of any court or governmental authority enjoining, restraining or otherwise
prohibiting such application, then the obligations under this Indenture and such
Notes from which the Company has been discharged or released pursuant to
Section 1402 or 1403 shall be revived and reinstated as though no deposit had
occurred pursuant to this Article with respect to such Notes, until such time as
the Trustee or Paying Agent is permitted to apply all money held in trust
pursuant to Section 1405 with respect to such Notes in accordance with this
Article; provided, however, that if the Company makes any payment of principal
of or any premium or interest on any such Note following such reinstatement of
its obligations, the Company shall be subrogated to the rights (if any) of the
Holders of such Notes to receive such payment from the money so held in trust.

 

90



--------------------------------------------------------------------------------

ARTICLE 15

[INTENTIONALLY DELETED]

ARTICLE 16

SUBSIDIARY GUARANTEES

Section 1601. Unconditional Guarantee.

(a) For value received, each of the Subsidiary Guarantors hereby fully and
unconditionally Guarantees to the Holders and to the Trustee the due and
punctual payment of the principal of, and premium, if any, and interest on the
Notes and all other amounts due and payable under this Indenture, the Notes and
the other Note Documents by the Company, when and as such principal, premium, if
any, and interest shall become due and payable, whether at the stated maturity
or by declaration of acceleration, call for redemption or otherwise, according
to the terms of the Notes and this Indenture, subject to the limitations set
forth in Section 1603.

(b) Failing payment when due of any amount guaranteed pursuant to its Subsidiary
Guarantee, for whatever reason, each of the Subsidiary Guarantors will be
jointly and severally obligated to pay the same immediately. Each Subsidiary
Guarantee hereunder is intended to be a general, unsecured, senior obligation of
each of the Subsidiary Guarantors and will rank pari passu in right of payment
with all debt of such Subsidiary Guarantor that is not, by its terms, expressly
subordinated in right of payment to the Subsidiary Guarantee. Each of the
Subsidiary Guarantors hereby agrees that its obligations hereunder shall be
full, unconditional and absolute, irrespective of the validity, regularity or
enforceability of the Notes, the Subsidiary Guarantee of any other Subsidiary
Guarantor, this Indenture or any other Note Document, the absence of any action
to enforce the same, any waiver or consent by any Holder of the Notes with
respect to any provisions hereof or thereof, the recovery of any judgment
against the Company or any other Subsidiary Guarantor, or any action to enforce
the same or any other circumstances which might otherwise constitute a legal or
equitable discharge or defense of the Subsidiary Guarantors. Each of the
Subsidiary Guarantors hereby agrees that in the event of a default in payment of
the principal of, or premium, if any, or interest on the Notes, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise, legal proceedings may be instituted by the Trustee on behalf of the
Holders or, subject to Section 607, by the Holders, on the terms and conditions
set forth in this Indenture, directly against such Subsidiary Guarantor to
enforce its Subsidiary Guarantee without first proceeding against the Company or
any other Subsidiary Guarantor.

(c) The obligations of each of the Subsidiary Guarantors under this Article
shall be as aforesaid full and unconditional and shall not be impaired,
modified, released or limited by any occurrence or condition whatsoever,
including, without limitation, (A) any compromise, settlement, release, waiver,
renewal, extension, indulgence or modification of, or any change in, any of the
obligations and liabilities of the Company or any of the other Subsidiary
Guarantors contained in the Notes, this Indenture or any other Note Document,
(B) any impairment, modification, release or limitation of the liability of the
Company, any of the other Subsidiary Guarantors or any of their estates in
bankruptcy, or any remedy for the enforcement thereof, resulting from the
operation of any present or future provision of any applicable Bankruptcy Law,
or other statute or from the decision of any court, (C) the assertion or
exercise by the Company, any of the other Subsidiary Guarantors or the Trustee
of any rights or remedies under the Notes, this Indenture or any other Note
Document or their delay in or failure to assert or exercise any such rights or
remedies, (D) the assignment or the purported assignment of any property as
security for the Notes, including all or any part of the rights of the Company
or any of the other Subsidiary Guarantors under this Indenture, (E) the
extension of the time for payment by the Company or any of the other Subsidiary
Guarantors of any payments or other sums or any part thereof owing or payable
under any of the terms and provisions of the Notes or this Indenture or of the
time for performance by the Company or any of the other Subsidiary Guarantors of
any other obligations under or arising out of any such terms and provisions or
the extension or the renewal of any thereof, (F) the modification or amendment
(whether material or otherwise) of any duty, agreement or obligation of the
Company or any of the other Subsidiary Guarantors set forth in this Indenture or
any other Note Document, (G) the voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all of the
assets, marshaling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceeding
affecting, the Company or any of the other Subsidiary Guarantors or any of their
respective assets, or the disaffirmance of the Notes, the Subsidiary Guarantee,
this Indenture or any other Note Document in any such proceeding, (H) the
release

 

91



--------------------------------------------------------------------------------

or discharge of the Company or any of the other Subsidiary Guarantors from the
performance or observance of any agreement, covenant, term or condition
contained in any of such instruments by operation of law, (I) the
unenforceability of the Notes, this Indenture or any other Note Document or
(J) any other circumstances (other than payment in full or discharge of all
amounts guaranteed pursuant to the Subsidiary Guarantees) which might otherwise
constitute a legal or equitable discharge of a surety or guarantor.

(d) Each of the Subsidiary Guarantors hereby (A) waives diligence, presentment,
demand of payment, filing of claims with a court in the event of the merger,
insolvency or bankruptcy of the Company or any of the Subsidiary Guarantors, and
all demands whatsoever, (B) acknowledges that any agreement, instrument or
document evidencing its Subsidiary Guarantee may be transferred and that the
benefit of its obligations hereunder shall extend to each holder of any
agreement, instrument or document evidencing the Subsidiary Guarantee without
notice to it and (C) covenants that its Subsidiary Guarantee will not be
discharged except by complete performance of the Subsidiary Guarantee. Each of
the Subsidiary Guarantors further agrees that if at any time all or any part of
any payment theretofore applied by any Person to its Subsidiary Guarantee is, or
must be, rescinded or returned for any reason whatsoever, including without
limitation, the insolvency, bankruptcy or reorganization of the Company or any
of the Subsidiary Guarantors, the Subsidiary Guarantee shall, to the extent that
such payment is or must be rescinded or returned, be deemed to have continued in
existence notwithstanding such application, and the Subsidiary Guarantee shall
continue to be effective or be reinstated, as the case may be, as though such
application had not been made.

(e) Each of the Subsidiary Guarantors shall be subrogated to all rights of the
Holders and the Trustee against the Company in respect of any amounts paid by
such Subsidiary Guarantor pursuant to the provisions of this Indenture,
provided, however, that such Subsidiary Guarantor, shall not be entitled to
enforce or to receive any payments arising out of, or based upon, such right of
subrogation until all of the Notes and the Subsidiary Guarantees shall have been
paid in full or discharged.

Section 1602. Execution and Delivery of Notation of Subsidiary Guarantee.

To further evidence its Subsidiary Guarantee set forth in Section 1601, each of
the Subsidiary Guarantors hereby agrees that a notation relating to such
Subsidiary Guarantee, substantially in the form attached hereto as Annex B,
shall be endorsed on each Note entitled to the benefits of the Subsidiary
Guarantee authenticated and delivered by the Trustee and executed by either
manual or facsimile signature of an Officer of such Subsidiary Guarantor, or in
the case of a Subsidiary Guarantor that is a limited partnership, an Officer of
the general partner of each Subsidiary Guarantor. Each of the Subsidiary
Guarantors hereby agrees that the Subsidiary Guarantee set forth in Section 1601
shall remain in full force and effect notwithstanding any failure to endorse on
each Note a notation relating to its Subsidiary Guarantee. If any Officer of the
Subsidiary Guarantor, or in the case of a Subsidiary Guarantor that is a limited
partnership, any Officer of the general partner of the Subsidiary Guarantor,
whose signature is on this Indenture or a Note no longer holds that office at
the time the Trustee authenticates such Note or at any time thereafter, the
Subsidiary Guarantee of such Note shall be valid nevertheless. The delivery of
any Note by the Trustee, after the authentication thereof hereunder, shall
constitute due delivery of the Subsidiary Guarantees set forth in this Indenture
on behalf of the Subsidiary Guarantors.

Section 1603. Limitation on Subsidiary Guarantors’ Liability.

Each Subsidiary Guarantor and by its acceptance hereof each Holder of a Note
entitled to the benefits of the Subsidiary Guarantee hereby confirm that it is
the intention of all such parties that the guarantee by such Subsidiary
Guarantor pursuant to its Subsidiary Guarantee not constitute a fraudulent
transfer or conveyance for purposes of any Federal or State law. To effectuate
the foregoing intention, the Holders of a Note entitled to the benefits of the
Subsidiary Guarantees and the Subsidiary Guarantors hereby irrevocably agree
that the obligations of each Subsidiary Guarantor under its Subsidiary Guarantee
shall be limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Subsidiary Guarantor and to any
collections from or payments made by or on behalf of any other Subsidiary
Guarantor in respect of the obligations of such other Subsidiary Guarantor under
its Subsidiary Guarantee, result in the obligations of such Subsidiary Guarantor
under the Subsidiary Guarantee not constituting a fraudulent conveyance or
fraudulent transfer under Federal or State law.

 

92



--------------------------------------------------------------------------------

Section 1604. Release of Subsidiary Guarantors from Guarantee.

(a) Notwithstanding any other provisions of this Indenture, the Subsidiary
Guarantee of any Subsidiary Guarantor shall be released upon the terms and
subject to the conditions set forth in this Section 1604. The Subsidiary
Guarantee of a Subsidiary Guarantor will be released automatically:

 

  (1) in connection with any sale or other disposition of all or substantially
all of the properties or assets of that Subsidiary Guarantor, by way of merger,
consolidation or otherwise, to a Person that is not (either before or after
giving effect to such transaction) the Company or a Restricted Subsidiary of the
Company if the sale or other disposition as of the time of such disposition does
not violate the Section 1115 provisions of this Indenture;

 

  (2) in connection with any sale or other disposition of the Capital Stock of
that Subsidiary Guarantor to a Person that is not (either before or after giving
effect to such transaction) the Company or a Restricted Subsidiary of the
Company, if the sale or other disposition does not violate Section 1115 and the
Subsidiary Guarantor ceases to be a Restricted Subsidiary of the Company as a
result of the sale or other disposition;

 

  (3) if the Company designates such Subsidiary Guarantor to be an Unrestricted
Subsidiary in accordance with the applicable provisions of this Indenture or the
Subsidiary Guarantor otherwise becomes an Excluded Subsidiary;

 

  (4) upon legal defeasance, covenant defeasance or satisfaction and discharge
of this Indenture as provided in Article 14 and Article 5;

 

  (5) upon the liquidation or dissolution of such Subsidiary Guarantor provided
no Default or Event of Default has occurred that is continuing;

 

  (6) at such time as such Subsidiary Guarantor ceases both (a) to Guarantee any
other Indebtedness of the Company and any Indebtedness of any other Subsidiary
Guarantor (except as a result of payment under any such other Guarantee) and
(b) to be an obligor with respect to any Indebtedness under any Credit Facility;
or

 

  (7) upon such Subsidiary Guarantor consolidating with, merging into or
transferring all of its properties or assets to the Company or another
Subsidiary Guarantor, and as a result of, or in connection with, such
transaction such Subsidiary Guarantor dissolving or otherwise ceasing to exist.

(b) The Trustee shall execute an appropriate instrument reasonably requested of
it evidencing any release of a Subsidiary Guarantor from the Subsidiary
Guarantee upon receipt of a Company Request accompanied by an Officers’
Certificate and an Opinion of Counsel the Subsidiary Guarantor is entitled to
such release in accordance with the provisions of this Indenture.

(c) Any Subsidiary Guarantor not released in accordance with the provisions of
this Indenture will remain liable for the full amount of principal of (and
premium, if any, on) and interest on the Notes as provided in this
Article Sixteen, subject to the limitations of Section 1603.

Section 1605. Subsidiary Guarantor Contribution.

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, the Subsidiary Guarantors hereby agree, inter se, that in the event
any payment or distribution is made by any Subsidiary Guarantor (a “Funding
Guarantor”) under its Subsidiary Guarantee, such Funding Guarantor shall be
entitled to a contribution from each other Subsidiary Guarantor (if any) in a
pro rata amount based on the net assets of each Subsidiary Guarantor (including
the Funding Guarantor) for all payments, damages and expenses incurred by that
Funding Guarantor in discharging the Company’s Obligations with respect to the
Notes or any other Subsidiary Guarantor’s obligations with respect to its
Subsidiary Guarantee.

[Signature Page Follows]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

STONE ENERGY CORPORATION By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:   Executive Vice President and Chief Financial
Officer STONE ENERGY OFFSHORE, L.L.C., By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:   Executive Vice President and Chief Financial
Officer THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual
capacity, but solely as Trustee By:  

/s/ R. Tarnas

Name:   R. Tarnas Title:   Vice President THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., not in its individual capacity, but solely as Collateral Agent
By:  

/s/ R. Tarnas

Name:   R. Tarnas Title:   Vice President



--------------------------------------------------------------------------------

ANNEX A

CUSIP 861642 AQ9

ISIN US861642AQ90

[Form of Face of Note]

[If a Global Note, insert the Global Note Legend.]

STONE ENERGY CORPORATION

7.500% Senior Secured Note due 2022

 

No.                     

   $             

Stone Energy Corporation, a corporation duly organized and existing under the
laws of the State of Delaware (herein called the “Company”, which term includes
any successor Person under the Indenture hereinafter referred to), for value
received, hereby promises to pay to                     , or registered assigns,
the principal sum of          Dollars on May 31, 2022 [ if this Note is a Global
Note, insert – or such greater or lesser amount as may be indicated on the
Schedule of Exchanges of Interests in the Global Note attached hereto,] to pay
interest thereon from February 28, 2017 or, if interest has already been paid,
from the most recent Interest Payment Date to which interest has been paid or
duly provided for, semi-annually on May 31 and November 30 in each year,
commencing November 30, 2017, at the rate of 7.500% per annum, until the
principal hereof is paid or made available for payment, and to pay interest on
any overdue principal hereof or installment of interest hereon at the same rate,
to the extent lawful, from the dates such amounts are due until they are paid or
made available for payment, and such interest shall be payable on demand. The
interest so payable, and punctually paid or duly provided for, on any Interest
Payment Date will, as provided in such Indenture, be paid to the Person in whose
name this Note (or one or more Predecessor Notes) is registered at the close of
business on the Regular Record Date for such interest, which shall be the May 5
or November 5 (whether or not a Business Day), as the case may be, next
preceding such Interest Payment Date. Any such interest not so punctually paid
or duly provided for will forthwith cease to be payable to the Holder on such
Regular Record Date and may either be paid to the Person in whose name this Note
(or one or more Predecessor Notes) is registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest to be fixed by
the Trustee, notice whereof shall be given to Holders of Notes not less than
10 days prior to such Special Record Date, or be paid at any time in any other
lawful manner not inconsistent with the requirements of any securities exchange
on which the Notes may be listed, and upon such notice as may be required by
such exchange, all as more fully provided in said Indenture.

Payment of the principal of (and premium, if any) and any such interest on this
Note will be made at the office or agency of the Company maintained for that
purpose in Houston, Texas, [ if this Note is a Global Note, insert – in
immediately available funds] in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts; provided, however, that, unless this Note is a Global Note, at
the option of the Company payment of interest may be made by check mailed to the
address of the Person entitled thereto as such address shall appear in the
Security Register.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

Unless the certificate of authentication hereon has been manually signed in the
name of the Trustee referred to on the reverse hereof by an authorized
signatory, this Note shall not be entitled to any benefit under the Indenture or
be valid or obligatory for any purpose.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by its undersigned officer.

 

STONE ENERGY CORPORATION By:                                       
                                                            

Trustee’s Certificate of Authentication

This is one of the 7.500% Senior Secured Notes due 2022 referred to in the
within-mentioned Indenture.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

 

  Authorized Signatory

Dated:                     

 

A-2



--------------------------------------------------------------------------------

[Form of Reverse of Note]

This Note is one of a duly authorized series of senior notes of the Company
(herein called the “Note”), issued under an Indenture (herein called the
“Indenture”) dated as of February 28, 2017, among the Company, having its
principal office at 625 East Kaliste Saloom Road, Lafayette, Louisiana 70508,
Stone Energy Offshore, L.L.C., a Delaware limited liability company and
subsidiary of the Company, and The Bank of New York Mellon Trust Company, N.A.,
not in its individual capacity but solely as trustee (herein called the
“Trustee”) and collateral agent (herein called the “Collateral Agent”) and
reference is hereby made to the Indenture for a statement of the respective
rights, limitations of rights, duties and immunities thereunder of the Company,
the Subsidiary Guarantors, the Trustee, the Collateral Agent and the Holders of
the Notes and of the terms upon which the Notes are, and are to be,
authenticated and delivered. This Note is one of the series designated on the
face hereof, [initially] limited in aggregate principal amount to
$225.0 million.

On and after May 31, 2020, the Company may redeem all or, from time to time, a
part of the Notes, at the following Redemption Prices (expressed as a percentage
of principal amount of the Notes) plus accrued and unpaid interest on the Notes,
if any, to the applicable Redemption Date (subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
Interest Payment Date), if redeemed during the twelve-month period beginning on
May 31 of the years indicated below:

 

Year    Percentage  

2020

     105.625 % 

2021

     105.625 % 

2022 and thereafter

     100.000 % 

Prior to May 31,2020, the Company may, at its option, on any one or more
occasions redeem up to 35% of the aggregate principal amount of the Notes
(including any Additional Notes) issued under the Indenture with an amount of
cash equal to the Net Cash Proceeds of one or more Equity Offerings at a
Redemption Price of 107.500% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the Redemption Date (subject to the right of holders
of record on the relevant record date to receive interest due on the relevant
Interest Payment Date); provided that

 

  (1) at least 65% of the original principal amount of the Notes issued on the
Issue Date remains outstanding after each such redemption; and

 

  (2) the redemption occurs within 180 days after the closing of the related
Equity Offering.

In addition, the Notes may be redeemed, in whole or in part, at any time prior
to May 31, 2020, at the option of the Company upon notice as provided in the
Indenture at a Redemption Price equal to 100% of the principal amount of the
Notes redeemed plus the Applicable Premium, and accrued and unpaid interest to,
the applicable Redemption Date (subject to the right of holders of record on the
relevant record date to receive interest due on the relevant Interest Payment
Date).

“Applicable Premium” means, with respect to any Note at the time of computation,
the greater of:

 

  (1) 1.0% of the principal amount of such Note; or

 

  (2) the excess, if any, of:

 

  a. the present value at such time of (i) the redemption price of such Note at
May 31, 2020 (such redemption price being set forth in the table appearing
above) plus (ii) all required interest payments (excluding accrued and unpaid
interest to the redemption date) due on such Note through May 31, 2020 computed
using a discount rate equal to the Treasury Rate as of such time plus 50 basis
points; over

 

  b. the principal amount of such Note.

“Treasury Rate” means, in respect of any redemption date, the yield to maturity
at the time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) which has become publicly available at least two
Business Days prior to such

 

A-3



--------------------------------------------------------------------------------

time (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
the redemption date to May 31, 2020; provided, however, that if the period from
the redemption date to May 31, 2020 is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the redemption date to May 31, 2020 is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used. The Company will (a) calculate the
Treasury Rate as of the second Business Day preceding the applicable redemption
date (or, in the case of any redemption in connection with a legal or covenant
defeasance of the Notes or a satisfaction and discharge of the Indenture, on the
second Business Day preceding such event) and (b) prior to such redemption date
(or such event, as applicable) file with the Trustee an Officers’ Certificate
setting forth the Applicable Premium and the Treasury Rate and showing the
calculation of each in reasonable detail.

The Notes may also be redeemed, as a whole, following certain Change of Control
Offers, at the Redemption Price and subject to the conditions set forth in
Section 1110 of the Indenture.

Notice of redemption shall be given by first-class mail, postage prepaid, (or
sent electronically if the Depositary is the recipient) mailed not less than 30
nor more than 60 days prior to the Redemption Date, to each Holder of this Note
to be redeemed, at its address appearing in the Security Register, provided that
a notice of redemption may be mailed more than 60 days prior to the Redemption
Date if such notice is issued in connection with any Covenant Defeasance, Legal
Defeasance or satisfaction and discharge of the Note as provided under Article 5
or Article 14 of the Indenture.

In the event of redemption of this Note in part only, a new Note or Notes of
like tenor for the unredeemed portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof.

The Indenture contains provisions for defeasance at any time of the entire
indebtedness of this Note as well as certain restrictive covenants and Events of
Default with respect to this Note, in each case upon compliance with certain
conditions set forth in the Indenture.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Notes to be affected under the
Indenture at any time by the Company, the Subsidiary Guarantors and the Trustee
with the consent of the Holders of a majority in principal amount of the Notes
at the time Outstanding to be affected. The Indenture also contains provisions
permitting the Holders of specified percentages in principal amount of the Notes
at the time Outstanding, on behalf of the Holders of all Notes, to waive
compliance by the Company with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver by the Holder of this Note shall be conclusive and binding upon such
Holder and upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange herefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Note.

If an Event of Default with respect to the Notes shall occur and be continuing,
the Notes may be declared (or shall automatically become) due and payable in the
manner and with the effect provided in the Indenture.

As provided in and subject to the provisions of the Indenture, the Holder of
this Note shall not have the right to institute any proceeding with respect to
the Indenture or for the appointment of a receiver or trustee or for any other
remedy thereunder, unless such Holder shall have previously given the Trustee
written notice of a continuing Event of Default with respect to the Notes, the
Holders of not less than 25% in principal amount of the Notes at the time
Outstanding shall have made written request to the Trustee to institute
proceedings in respect of such Event of Default as Trustee and offered the
Trustee reasonable security or indemnity, and the Trustee shall not have
received from the Holders of a majority in principal amount of Notes at the time
Outstanding a direction inconsistent with such request (and such Holders shall
not have waived such Event of Default), and the Trustee shall have failed to
institute any such proceeding, for 60 days after receipt of such notice, request
and offer of security or indemnity. The foregoing shall not apply to any suit
instituted by the Holder of this Note for the enforcement of any payment of
principal hereof or any premium or interest hereon on or after the respective
due dates expressed herein.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Note at the times, place and rate, and in the coin or currency, herein
prescribed.

 

A-4



--------------------------------------------------------------------------------

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Security Register, upon
surrender of this Note for registration of transfer at the office of the
Security Registrar, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Security Registrar duly
executed by, the Holder hereof or his attorney duly authorized in writing, and
thereupon one or more new Notes of like tenor, of authorized denominations and
for the same aggregate principal amount, will be issued to the designated
transferee or transferees.

The Notes are issuable only in registered form without coupons in denominations
of $2,000 and any integral multiple of $1.00 in excess thereof. As provided in
the Indenture and subject to certain limitations therein set forth, Notes are
exchangeable for a like aggregate principal amount of Notes of like tenor of a
different authorized denomination, as requested by the Holder surrendering the
same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company or the Trustee may require payment of a sum sufficient
to cover any transfer tax or other governmental taxes and fees required by law
or permitted by the Indenture.

Prior to due presentment of this Note for registration of transfer, the Company,
the Subsidiary Guarantors, the Trustee and any agent of the Company, the
Subsidiary Guarantors or the Trustee may treat the Person in whose name this
Note is registered as the owner hereof for all purposes, whether or not this
Note be overdue, and neither the Company, the Subsidiary Guarantors, the Trustee
nor any such agent shall be affected by notice to the contrary.

No director, officer, employee, incorporator, stockholder, member, partner or
trustee of the Company or any Subsidiary Guarantor, as such, shall have any
liability for any obligations of the Company or any Subsidiary Guarantor under
the Notes, the Indenture or the Subsidiary Guarantees or for any claim based on,
in respect of, or by reason of, such obligations or their creation. Each Holder
by accepting a Note waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes.

All terms used in this Note which are defined in the Indenture shall have the
meanings assigned to them in the Indenture.

The Notes, the Subsidiary Guarantees and the Indenture shall be governed by and
construed in accordance with the laws of the State of New York.

 

A-5



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Security to:     

 

     (Insert assignee’s legal name)

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint  

 

to transfer this Note on the books of the Company. The agent may substitute
another to act for him.

 

Date:                                     Your Signature:  

 

 

      (Sign exactly as your name appears on the face of this Note)
Signature Guarantee:*  

 

   

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-6



--------------------------------------------------------------------------------

Option of Holder to Elect Purchase

If you want to elect to have this Note purchased by the Company pursuant to
Section 1110 or Section 1115 of this Indenture, check the appropriate box below:

 

☐  Section 1110    ☐  Section 1115

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 1110 or Section 1115 of this Indenture, state the amount you
elect to have purchased:

$        

 

Date:                                     Your Signature:  

 

        (Sign exactly as your name appears on the face of this Note)      
Tax Identification No.:  

 

 

Signature Guarantee:*  

 

     

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-7



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The following exchanges of a part of this Global Note for other Notes have been
made:

 

Date of

Exchange

 

Amount of

decrease in

Principal Amount

of this Global Note

 

Amount of increase

in Principal Amount

of this Global Note

 

Principal Amount of this

Global Note following

such decrease (or

increase)

 

Signature of

authorized signatory

of Trustee or

Custodian

                       

 

* This schedule should be included only if the Note is issued in global form.

 

A-8



--------------------------------------------------------------------------------

ANNEX B

NOTATION OF SUBSIDIARY GUARANTEE

Each of the Subsidiary Guarantors (which term includes any successor Person
under the Indenture (as defined below)), has fully and unconditionally
guaranteed, to the extent set forth in Article Sixteen of the Indenture dated as
of February 28, 2017, by and among Stone Energy Corporation, as issuer, the
Subsidiary Guarantors and The Bank of New York Mellon Trust Company, N.A., as
Trustee (the “Indenture”), and subject to the provisions in the Indenture, the
due and punctual payment of the principal of, and premium, if any, and interest
on the Notes and all other amounts due and payable under the Indenture and the
Notes by the Company.

The obligations of the Subsidiary Guarantors to the Holders of Notes and to the
Trustee pursuant to the Subsidiary Guarantee and the Indenture are expressly set
forth in Article Sixteen of the Indenture and reference is hereby made to the
Indenture for the precise terms of the Subsidiary Guarantee and the conditions
upon which it may be released.

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has caused this Subsidiary
Guarantee to be duly executed.

 

[Name of Subsidiary Guarantor(s)] By:  

 

Name:   Title:  

 

B-1



--------------------------------------------------------------------------------

ANNEX C

FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY FUTURE SUBSIDIARY GUARANTORS

This SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
            , 20    , among [Name of Future Subsidiary Guarantor(s)] (the “New
Subsidiary Guarantor”), a direct or indirect subsidiary of Stone Energy
Corporation, a Delaware corporation [or its permitted successor] (the “
Company”), the existing Subsidiary Guarantors (as defined in the Indenture
referred to herein) and The Bank of New York Mellon Trust Company, N.A., not in
its individual capacity but solely as Trustee and Collateral Agent. The New
Subsidiary Guarantor and the existing Subsidiary Guarantors are sometimes
referred to collectively herein as the “Subsidiary Guarantors”, or individually
as a “Subsidiary Guarantor.”

W I T N E S S E T H

WHEREAS, the Company and the existing Subsidiary Guarantors have heretofore
executed and delivered to the Trustee an indenture, dated as of February 28,
2017, relating to the 7.500% Senior Secured Notes due 2022 (the “Notes”) of the
Company;

WHEREAS, Section 1117 of the Indenture obligates the Company to cause certain
Restricted Subsidiaries to become Subsidiary Guarantors by executing a
supplemental indenture as provided in such Section 1117; and

WHEREAS, pursuant to Section 1001 of the Indenture, the Company, the Subsidiary
Guarantors and the Trustee are authorized to execute and deliver this
Supplemental Indenture to amend or supplement the Indenture without the consent
of any Holder;

NOW THEREFORE, to comply with the provisions of the Indenture and in
consideration of the foregoing and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the New Subsidiary Guarantor, the
other Subsidiary Guarantors, the Company and the Trustee mutually covenant and
agree for the equal and ratable benefit of the Holders of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The New Subsidiary Guarantor hereby agrees, jointly
and severally, with all other Subsidiary Guarantors, to fully and
unconditionally Guarantee to each Holder and to the Trustee the Obligations, to
the extent set forth in Article Sixteen of the Indenture and subject to the
provisions thereof. The obligations of the Subsidiary Guarantors to the Holders
of Notes and to the Trustee pursuant to the Subsidiary Guarantees, the Indenture
and the other Note Documents are expressly set forth in Article Sixteen of the
Indenture and reference is hereby made to such Article for the precise terms of
the Subsidiary Guarantees.

3. NEW YORK LAW TO GOVERN. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE AND ENFORCE THIS SUPPLEMENTAL INDENTURE.

4. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. This Supplemental Indenture may be executed in
multiple counterparts which, when taken together, shall constitute one
instrument.

5. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

6. RECITALS AND THE EFFECT OF THIS SUPPLEMENTAL INDENTURE. The recitals
contained herein shall be taken as statements of New Subsidiary Guarantor, the
Company and the existing Subsidiary Guarantors, and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representations as to
the validity or sufficiency of this Supplemental Indenture. Except as
specifically supplemented above, the Indenture, the Notes, the Subsidiary
Guarantees and the other Note Documents are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

 

C-1



--------------------------------------------------------------------------------

7. THE TRUSTEE. This Supplemental Indenture is executed and accepted by the
Trustee subject to all the terms and conditions set forth in the Indenture with
the same force and effect as if those terms and conditions were repeated at
length herein and made applicable to the Trustee with respect hereto.

[Signature Page Follows.]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed and attested, all as of the date first above written.

Dated:             , 20    

 

[NEW SUBSIDIARY GUARANTOR] By:  

 

Name:   Title:   [OTHER SUBSIDIARY GUARANTORS] By:  

 

Name:   Title:   STONE ENERGY CORPORATION By:  

 

Name:   Title:   THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its
individual capacity but solely as Trustee By:  

 

  Authorized Signatory THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. not in
its individual capacity but solely as Collateral Agent By:  

 

  Authorized Signatory

 

C-3